Name: Commission Implementing Decision (EU) 2019/22 of 14 December 2018 adopting the twelfth update of the list of sites of Community importance for the Mediterranean biogeographical region (notified under document C(2018) 8534)
 Type: Decision_IMPL
 Subject Matter: environmental policy;  natural environment;  regions and regional policy
 Date Published: 2019-01-09

 9.1.2019 EN Official Journal of the European Union L 7/522 COMMISSION IMPLEMENTING DECISION (EU) 2019/22 of 14 December 2018 adopting the twelfth update of the list of sites of Community importance for the Mediterranean biogeographical region (notified under document C(2018) 8534) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Mediterranean biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises the Union territories of Greece, Cyprus, in accordance with Article 1 of Protocol No 10 of the 2003 Act of Accession (2), and Malta, parts of the Union territories of Spain, France, Italy, Portugal and Croatia, and, in accordance with Article 355(3) of the Treaty, the territory of Gibraltar, for which the United Kingdom is responsible for external relations, as specified in the biogeographical map approved on 20 April 2005 by the committee set up by Article 20 of that Directive (the Habitats Committee). (2) The initial list of sites of Community importance for the Mediterranean biogeographical region, within the meaning of Directive 92/43/EEC, was adopted by Commission Decision 2006/613/EC (3). That list was last updated by Commission Implementing Decision (EU) 2018/37 (4). (3) The sites included in the lists of Community importance for the Mediterranean biogeographical region form part of the Natura 2000 network which is an essential element of the protection of biodiversity in the Union. In order to make further progress in the actual establishment of the Natura 2000 network and in the context of a dynamic adaptation of that network, the lists of sites of Community importance are reviewed regularly. (4) Between 19 June 2017 and 2 March 2018 Member States have proposed additional sites of Community importance for the Mediterranean biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. Member States have also submitted changes in the site-related information contained in the list of sites of Community importance for the Mediterranean biogeographical region. (5) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, an updated list of sites selected as sites of Community importance for the Mediterranean biogeographical region should be adopted. Articles 4(4) and 6 of Directive 92/43/EEC apply to the newly inluded sites. (6) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance undertaken in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Union level was carried out using the best available information at the time. (7) Certain Member States have not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. Furthermore, knowledge of the existence and distribution of some habitat types listed in Annex I and some of the species listed in Annex II to Directive 92/43/EEC remains incomplete. For those habitat types and species it can therefore not be concluded that the Natura 2000 network is complete. (8) In the interests of clarity and transparency, Implementing Decision (EU) 2018/37 should be repealed. (9) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The twelfth update of the list of sites of Community importance for the Mediterranean biogeographical region as set out in the Annex is adopted. Article 2 Implementing Decision (EU) 2018/37 is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 December 2018. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) OJ L 236, 23.9.2003, p. 955. (3) Commission Decision 2006/613/EC of 19 July 2006 adopting, pursuant to Council Directive 92/43/EEC, the list of sites of Community importance for the Mediterranean biogeographical region (OJ L 259, 21.9.2006, p. 1). (4) Commission Implementing Decision (EU) 2018/37 of 12 December 2017 adopting an eleventh update of the list of sites of Community importance for the Mediterranean biogeographical region (OJ L 15, 19.1.2018, p. 1). ANNEX Twelfth update of the list of sites of Community importance for the Mediterranean biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : * = presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : area of SCI in hectares or length of SCI in km; E : geographical coordinates of SCI (latitude and longitude) in decimal degrees. All the information given in the Union list below is based on the data proposed, transmitted and validated by Greece, Croatia, Spain, France, Cyprus, Italy, Malta, Portugal and the United Kingdom. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude CY2000001 MAMMARI  DENEIA * 108,25 33,1833 35,1806 CY2000002 ALYKOS POTAMOS  AGIOS SOZOMENOS * 409,36 125 33,4 35,05 CY2000003 PERIOCHI MITSEROU  AGROKIPIAS * 612,73 33,1361 35,0528 CY2000004 DASOS MACHAIRA * 4 428,09 8,5 33,2139 34,9264 CY2000005 MADARI  PAPOUTSA * 4 578,16 33 34,9583 CY2000007 PERIOCHI PLATY * 623,14 32,7694 34,9167 CY2000008 KOILADA KEDRON  KAMPOS * 18 257,68 33,5667 35,4 CY2000009 FOUNTOUKODASI PITSILIAS * 127,27 33,0372 34,9486 CY2000010 KOILADA POTAMOU MAROULLENAS * 72,21 33,1614 35,0219 CY2000011 POTAMOS PERISTERONAS * 37,76 33,0772 35,0517 CY2000012 KOILADA KARGOTI * 106,99 32,8953 35,0328 CY3000005 KAVO GKREKO * 1 875,86 34,0643 34,9697 CY3000006 THALASSIA PERIOCHI NISIA * 191,01 34,0833 35,0028 CY3000008 LIMNI PARALIMNIOU * 272,56 33,9683 35,0383 CY4000001 PERIOCHI POLIS  GIALIA * 1 750,08 11,5 32,4639 35,0764 CY4000002 CHA  POTAMI * 2 626,55 32,65 34,7208 CY4000003 KOILADA DIARIZOU * 1 357,99 32,7083 34,8 CY4000004 VOUNI PANAGIAS * 946,91 32,6322 34,9017 CY4000005 EPISKOPI MOROU NEROU * 419,3 32,5375 34,825 CY4000006 THALASSIA PERIOCHI MOULIA * 200 32,4347 34,7258 CY4000007 XEROS POTAMOS * 4 110,82 32,6114 34,7928 CY4000008 KOILI  MAVROKOLYMPOS * 296,76 32,4361 34,8625 CY4000009 PERIOCHI SKOULLI * 100,15 32,4306 35,0111 CY4000010 CHERSONISOS AKAMA * 17 914,35 32,2983 35,0433 CY4000011 PERIOCHI AGIATIS * 510,49 32,7694 34,9167 CY4000012 PERIOCHI STAYROS TIS PSOKAS  KARKAVAS * 5 055,18 32,925 35,0333 CY4000013 FAROS KATO PAFOU * 87,7 32,4006 34,7675 CY4000014 PERIOCHI DRYMOU 7,92 1,3 32,5008 34,9247 CY4000015 PERIOCHI KRITOU MAROTTOU 4,93 0,8 32,5661 34,9211 CY5000001 DASOS LEMESOU * 4 832,39 33,0875 34,7972 CY5000004 ETHNIKO DASIKO PARKO TROODOUS * 9 008,79 32,8667 34,9333 CY5000005 AKROTIRIO ASPRO  PETRA ROMIOU 2 488,63 10 32,6833 34,6667 CY5000006 KOILADA LIMNATI * 438,93 32,95 34,8 CY5000007 PERIOCHI ASGATAS 106,9 106,64 33,2583 34,7686 CY6000002 ALYKES LARNAKAS * 1 560,22 9 33,6222 34,8833 CY6000003 PERIOCHI LYMPION  AGIAS ANNAS * 516,67 33,4889 34,9639 CY6000004 DASOS STAVROVOUNIOU * 1 928,06 7 33,4278 34,8806 CY6000005 PERIOCHI LEFKARON 132 33,3 34,8611 CY6000006 ETHNIKO DASIKO PARKO RIZOELIAS * 90,77 33,5714 34,9407 CY6000011 LIMNI OROKLINIS 53,47 33,6528 34,9669 ES0000013 Tablas de Daimiel * 2 345,79 0 -3,7075 39,14944 ES0000019 Aiguamolls de l'Alt EmpordÃ * 10 827,93 0 3,1364 42,1959 ES0000020 Delta de l'Ebre * 48 531,97 0 0,7717 40,6121 ES0000023 L'Albufera * 27538 0 -0,3131 39,3053 ES0000024 DoÃ ±ana * 128 267,85 0 -6,4767 37,0165 ES0000025 Marismas del Odiel * 6 618,09 0 -6,9275 37,1675 ES0000026 Complejo Endorreico de Espera 519,14 0 -5,8629 36,8657 ES0000027 Laguna de Medina 351,07 0 -6,0464 36,6142 ES0000028 Complejo Endorreico de Chiclana * 782,26 0 -6,0767 36,4475 ES0000029 Complejo Endorreico del Puerto de Santa MarÃ ­a * 255,04 0 -6,2303 36,6444 ES0000030 Complejo Endorreico de Puerto Real * 887,79 0 -6,0411 36,5269 ES0000031 Sierra de Grazalema * 53 411,27 0 -5,3709 36,7085 ES0000032 Torcal de Antequera * 2 182,14 0 -4,5414 36,9656 ES0000033 Laguna de Fuente de Piedra * 8 667,39 0 -4,7861 37,1035 ES0000034 Lagunas del Sur de CÃ ³rdoba * 1 501,78 0 -4,6924 37,4808 ES0000035 Sierras de Cazorla, Segura y Las Villas * 210 121,51 0 -2,7635 38,0985 ES0000037 Es Trenc  Salobrar de Campos * 1 442,39 0 2,9881 39,3558 ES0000045 Sierra Alhamilla * 8 099,82 0 -2,347 36,9638 ES0000046 Cabo de Gata-NÃ ­jar * 49 512,2 0 -2,0958 36,8239 ES0000047 Desierto de Tabernas * 11 448,49 0 -2,5055 37,0249 ES0000048 Punta Entinas-Sabinar * 1 971,72 0 -2,7067 36,6896 ES0000049 Los Alcornocales * 167 766,87 0 -5,5802 36,3669 ES0000050 Sierra de Hornachuelos * 60 031,04 0 -5,2442 37,9068 ES0000051 Sierra de Aracena y Picos de Aroche * 186 795,53 0 -6,5623 37,9429 ES0000052 Sierra Pelada y Rivera del Aserrador * 12 234,37 0 -7,0732 37,8431 ES0000053 Sierra Norte de Sevilla * 177 476,3 0 -5,769 37,9456 ES0000058 el Fondo d'Elx-Crevillent * 2 374,65 0 -0,7494 38,1872 ES0000059 Llacunes de la Mata i Torrevieja * 3 709,2 0 -0,7025 38,0103 ES0000060 Prat de Cabanes i Torreblanca * 1 939,98 0 0,1825 40,1697 ES0000061 Ãrees emergides de les Illes Columbretes 19,4076 0 0,6837 39,895 ES0000062 Obarenes-Sierra de Cantabria 5166 0 -2,9625 42,6319 ES0000063 Sierra de Alcarama y Valle del Alhama * 10217 0 -1,9889 41,9694 ES0000064 PeÃ ±as de Iregua, Leza y Jubera * 8410 0 -2,3778 42,3153 ES0000065 PeÃ ±as de Arnedillo. PeÃ ±almonte y PeÃ ±a Isasa * 3437 0 -2,1597 42,1736 ES0000067 Sierras de Demanda, UrbiÃ ³n, Cebollera y Cameros * 138607 0 -2,8205 42,2083 ES0000068 Embalse de Orellana y Sierra de Pela * 42 668,25 0 -5,3561 39,0464 ES0000069 Embalse de Cornalvo y Sierra Bermeja * 13 039,07 0 -6,2244 39,0333 ES0000070 Sierra de San Pedro * 115 178,25 0 -6,7781 39,3308 ES0000072 Sierra Grande de Hornachos * 12 469,54 0 -6,0319 38,5789 ES0000074 Cap de cala Figuera * 793,12 0 2,5013 39,4633 ES0000078 Es VedrÃ  Es Vedranell * 635,73 0 1,2059 38,8701 ES0000079 La VictÃ ²ria * 995,69 0 3,1794 39,8672 ES0000080 Cap Vermell 77,44 0 3,4539 39,6626 ES0000082 Tagomago * 554,24 0 1,6435 39,0385 ES0000083 ArxipÃ ¨lag de Cabrera * 20 531,69 0 2,9422 39,1588 ES0000084 Ses Salines d'Eivissa i Formentera * 16 434,89 0 1,4141 38,7975 ES0000090 Sierra Morena * 134 308,27 0 -4,02889 38,47833 ES0000115 Hoces del RÃ ­o DuratÃ ³n * 5 041,9 0 -3,8442 41,3026 ES0000116 Valle de Iruelas * 8 603,9 0 -4,5834 40,3816 ES0000120 Salinas de Santa Pola * 2 503,93 0 -0,6206 38,1842 ES0000123 Larra-Aztaparreta * 3 922,85 0 -0,7914 42,9392 ES0000124 Sierra de IllÃ ³n y Foz de Burgui * 4 700,76 0 -1,084 42,7003 ES0000125 Sierra de Leire y Foz de Arbaiun * 8 895,51 0 -1,1709 42,6537 ES0000127 PeÃ ±a Izaga 2 809,65 0 -1,4386 42,7069 ES0000128 Sierra de San Miguel * 3 113,52 0 -0,9294 42,7633 ES0000129 Sierra de Artxuga, Zarikieta y Montes de Areta * 19 530,14 0 -1,3317 42,842 ES0000130 Sierra de Arrigorrieta y PeÃ ±a Ezkaurre * 6 377,99 0 -0,886 42,8305 ES0000132 Arabarko * 1 717,78 0 -1,0536 42,7975 ES0000133 Laguna de Pitillas * 523,76 0 -1,5794 42,4153 ES0000134 Embalse de las CaÃ ±as * 178,82 0 -2,4023 42,4849 ES0000135 Estanca de los Dos Reinos * 31,79 0 -1,367 42,3299 ES0000140 BahÃ ­a de CÃ ¡diz * 10 522,05 0 -6,1908 36,4012 ES0000145 MondragÃ ³ * 780,01 0 3,1757 39,3382 ES0000146 Delta del Llobregat * 935,05 0 0,9858 41,2769 ES0000147 Marjal de Pego-Oliva * 1255 0 -0,0619 38,8736 ES0000148 Marjal dels Moros * 619,449 0 -0,2561 39,6258 ES0000160 Hoz del rÃ ­o Gritos y pÃ ¡ramos de Las Valeras * 1 792,27 0 -2,15611 39,80472 ES0000161 Laguna de El Hito * 954,93 0 -2,69 39,87222 ES0000164 Sierra de AyllÃ ³n * 91 356,7 0 -3,27361 41,115 ES0000165 Valle y salinas del Salado * 11 585,19 0 -2,7525 41,08 ES0000166 Barranco del Dulce * 8 347,94 0 -2,63639 41,00861 ES0000168 Llanuras de Oropesa, Lagartera y Calera y Chozas * 14 798,04 0 -5,28278 39,93722 ES0000169 RÃ ­o Tajo en CastrejÃ ³n, islas de Malpica de Tajo y AzutÃ ¡n 1 971,66 0 -4,28333 39,85167 ES0000173 Sierra EspuÃ ±a * 17 692,95 0 -1,5578 37,865 ES0000175 Salinas y Arenales de San Pedro del Pinatar * 828,95 0 -0,7603 37,8089 ES0000205 Lagunas del Canal de Castilla 82,03 0 -4,5494 42,1377 ES0000210 Alto Sil * 43 768,18 0 -6,3641 42,9171 ES0000211 Desembocadura del riu Millars * 345,85 0 -0,0522 39,9297 ES0000213 Serres de Mariola i el Carrascar de la Font Roja * 19946 0 -0,5489 38,7097 ES0000214 Espacio marino de Tabarca * 14 261,598 0 -0,4851 38,1898 ES0000221 Sa Dragonera * 1 272,17 0 2,3256 39,5842 ES0000222 La Trapa * 431,44 0 2,3774 39,6085 ES0000225 Sa Costera * 787,58 0 2,7367 39,8166 ES0000226 L'Albufereta * 458,04 0 3,0847 39,8658 ES0000227 Muntanyes d'ArtÃ * 14 703,38 0 3,3778 39,7619 ES0000228 Cap de ses Salines * 3 726,18 0 3,0587 39,292 ES0000229 Costa Nord de Ciutadella 682,9 0 3,8386 40,0494 ES0000231 Dels Alocs a Fornells * 2682 0 4,0579 40,0501 ES0000232 La Mola i s'Albufera de Fornells * 1 516,32 0 4,1436 40,0399 ES0000233 D'Addaia a s'Albufera * 2 809,11 0 4,239 39,985 ES0000234 S'Albufera des Grau * 2 546,61 0 4,2605 39,9486 ES0000235 De s'Albufera a la Mola * 2 024,75 0 4,2745 39,9161 ES0000236 Illa de l'Aire 30,92 0 4,2902 39,8027 ES0000237 Des Canutells a Llucalari * 1 812,8 0 4,1379 39,8987 ES0000238 Son Bou i barranc de sa Vall * 1 203,05 0 4,0721 39,9026 ES0000239 De Binigaus a cala Mitjana * 1 839,18 0 3,9724 39,9455 ES0000240 Costa Sud de Ciutadella * 1 124,81 0 3,9017 39,9334 ES0000241 Costa dels Amunts * 694,67 0 1,3521 39,062 ES0000242 Illots de Santa EulÃ ria, Rodona i es CanÃ * 70,19 0 1,5802 38,9844 ES0000337 Estrecho * 19 177,29 0 -5,7187 36,0654 ES0000369 Llanos de Alcantara y Brozas * 46 579,77 0 -6,85972 39,58944 ES0000447 Espacio marino de Orpesa y BenicÃ ssim * 1 317,554 0 0,0913 40,0437 ES0000462 Clot de Galvany * 268,0885 0 -0,534 38,2451 ES1120001 Ancares  Courel * 102 634,51 0 -6,9657 42,8758 ES1120014 CanÃ ³n do Sil * 5 914,12 0 -7,6292 42,4198 ES1120016 RÃ ­o Cabe * 1 786,92 0 -7,4006 42,6441 ES1130001 Baixa Limia * 33 921,45 0 -7,9855 41,9004 ES1130002 Macizo Central * 46 985,65 0 -7,2858 42,2175 ES1130005 RÃ ­o TÃ ¡mega * 630,46 0 -7,4149 41,9235 ES1130006 Veiga de PonteliÃ ±ares * 159,75 0 -7,8504 42,0423 ES1130007 Pena Trevinca * 24 896,2 0 -6,857 42,2507 ES1130008 Pena Maseira * 5 738,82 0 -7,0134 41,9833 ES1130009 Serra da EnciÃ ±a da Lastra * 1 787,14 0 -6,8389 42,4773 ES2110004 Arkamu-Gibillo-Arrastaria * 11 648,9 0 -2,9733 42,9068 ES2110005 Omecillo-Tumecillo ibaia / RÃ ­o Omecillo-Tumecillo * 132,64 27,46 -3,0841 42,8402 ES2110006 Baia ibaia / RÃ ­o Baia * 448,44 48,03 -2,8796 42,926 ES2110007 Caicedo Yuso eta Arreoko lakua / Lago de Caicedo Yuso y Arreo * 148,31 0 -2,991 42,7783 ES2110008 Ebro ibaia / RÃ ­o Ebro * 549,8 79,02 -2,5917 42,4729 ES2110010 Zadorra ibaia / RÃ ­o Zadorra * 334,08 60,08 -2,7206 42,8609 ES2110011 Zadorraren sistemako urtegiak / Embalses del sistema del Zadorra * 2 716,78 0 -2,5697 42,9223 ES2110012 Ihuda ibaia / RÃ ­o Ihuda (Ayuda) * 67,23 10,76 -2,85 42,6888 ES2110013 Arabako lautadako irla-hariztiak / Robledales isla de la llanada alavesa 246,01 0 -2,3502 42,8689 ES2110016 Aldaiako mendiak / Montes de Aldaia * 1 121,03 0 -2,4742 42,8971 ES2110018 Arabako hegoaldeko mendilerroak / Sierras meridionales de Ã lava * 18 515,02 0 -2,6672 42,6162 ES2110020 Ega-Berron ibaia / RÃ ­o Ega-Berron * 226,45 40,3 -2,4348 42,734 ES2110021 Guardiako aintzirak / Lagunas de Laguardia * 79,72 0 -2,5649 42,5388 ES2110024 Valderejo-SobrÃ ³n-Ã rcenako mendilerroa / Valderejo-SobrÃ ³n-Sierra de Ã rcena * 6 815,71 0 -3,2319 42,8768 ES2200012 RÃ ­o Salazar 414,55 0 -1,2477 42,6566 ES2200013 RÃ ­o Areta * 349,56 0 -1,2538 42,7265 ES2200020 Sierra de Aralar * 14 648,9 0 -1,9119 42,9576 ES2200021 Urbasa y Andia * 27 857,68 0 -2,079 42,8409 ES2200022 Sierra de Lokiz * 13 145,69 0 -2,1962 42,7255 ES2200024 RÃ ­os Ega-Urederra * 531,49 0 -2,1746 42,6504 ES2200025 Sistema fluvial de los rÃ ­os Irati, Urrobi y Erro * 1 101,04 0 -1,3701 42,7438 ES2200026 Sierra de Ugarra * 5 087,4 0 -1,1924 42,7357 ES2200027 RÃ ­os Eska y BiniÃ ©s * 288,67 0 -0,8651 42,9241 ES2200029 Sierra de CodÃ ©s * 5 055,97 0 -2,3135 42,6316 ES2200030 Tramo medio del rÃ ­o AragÃ ³n * 2 699,75 0 -1,3428 42,542 ES2200031 Yesos de la Ribera Estellesa * 19 081,54 0 -1,8784 42,4239 ES2200032 Montes de la Valdorba 1 728,62 0 -1,5618 42,5634 ES2200033 Laguna del Juncal * 60,49 0 -1,7112 42,516 ES2200035 Tramos Bajos del AragÃ ³n y del Arga * 2 447,85 0 -1,7234 42,3166 ES2200037 Bardenas Reales * 58 442,54 0 -1,4747 42,1653 ES2200039 Badina Escudera * 157,99 0 -1,7023 42,2662 ES2200040 RÃ ­o Ebro * 2 120,37 0 -1,6036 42,0891 ES2200041 Balsa del Pulguer * 304,07 0 -1,7094 42,0558 ES2200042 PeÃ ±adil, Montecillo y Monterrey * 3 072,78 0 -1,6073 41,9586 ES2300006 Sotos y Riberas del Ebro * 1 703,6 0 -1,7333 42,2 ES2410001 Los Valles  Sur * 22 913,2699 0 -0,7686 42,7439 ES2410004 San Juan de La PeÃ ±a * 1 670,0111 0 -0,65 42,51 ES2410005 Guara Norte * 12 763,0054 0 -0,23 42,29 ES2410012 Foz de BiniÃ ©s * 166,5945 0 -0,79 42,65 ES2410015 Monte PeirÃ ³  Arguis 1 549,2148 0 -0,5 42,31 ES2410016 Santa MarÃ ­a de Ascaso 191,3012 0 0,036944 42,47 ES2410017 RÃ ­o AragÃ ³n (Jaca) 59,9355 0 -0,63 42,55 ES2410018 RÃ ­o Gallego (Ribera de Biescas) 250,1903 0 -0,31917 42,6 ES2410024 Telera  Acumuer * 5 552,7853 0 -0,3311 42,6394 ES2410025 Sierra y CaÃ ±ones de Guara * 34 662,6323 0 -0,1667 42,2603 ES2410026 Congosto de Sopeira * 270,4077 0 0,7275 42,32111 ES2410029 TendeÃ ±era * 12 814,6592 0 -0,2108 42,6608 ES2410030 Serreta Negra * 14 062,599 0 0,076667 41,37583 ES2410042 Sierra de Mongay * 3 193,2846 0 0,6525 42,08806 ES2410045 Sobrepuerto * 3 468,9089 0 -0,2356 42,5678 ES2410048 RÃ ­o Ara * 2 019,0368 0 -0,1056 42,6308 ES2410049 RÃ ­o IsÃ ¡bena * 1 992,6647 0 0,5742 42,3236 ES2410050 Cuenca del RÃ ­o Yesa * 5 599,8123 0 0,0478 42,5256 ES2410051 Cuenca del RÃ ­o AirÃ ©s * 3 741,9992 0 0,1056 42,5667 ES2410054 Sierra Ferrera * 8 023,2371 0 0,2669 42,4808 ES2410055 Sierra de Arro * 1 459,8995 0 0,2303 42,4219 ES2410056 Sierra de ChÃ ­a  Congosto de Seira * 8 666,8584 0 0,4161 42,51 ES2410057 Sierras de Los Valles, AÃ ­sa y Borau * 10 769,3166 0 -0,82639 42,72028 ES2410058 RÃ ­o Veral 280,2154 0 -0,85611 42,61056 ES2410059 El TurbÃ ³n * 2 822,036 0 0,5067 42,4194 ES2410060 RÃ ­o AragÃ ³n-Canal de BerdÃ ºn 981,7503 0 -0,88028 42,60083 ES2410061 Sierras de San Juan de La PeÃ ±a y PeÃ ±a Oroel * 18 186,1313 0 -0,63667 42,52944 ES2410062 RÃ ­o Gas 42,7898 0 -0,52472 42,56444 ES2410064 Sierras de Santo Domingo y Caballera * 30 875,1109 0 -0,77444 42,40361 ES2410067 La Guarguera * 516,6016 0 -0,23417 42,41444 ES2410068 Silves * 2 150,4758 0 0,0175 42,44972 ES2410069 Sierra de Esdolomada y Morrones de GÃ ¼el * 5 414,0113 0 0,4694 42,3086 ES2410070 Sierra del Castillo de Laguarres * 3 687,0795 0 0,496944 42,15806 ES2410071 Congosto de Olvena * 1 882,7839 0 0,276111 42,10556 ES2410072 Lagunas de EstaÃ ±a 505,9174 0 0,529167 42,02944 ES2410073 RÃ ­os Cinca y Alcanadre * 6 207,9913 0 0,147778 41,69139 ES2410074 Yesos de Barbastro * 13 771,1307 0 0,313333 41,92333 ES2410075 Basal de Ballobar y Balsalet de Don Juan * 228,6126 0 0,139444 41,61389 ES2410076 Sierras de Alcubierre y Sigena * 47 049,6092 0 -0,42111 41,71667 ES2410084 Liberola-Serreta Negra * 4 918,4651 0 0,143333 41,43111 ES2420030 Sabinares del Puerto de EscadÃ ³n * 11 605,6286 0 -0,99722 40,22444 ES2420036 Puertos de Beceite * 4 664,5321 0 -0,20139 40,79556 ES2420037 Sierra de Javalambre * 11 569,0035 0 -0,99417 40,07028 ES2420038 CastelfrÃ ­o  Mas de TarÃ ­n * 2 206,3701 0 -0,975 40,47056 ES2420039 Rodeno de AlbarracÃ ­n * 3 235,8642 0 -1,38667 40,37028 ES2420092 Barranco de ValdemesÃ ³n  Azaila * 617,5399 0 -0,45444 41,28111 ES2420093 Salada de Azaila * 56,4648 0 -0,49778 41,26472 ES2420099 Sierra de Vizcuerno * 2 541,0591 0 -0,07194 41,145 ES2420111 Montes de La Cuenca de Gallocanta * 5 328,0279 0 -1,47167 41,00889 ES2420112 Las Planetas-ClaverÃ ­as * 2 724,4874 0 -0,49722 41,16083 ES2420113 Parque Cultural del RÃ ­o MartÃ ­n * 25 389,3283 0 -0,62861 41,02222 ES2420114 Saladas de AlcaÃ ±iz * 650,8087 0 -0,20389 41,04361 ES2420115 Salada de Calanda * 32,8695 0 -0,21194 40,99222 ES2420116 RÃ ­o MezquÃ ­n y Oscuros * 453,6176 0 -0,085 40,91333 ES2420117 RÃ ­o Bergantes * 241,061 0 -0,16611 40,82417 ES2420118 RÃ ­o Algars * 472,4013 0 0,211111 41,14028 ES2420119 Els Ports de Beseit * 10 159,2051 0 0,110833 40,75444 ES2420120 Sierra de FonfrÃ ­a * 11 338,7006 0 -1,10778 40,99083 ES2420121 Yesos de Barrachina y Cutanda * 1 534,7175 0 -1,15889 40,89194 ES2420122 Sabinar de El Villarejo * 1 500,3352 0 -1,21556 40,89306 ES2420123 Sierra Palomera * 4 409,4641 0 -1,24556 40,77194 ES2420124 Muelas y Estrechos del RÃ ­o Guadalope * 19 175,3814 0 -0,55111 40,61556 ES2420125 Rambla de Las Truchas 2 397,4842 0 -0,33944 40,45722 ES2420126 Maestrazgo y Sierra de GÃ ºdar * 81 048,4791 0 -0,64917 40,37583 ES2420128 Estrechos del RÃ ­o Mijares 1 255,337 0 -0,67389 40,12944 ES2420129 Sierra de Javalambre II * 53 259,0791 0 -1,03333 40,03333 ES2420131 Los Yesares y Laguna de Tortajada * 2 772,2809 0 -1,04472 40,40667 ES2420132 Altos de Marimezquita, Los Pinarejos y Muela de Cascante * 3 272,4029 0 -1,12972 40,23639 ES2420133 Loma de Centellas * 917,4847 0 -1,18806 40,12972 ES2420134 Sabinar de San Blas * 5 029,2951 0 -1,27556 40,34528 ES2420135 Cuenca del EbrÃ ³n * 21 837,0863 0 -1,35444 40,22778 ES2420136 Sabinares de SaldÃ ³n y Valdecuenca * 9 217,575 0 -1,44111 40,34111 ES2420137 Los Cuadrejones  Dehesa del Saladar 54,7671 0 -1,51861 40,37444 ES2420138 Valdecabriel  Las Tejeras * 11 846,4059 0 -1,60889 40,28417 ES2420139 Alto Tajo y Muela de San Juan 6 887,8848 0 -1,74667 40,39722 ES2420140 Estrechos del Guadalaviar * 2 246,5659 0 -1,61056 40,40278 ES2420141 Tremedales de Orihuela * 12 854,9093 0 -1,66889 40,465 ES2420142 Sabinar de Monterde de AlbarracÃ ­n * 14 018,8402 0 -1,46444 40,48944 ES2420145 Cueva de Baticambras 0,5279 0 -0,45889 40,78778 ES2420146 Cueva de La Solana * 0,0506 0 -0,57722 40,72889 ES2420147 Cueva del HÃ ºmero 1 0 -0,71333 40,14028 ES2420148 Cueva del Recuenco 0,0466 0 -0,58556 40,75861 ES2420149 Sima del Polo 0,0554 0 -0,50028 40,75139 ES2430007 Foz de Salvatierra * 530,7189 0 -1,01 42,69 ES2430028 Moncayo * 9 937,0986 0 -1,75972 41,74361 ES2430032 El PlanerÃ ³n * 1 139,1007 0 -0,61667 41,37167 ES2430033 Efesa de La Villa * 1 270,1912 0 -0,06 41,2275 ES2430034 Puerto de Codos  Encinacorba * 1 239,3623 0 -1,32722 41,30167 ES2430035 Sierra de Santa Cruz  Puerto de Used * 636,7212 0 -1,56389 41,1225 ES2430041 Complejo Lagunar de La Salada de Chiprana * 154,8267 0 -0,18056 41,23889 ES2430043 Laguna de Gallocanta * 2 813,4621 0 -1,55 40,96667 ES2430047 Sierras de Leyre y Orba * 6 908,6769 0 -1,02306 42,64611 ES2430063 RÃ ­o Onsella * 442,7762 0 -1,03722 42,48361 ES2430065 RÃ ­o Arba de Luesia 328,6564 0 -1,05028 42,34278 ES2430066 RÃ ­o Arba de Biel * 583,7601 0 -0,9375 42,28611 ES2430077 Bajo GÃ ¡llego 1 309,1298 0 -0,77528 41,84861 ES2430078 Montes de Zuera * 17 273,4197 0 -0,89389 41,93694 ES2430079 Loma Negra * 7 015,2748 0 -1,31111 42,08056 ES2430080 El Castellar * 12 957,6697 0 -1,035 41,81417 ES2430081 Sotos y Mejanas del Ebro 1 842,6875 0 -0,93222 41,70417 ES2430082 Monegros * 35 670,4576 0 -0,18917 41,42056 ES2430083 Montes de AlfajarÃ ­n  Saso de Osera * 11 693,1685 0 -0,6025 41,59806 ES2430085 Laguna de Plantados y Laguna de AgÃ ³n * 54,1015 0 -1,40944 41,84528 ES2430086 Monte Alto y Siete Cabezos * 3 728,5749 0 -1,39306 41,79139 ES2430087 Maderuela 690,9278 0 -1,71778 41,80278 ES2430088 Barranco de Valdeplata * 1 030,3556 0 -1,68222 41,68861 ES2430089 Sierra de Nava Alta  Puerto de La Chabola * 9 904,8831 0 -1,505 41,63472 ES2430090 Dehesa de Rueda  Montolar * 3 944,9394 0 -1,2286 41,6444 ES2430091 Planas y Estepas de La Margen derecha del Ebro * 43 146,7048 0 -0,81389 41,45556 ES2430094 Meandros del Ebro 1 106,4894 0 -0,36 41,31778 ES2430095 Bajo MartÃ ­n 267,5615 0 -0,33639 41,24528 ES2430096 RÃ ­o Guadalope, Val de Fabara y Val de Pilas * 5 643,387 0 0,077778 41,24333 ES2430097 RÃ ­o Matarranya * 1 990,9846 0 0,139444 41,14583 ES2430098 Cueva Honda 0,9944 0 -1,71472 41,64194 ES2430100 Hoces del JalÃ ³n * 5 199,3623 0 -1,60611 41,41472 ES2430101 Muelas del Jiloca: El Campo y La Torreta * 9 431,1309 0 -1,54694 41,27556 ES2430102 Sierra de Vicort * 10 409,6016 0 -1,48917 41,36889 ES2430103 Sierras de AlgairÃ ©n * 4 214,3217 0 -1,37611 41,34389 ES2430104 Riberas del JalÃ ³n (Bubierca  Ateca) * 174,312 0 -1,81444 41,31972 ES2430105 Hoces del RÃ ­o Mesa * 5 299,5179 0 -1,89444 41,18 ES2430106 Los Romerales  Cerropozuelo * 7 899,4216 0 -1,74694 41,14528 ES2430107 Sierras de Pardos y Santa Cruz * 5 671,6174 0 -1,58556 41,105 ES2430108 Balsa Grande y Balsa PequeÃ ±a * 16,1775 0 -1,54083 41,01889 ES2430109 Hoces de Torralba  RÃ ­o Piedra * 3 036,6303 0 -1,7075 41,055 ES2430110 Alto Huerva  Sierra de Herrera * 22 192,4421 0 -1,15444 41,22194 ES2430127 Sima del Ã rbol 0,06 0 -1,42667 41,46278 ES2430143 Cueva del MÃ ¡rmol 0,0636 0 -1,4275 41,48083 ES2430144 Cueva del Sudor 0,0303 0 -1,46 41,47389 ES2430151 Cueva del Muerto 0,0854 0 -1,42806 41,48167 ES2430152 Reserva Natural de Los Galachos de La Alfranca de Pastriz, La Cartuja y El Burgo de Ebro 804,8359 0 -0,765 41,59778 ES2430153 La Lomaza de Belchite * 1 192,9406 0 -0,70528 41,38972 ES3110001 Cuencas de los rÃ ­os Jarama y Henares * 36063 0 -3,4292 40,6164 ES3110002 Cuenca del rÃ ­o Lozoya y Sierra Norte * 50 230,85 0 -3,7078 40,9453 ES3110003 Cuenca del rÃ ­o Guadalix * 2 477,19 0 -3,6448 40,7104 ES3110004 Cuenca del rÃ ­o Manzanares * 62 999,86 0 -3,8339 40,6361 ES3110005 Cuenca del rÃ ­o Guadarrama * 33 936,77 0 -4,0056 40,5028 ES3110006 Vegas, cuestas y pÃ ¡ramos del sureste de Madrid * 51 008,71 0 -3,5797 40,1789 ES3110007 Cuencas de los rÃ ­os Alberche y Cofio * 82 856,55 0 -4,2683 40,3756 ES4110002 Sierra de Gredos * 86 944,46 0 -5,3385 40,2794 ES4110020 Pinar de Hoyocasero * 367,56 0 -4,9814 40,3894 ES4110034 Sierra de la Paramera y Serrota * 22 586,82 0 -4,9817 40,4885 ES4110078 Riberas del RÃ ­o Alberche y afluentes * 710,12 0 -4,6484 40,4171 ES4110097 Campo AzÃ ¡lvaro  Pinares de Peguerinos * 25 941,73 0 -4,3361 40,6827 ES4110103 Encinares de los rÃ ­os Adaja y Voltoya * 23 059,16 0 -4,6272 40,7499 ES4110112 Encinares de la Sierra de Ã vila * 13 370,66 0 -4,8776 40,6946 ES4110113 Cerro de Guisando * 3 458,02 0 -4,4843 40,3595 ES4110114 Pinares del Bajo Alberche * 49 853,71 0 -4,4706 40,515 ES4110115 Valle del TiÃ ©tar * 63 308,23 0 -4,8759 40,2362 ES4120025 Ojo GuareÃ ±a * 13 010,16 0 -3,6202 43,047 ES4120028 Monte Santiago * 2 646,45 0 -3,0407 42,9632 ES4120030 Montes Obarenes * 43 073,59 0 -3,2339 42,7299 ES4120049 Bosques del Valle de Mena * 6 480,6 0 -3,3851 43,1259 ES4120051 Riberas del Zadorra * 175,62 0 -2,8372 42,7564 ES4120052 Riberas del Ayuda * 507,49 0 -2,6886 42,6829 ES4120059 Riberas del RÃ ­o Ebro y afluentes * 194,01 0 -3,0088 42,7292 ES4120066 Riberas del RÃ ­o Nela y afluentes * 763,52 0 -3,5195 42,9155 ES4120068 Riberas del RÃ ­o Riaza 94,27 0 -3,8794 41,6723 ES4120071 Riberas del RÃ ­o Arlanza y afluentes * 1 215,79 0 -3,3551 42,0543 ES4120072 Riberas del RÃ ­o ArlanzÃ ³n y afluentes 1 118,51 0 -3,9373 42,4465 ES4120073 Riberas del RÃ ­o Oca y afluentes * 568,54 0 -3,4337 42,663 ES4120075 Riberas del RÃ ­o TirÃ ³n y afluentes * 456,78 0 -3,0695 42,4075 ES4120089 Hoces del Alto Ebro y RudrÃ ³n * 46 275,62 0 -3,7817 42,791 ES4120091 Sabinares del Arlanza * 37 689,55 0 -3,443 41,9826 ES4120092 Sierra de la Demanda * 70 744,79 0 -3,1876 42,1611 ES4120093 Humada-PeÃ ±a Amaya * 36 839,3 0 -4,0545 42,641 ES4120094 Sierra de la Tesla-Valdivielso * 25 424,47 0 -3,5326 42,8032 ES4120095 Montes de Miranda de Ebro y Ameyugo * 3 641,34 0 -2,9723 42,6408 ES4130010 Sierra de los Ancares * 55 408,48 0 -6,7167 42,8166 ES4130038 Sierra de la Encina de la Lastra 288,45 0 -6,844 42,4977 ES4130065 Riberas del RÃ ­o Ã rbigo y afluentes * 1 269,65 0 -5,7697 42,1005 ES4130076 Riberas del RÃ ­o Sil y afluentes * 361,1 0 -6,9982 42,533 ES4130079 Riberas del RÃ ­o Esla y afluentes 1 946,67 0 -5,6125 42,025 ES4130117 Montes Aquilanos y Sierra de Teleno * 31 788,78 0 -6,4667 42,3695 ES4130137 Rebollares del Cea * 13 280,41 0 -5,0994 42,6333 ES4130145 Lagunas de los Oteros * 4118 0 -5,3253 42,2668 ES4130149 OmaÃ ±a * 20 054,98 0 -6,184 42,8134 ES4140011 Fuentes Carrionas y Fuente Cobre-MontaÃ ±a Palentina * 78 224,61 0 -4,5759 42,937 ES4140026 Las Tuerces * 1 599,17 0 -4,2416 42,7461 ES4140027 Covalagua * 2 381,81 0 -4,1202 42,7707 ES4140053 Montes del Cerrato * 12 161,63 0 -4,0958 41,8815 ES4140077 Riberas del RÃ ­o CarriÃ ³n y afluentes * 926,25 0 -4,5577 42,186 ES4140080 Canal de Castilla 149,76 0 -4,3067 42,4051 ES4140082 Riberas del RÃ ­o Pisuerga y afluentes 2 277,95 0 -4,1198 42,3517 ES4140129 Montes Torozos y PÃ ¡ramos de Torquemada-Astudillo * 22 999,93 0 -4,7973 41,7972 ES4140136 Laguna de La Nava * 1 016,99 0 -4,7454 42,0637 ES4150032 El Rebollar * 49 669,94 0 -6,6213 40,3549 ES4150064 Riberas de los RÃ ­os Huebra, Yeltes, Uces y afluentes * 5 244,55 0 -6,4067 40,7877 ES4150085 Riberas del RÃ ­o Tormes y afluentes * 1 876,23 0 -5,5262 40,7977 ES4150096 Arribes del Duero * 106 178,29 0 -6,5353 41,1843 ES4150098 Campo de ArgaÃ ±Ã ¡n * 9 304,27 0 -6,759 40,6092 ES4150100 Campo de Azaba * 36 158,61 0 -6,7073 40,513 ES4150101 Candelario * 8 165,91 0 -5,7625 40,3398 ES4150107 Las Batuecas-Sierra de Francia * 31 786,33 0 -6,12 40,4775 ES4150108 Quilamas * 10 547,78 0 -5,9905 40,563 ES4150121 Riberas del RÃ ­o AlagÃ ³n y afluentes * 1 840,05 0 -5,949 40,5035 ES4150125 Riberas del RÃ ­o AgadÃ ³n * 111,64 0 -6,4586 40,4971 ES4150126 Valle del Cuerpo de Hombre * 6 508,73 0 -5,9037 40,3567 ES4150127 Riberas del RÃ ­o Ã gueda * 945,96 0 -6,6592 40,7137 ES4160019 Sierra de AyllÃ ³n * 14 348,96 0 -3,372 41,2719 ES4160043 Cueva de los MurciÃ ©lagos 1 0 -4,0368 41,0835 ES4160058 Sabinares de Somosierra * 2 155,42 0 -3,6651 41,1711 ES4160062 Lagunas de Coca y Olmedo * 1 225,94 0 -4,5807 41,2002 ES4160063 Lagunas de Santa MarÃ ­a la Real de Nieva * 630,87 0 -4,3984 41,0114 ES4160084 Riberas del RÃ ­o DuratÃ ³n * 310,12 0 -3,6437 41,2556 ES4160104 Hoces del RÃ ­o Riaza * 5 180,84 0 -3,5745 41,5289 ES4160106 Lagunas de Cantalejo * 10 769,5 0 -4,0353 41,2609 ES4160109 Sierra de Guadarrama * 69 678,7 0 -3,9513 40,96 ES4160111 Valles del Voltoya y el Zorita * 39 653,05 0 -4,3725 40,8518 ES4160122 Sierra de Pradales * 1 333,46 0 -3,8028 41,4497 ES4170029 Sabinares Sierra de Cabrejas * 32 670,86 0 -2,8104 41,7546 ES4170054 Oncala-Valtajeros * 7 379,32 0 -2,3162 41,9567 ES4170055 Cigudosa-San Felices * 6 752,28 0 -2,0189 41,9134 ES4170056 Sabinares de Ciria-Borobia * 2 788,26 0 -1,9492 41,6309 ES4170057 Sabinares del JalÃ ³n * 19 052,34 0 -2,1781 41,132 ES4170083 Riberas del RÃ ­o Duero y afluentes * 6 266,22 0 -3,8108 41,6718 ES4170116 Sierras de UrbiÃ ³n y Cebollera * 43 005,22 0 -2,6347 41,9971 ES4170119 Sierra del Moncayo * 7 046,4 0 -1,8535 41,7737 ES4170120 PÃ ¡ramo de Layna * 6 253,48 0 -2,3681 41,1121 ES4170135 CaÃ ±Ã ³n del RÃ ­o Lobos * 12 212,77 0 -3,1061 41,786 ES4170138 Quejigares y encinares de Sierra del Madero * 3 830,26 0 -2,0891 41,7909 ES4170139 Quejigares de GÃ ³mara-NÃ ¡jima * 6 208,27 0 -2,1717 41,5114 ES4170140 Robledales del BerrÃ ºn * 492,36 0 -2,661 41,8672 ES4170141 Pinar de Losana * 800,53 0 -3,0513 41,2863 ES4170142 Encinares de Tiermes * 1 149,08 0 -3,1312 41,3716 ES4170143 Encinares de Sierra del Costanazo * 2 064,37 0 -2,0833 41,5907 ES4170144 Riberas del RÃ ­o Cidacos y afluentes * 195,94 0 -2,3205 42,108 ES4170148 Altos de Barahona * 43 988,31 0 -2,7448 41,3185 ES4180017 Riberas de CastronuÃ ±o * 8 597,19 0 -5,2079 41,444 ES4180069 Riberas del RÃ ­o Cea 876,85 0 -5,1666 42,2412 ES4180070 Riberas del RÃ ­o Cega * 536,28 0 -4,7145 41,4974 ES4180081 Riberas del RÃ ­o Adaja y afluentes 1 524,89 0 -4,6304 41,3321 ES4180124 SalgÃ ¼eros de Aldeamayor * 1 181,57 0 -4,6711 41,5257 ES4180130 El Carrascal * 5 420,42 0 -4,3531 41,5895 ES4180147 Humedales de Los Arenales * 3 286,48 0 -4,8591 41,2853 ES4190033 Sierra de la Culebra * 61 314,03 0 -6,359 41,9196 ES4190060 Tejedelo * 136,08 0 -6,7923 42,0204 ES4190061 Quejigares de la Tierra del Vino * 366,35 0 -5,7318 41,294 ES4190067 Riberas del RÃ ­o Tera y afluentes * 2 276,8 0 -5,7908 41,9594 ES4190074 Riberas del RÃ ­o Aliste y afluentes * 1 748,85 0 -6,083 41,676 ES4190102 CaÃ ±ones del Duero * 13 514,16 0 -5,9656 41,4525 ES4190105 Lago de Sanabria y alrededores * 32 508,74 0 -6,8197 42,1491 ES4190110 Sierra de la Cabrera * 18 783,58 0 -6,5624 42,2043 ES4190131 Riberas del RÃ ­o Tuela y afluentes * 497,62 0 -6,8998 42,0333 ES4190132 Riberas del RÃ ­o Manzanas y afluentes * 422,98 0 -6,4141 41,7049 ES4190133 Campo Alto de Aliste * 2 278,77 0 -6,3667 41,8229 ES4190134 Lagunas de Tera y Vidriales * 2 291,45 0 -5,9812 42,0158 ES4190146 Lagunas y pastizales salinos de VillafÃ ¡fila * 4 207,9 0 -5,5927 41,8373 ES4210001 Hoces del rÃ ­o JÃ ºcar * 17447 0 -1,29639 39,20556 ES4210002 La Encantada, El Moral y Los Torreones 855 0 -2,67194 39,13167 ES4210004 Lagunas saladas de PÃ ©trola y Salobrejo y complejo lagunar de Corral Rubio * 2 415,6 0 -1,55944 38,84361 ES4210005 Laguna de Los Ojos de Villaverde * 339,74 0 -2,36861 38,80861 ES4210006 Laguna del Arquillo * 522 0 -2,3625 38,74722 ES4210008 Sierra de Alcaraz y Segura y caÃ ±ones del Segura y del Mundo * 174 881,13 0 -2,24639 38,40583 ES4210010 Sierra de Abenuj * 1 044,66 0 -1,73028 38,62222 ES4210011 Saladares de Cordovilla y AgramÃ ³n y laguna de Alboraj * 1390 0 -1,61417 38,54556 ES4210016 Sierra del Relumbrar y estribaciones de Alcaraz * 30 677,89 0 -2,69583 38,57361 ES4210017 Lagunas de Ruidera * 34452 0 -2,825 38,93667 ES4220001 Navas de MalagÃ ³n * 466,14 0 -3,91167 39,18417 ES4220002 Sierra de PicÃ ³n * 7 825,38 0 -4,11583 39,06056 ES4220003 RÃ ­os de la cuenca media del Guadiana y laderas vertientes * 23 483,92 0 -4,405 39,02972 ES4220005 Lagunas volcÃ ¡nicas del Campo de Calatrava * 1 862,28 0 -3,84083 38,80528 ES4220007 RÃ ­os Quejigal, Valdeazogues y Alcudia 1 214,53 0 -4,54 38,73917 ES4220013 Sierra de Los Canalizos * 24 564,21 0 -4,61806 38,87389 ES4220015 Sierras de AlmadÃ ©n  ChillÃ ³n  Guadalmez * 6 612,07 0 -4,88667 38,74361 ES4220017 Alcornocal de Zumajo * 3 180,53 0 -4,83722 39,11444 ES4220018 TÃ ºneles de OjailÃ ©n 77,16 0 -3,87417 38,58556 ES4220019 Bonales de la comarca de Los Montes del Guadiana * 285,53 0 -4,57528 39,11472 ES4220020 Lagunas de Alcoba y Horcajo de Los Montes * 20,01 0 -4,45833 39,28333 ES4230001 Rentos de Orchova y vertientes del Turia * 4 765,48 0 -1,19417 39,96639 ES4230002 Sierras de Talayuelas y Aliaguilla * 7763 0 -1,28861 39,80028 ES4230005 Sabinares de Campillos  Sierra y Valdemorillo de la Sierra * 13654 0 -1,71278 40,06111 ES4230006 Hoces de AlarcÃ ³n * 2 778,52 0 -2,07639 39,52917 ES4230008 Complejo lagunar de Arcas * 275,03 0 -2,13889 39,99611 ES4230009 Cueva de La JudÃ ­a 196,62 0 -2,14583 39,72528 ES4230010 Cueva de Los Morciguillos * 45,96 0 -2,15111 39,92861 ES4230012 Estepas yesosas de La Alcarria conquense * 11 481,79 0 -2,66444 40,21889 ES4230013 Hoces del Cabriel, GuadazaÃ ³n y ojos de Moya * 63 296,2 0 -1,63861 39,96528 ES4230014 SerranÃ ­a de Cuenca * 185318 0 -1,95444 40,29222 ES4230015 Sierra del SanterÃ ³n * 2609 0 -1,40583 40,04611 ES4230016 RÃ ­o JÃ ºcar sobre AlarcÃ ³n * 699,77 0 -1,52333 39,94361 ES4240003 Riberas del Henares * 1 249,77 0 -3,09028 40,83806 ES4240004 RaÃ ±as de Matarrubia, Villaseca y Casas de Uceda 1 315,86 0 -3,33972 40,85889 ES4240005 Lagunas de Puebla de BeleÃ ±a * 210,07 0 -3,25278 40,89056 ES4240007 Sierra de Pela * 11 972,28 0 -3,11361 41,26222 ES4240008 Cerros volcÃ ¡nicos de CaÃ ±amares 707 0 -2,94944 41,20611 ES4240009 Valle del rÃ ­o CaÃ ±amares * 1 827,39 0 -2,94278 41,03583 ES4240012 Rebollar de Navalpotro * 1 059,83 0 -2,58778 40,945 ES4240013 Cueva de La Canaleja 163 0 -2,46389 40,90722 ES4240014 Quejigares de Barriopedro y Brihuega * 4382 0 -2,79083 40,78556 ES4240015 Valle del TajuÃ ±a en Torrecuadrada * 2825 0 -2,53611 40,88083 ES4240016 Alto Tajo * 140068 0 -2,07528 40,68083 ES4240017 Parameras de MaranchÃ ³n, hoz del Mesa y Aragoncillo * 49442 0 -2,14056 41,03917 ES4240018 Sierra de Altomira * 29493 0 -2,82889 40,29667 ES4240019 Laderas yesosas de Tendilla * 259 0 -2,98639 40,54083 ES4240020 Montes de Picaza * 15103 0 -1,83111 40,70083 ES4240021 Riberas de Valfermoso de TajuÃ ±a y Brihuega 107 0 -2,95528 40,63556 ES4240022 Sabinares rastreros de Alustante  Tordesilos * 7376 0 -1,60611 40,61056 ES4240023 Lagunas y parameras del SeÃ ±orÃ ­o de Molina * 6 163,8 0 -1,78667 41,01333 ES4240024 Sierra de Caldereros * 2 368,04 0 -1,72806 40,85361 ES4250001 Sierra de San Vicente y valles del TiÃ ©tar y Alberche * 117 539,01 0 -4,89611 40,11028 ES4250003 Barrancas de Talavera 1 182,72 0 -4,07806 39,94389 ES4250005 Montes de Toledo * 218 003,17 0 -4,23778 39,45806 ES4250006 RincÃ ³n del Torozo 202,07 0 -5,04222 39,48167 ES4250008 Estepas salinas de Toledo * 679 0 -3,61722 39,84583 ES4250009 Yesares del valle del Tajo * 28033 0 -3,27361 40,01639 ES4250010 Humedales de La Mancha * 14 492,77 0 -3,27778 39,50361 ES4250011 Complejo lagunar de La Jara * 768,7 0 -4,44694 39,70528 ES4250012 Mina de la nava de Ricomalillo 1,19 0 -4,95389 39,66167 ES4250013 Rios de la margen izquierda del Tajo y berrocales del Tajo * 13 472,79 0 -4,84639 39,75278 ES4250014 Sotos del rÃ ­o Alberche * 751,4 0 -4,49361 40,08528 ES4310003 Complejo Lagunar de la Albuera * 1 924,17 0 -6,7633 38,6969 ES4310004 Dehesas de Jerez * 47 537,38 0 -7,03389 38,36917 ES4310008 Estena * 7 866,06 0 -4,77722 39,36583 ES4310009 Puerto PeÃ ±a  los Golondrinos * 35 322,91 0 -5,0622 39,2333 ES4310010 La Serena * 148 159,26 0 -5,38806 38,87389 ES4310015 RÃ ­o Alcarrache * 1 336,95 0 -6,91333 38,46917 ES4310017 RÃ ­o AljucÃ ©n Bajo * 426,27 0 -6,37694 39,00222 ES4310019 RÃ ­o Ardila Alto * 1 047,83 0 -6,46083 38,20667 ES4310020 RÃ ­o Ardila Bajo * 964,82 0 -6,86722 38,23972 ES4310022 RÃ ­o Gevora Alto * 2 826,35 0 -7,13167 39,24972 ES4310023 RÃ ­o Guadalemar * 373,22 0 -4,92139 39,08667 ES4310024 RÃ ­o Guadamez * 2 236,8 0 -5,87028 38,68278 ES4310026 RÃ ­o Guadiana Alto  Zujar * 3 080,88 0 -5,94361 38,95833 ES4310027 RÃ ­o Guadiana Internacional * 654,84 0 -7,0972 38,8136 ES4310028 RÃ ­o Matachel * 1 440,85 0 -5,89722 38,42444 ES4310032 Rivera de los Limonetes  Nogales * 389,69 0 -6,7803 38,7056 ES4310036 Sierra de Escorial 663,3 0 -5,10528 39,10694 ES4310040 Sierra de Moraleja 1 913,41 0 -5,0078 38,7778 ES4310042 Sierra de Siruela * 6 677,91 0 -5,0208 38,9278 ES4310043 Sierra de Villares  Balbueno * 500,91 0 -5,00583 39,07389 ES4310045 ValdecigÃ ¼eÃ ±as * 3 734,88 0 -5,94806 38,0525 ES4310048 Corredor del Lacara 648,7 0 -6,39917 39,0675 ES4310049 Cueva del Valle de Santa Ana 3,14 0 -6,7925 38,36583 ES4310050 Cuevas de Alconera 3,14 0 -6,48167 38,40694 ES4310055 Refugio de Sierra Pascuala 3,14 0 -6,54333 38,4575 ES4310059 RÃ ­o Gevora Bajo * 374,68 0 -6,93917 38,96694 ES4310060 Corredores de Siruela * 2 709,08 0 -4,94444 38,8875 ES4310061 Laguna temporal de Murtales * 29,93 0 -6,60361 39,06889 ES4310062 Laguna temporal de Tres Arroyos * 7,77 0 -6,90778 38,84556 ES4310063 RÃ ­o Bembezar * 1 102,35 0 -5,62417 38,22056 ES4310064 RÃ ­o Ortiga * 1 080,46 31,12 -5,70528 38,70111 ES4310065 RÃ ­o Palomillas * 463,42 0 -6,10278 38,67639 ES4310066 Sierra de Maria Andres * 4 008,89 0 -6,66361 38,53139 ES4310067 Sierras de Alor y Monte Longo * 6 683,26 0 -7,05139 38,55694 ES4310068 Sierras de Bienvenida y la Capitana * 480,58 0 -6,15194 38,27028 ES4310069 Cueva del Agua 3,13 0 -6,49 38,02167 ES4310070 Mina las Marias 3,12 0 -7,19694 38,49417 ES4310071 Mina los Castillejos 3,14 0 -6,5 38,46083 ES4310072 Mina Mariquita 3,14 0 -6,18583 38,3575 ES4310073 Mina los Novilleros 3,12 0 -7,23889 38,58 ES4310074 Arroyos Cabriles y FriegamuÃ ±oz 121,5 0 -7,2192 38,4744 ES4310075 Rivera de Taliga 120,82 0 -7,2339 38,6069 ES4320001 Canchos de Ramiro * 7 040,96 0 -6,75306 39,92417 ES4320002 Cedillo y RÃ ­o Tajo Internacional * 22 697,91 0 -7,23611 39,60556 ES4320005 Dehesas del Ruecas y Cubilar * 7 442,74 0 -5,5069 39,2 ES4320011 Las Hurdes * 26 269,09 0 -6,2597 40,3969 ES4320013 Granadilla * 24 211,2 0 -6,06167 40,27556 ES4320016 RÃ ­o Aljucen Alto 527,89 0 -6,18972 39,14778 ES4320018 RÃ ­o Almonte * 9 409,48 0 -5,9764 39,5433 ES4320021 RÃ ­o Erjas * 1 457,19 0 -6,9183 40,0267 ES4320029 RÃ ­o Ruecas Alto * 878,36 0 -5,39139 39,37528 ES4320030 RÃ ­o Salor * 391,15 0 -6,67472 39,44333 ES4320031 RÃ ­o Tietar * 4 321,03 0 -5,6783 40,0339 ES4320033 Rivera de los Molinos y la Torre * 520,52 0 -6,96889 39,48139 ES4320035 Sierra de Cabezas de Aguila * 5 315,22 0 -5,55333 39,39667 ES4320037 Sierra de Gata * 17 510,89 0 -6,64556 40,27333 ES4320038 Sierra de Gredos y Valle del Jerte * 69 528,61 0 -5,7211 40,1928 ES4320039 Sierra de las Villuercas y Valle del Guadarranque * 77 495,83 0 -5,3206 39,5567 ES4320046 Regato Guadalto 261,73 0 -6,86167 39,44167 ES4320047 Sierras de Risco Viejo * 11 951,6 0 -6,3222 40,2403 ES4320051 Mina de la Aurora 3,14 0 -6,69806 40,14778 ES4320052 Mina de la Rivera de Acebo * 4,88 0 -6,6819 40,1697 ES4320057 Refugio del Alto de San Blas 4,9 0 -5,51917 39,33806 ES4320060 Arroyos Barbaon y Calzones * 2 055,7 0 -6,06917 39,94194 ES4320061 Arroyos Patana y Regueros * 1 039,65 0 -6,5619 40,0525 ES4320062 CaÃ ±ada del Venero * 2 295,02 0 -5,42889 39,93111 ES4320063 Embalse Arce de Abajo * 54,03 0 -6,68667 39,59167 ES4320064 Embalse de Lancho * 163,71 0 -6,51056 39,4775 ES4320065 Embalse de Petit I * 154,63 0 -6,56083 39,54 ES4320066 Laguna temporal de Corrales * 5,94 0 -6,62917 39,87806 ES4320067 Laguna temporal de Valdehornos * 4,24 0 -6,60222 40,18194 ES4320068 MÃ ¡rgenes de ValdecaÃ ±as * 132,8 0 -5,3647 39,8261 ES4320069 RÃ ­o Esperaban * 777,2 0 -6,2944 40,3311 ES4320070 RÃ ­o Guadalupejo * 547,93 0 -5,26583 39,42778 ES4320071 RÃ ­os Alagon y Jerte * 3 131,7 0 -6,1833 40,0794 ES4320072 RÃ ­os Arrago y Tralgas * 827,01 0 -6,485 40,2292 ES4320073 Rivera de Aurela * 1 068,57 0 -7,28583 39,60111 ES4320074 Rivera de Membrio * 638,82 0 -7,05222 39,54861 ES4320075 Riveras de Carbajo y Calatrucha 1 065,96 0 -7,14917 39,62972 ES4320076 Riveras de Gata y Acebo * 1 199,2 0 -6,6553 40,16 ES4320077 MonfragÃ ¼e * 114 818,53 0 -5,96306 39,79639 ES4320078 Monasterio de Yuste 13,81 0 -5,73611 40,11472 ES4320079 Mina la Paloma 3,75 0 -6,85 39,84056 ES4320080 Tunel de CaÃ ±amero * 6,27 0 -5,40528 39,36 ES5110001 MassÃ ­s del Montseny * 29 033,69 0 2,3458 41,7757 ES5110004 Serra de CatllarÃ s * 6 130,45 0 1,9444 42,2025 ES5110005 Sistema Transversal catalÃ * 28 554,04 0 2,3379 42,1304 ES5110007 Riu i Estanys de Tordera * 338,33 28 2,7108 41,7048 ES5110008 Gallifa-Cingles de BertÃ ­ * 7 206,46 0 2,2167 41,7155 ES5110009 Riera de MerlÃ ¨s * 3 013,2 0 1,9847 41,9722 ES5110010 Sant LlorenÃ § del Munt i l'Obac * 16 084,57 0 1,973 41,6659 ES5110011 Serres del Litoral Septentrional * 22 161,89 0 2,6364 41,664 ES5110012 Montserrat-Roques Blanques-riu Llobregat * 7 263,19 0 1,8423 41,5876 ES5110013 Serres del Litoral central * 25 051,47 0 1,8967 41,2944 ES5110014 Serra de Castelltallat * 4 961,4 0 1,6686 41,8072 ES5110015 Sistema Prelitoral Central * 19 649,18 0 1,4156 41,4514 ES5110016 Riera de Sorreigs * 286,6 0 2,1769 42,0075 ES5110017 Costes del Maresme 2 906,4 0 2,4878 41,5281 ES5110018 Valls de l'Anoia * 4 097,5 0 1,7061 41,4951 ES5110019 CarbassÃ ­ * 242,79 0 1,4336 41,6181 ES5110020 Costes del Garraf * 26 472,92 0 1,857 41,198 ES5110021 Riera de la Goda * 38,01 0 1,4588 41,5627 ES5110022 CapÃ §aleres del Foix * 2 176,7 0 1,5864 41,4406 ES5110023 Riera de Clariana * 463,3 0 1,49 41,6056 ES5110024 Serra de Collserola * 8 170,65 0 2,0476 41,4141 ES5110025 Riu Congost * 356,73 30 2,2403 41,5455 ES5120001 Alta Garrotxa  MassÃ ­s de les Salines * 38 181,29 0 2,5956 42,3065 ES5120004 Zona VolcÃ nica de la Garrotxa * 15 276,41 0 2,4839 42,0911 ES5120005 Riu Llobregat d'EmpordÃ * 338,37 25 2,9473 42,3317 ES5120007 Cap de Creus * 13 834,12 0 3,2296 42,3036 ES5120008 Estany de Banyoles * 1064 0 2,7422 42,1264 ES5120009 Basses de l'Albera * 759,52 0 2,9248 42,4001 ES5120010 Les Gavarres * 28 694,9 0 2,97 41,9242 ES5120011 Riberes del Baix Ter * 1 217,89 74 2,8533 42,0161 ES5120012 Les Guilleries * 12 404,04 0 2,4983 41,9364 ES5120013 MassÃ ­s de les Cadiretes * 9 196,96 0 2,9303 41,768 ES5120014 L'Albera * 16 314,01 0 3,0329 42,4159 ES5120015 Litoral del Baix EmpordÃ * 3 390,08 0 3,1689 41,8645 ES5120016 El MontgrÃ ­- Les Medes  El Baix Ter * 6 463,68 0 3,1696 42,082 ES5120017 Estany de Sils-Ribera de Santa Coloma * 452,23 23 2,7338 41,7957 ES5120018 Muntanyes de Rocacorba-Puig de la Banya del Boc * 3 426,1 0 2,6931 42,0656 ES5120019 Riberes de l'Alt Ter * 409,83 41 2,294 42,2324 ES5120020 Riu LlÃ ©mena * 193,99 32 2,6057 42,0705 ES5120021 Riu FluviÃ * 1 258,62 96 2,9369 42,1545 ES5120023 Rieres de XuclÃ i Riudelleques * 51,29 0 2,8021 42,0238 ES5120025 Garriga d'EmpordÃ * 547,7 0 2,9111 42,2686 ES5120027 Rasos de Tubau 644,53 0 2,0472 42,2239 ES5120029 Riu Brugent * 68,38 0 2,5723 42,0376 ES5130001 Els Bessons * 424,85 0 0,8478 41,4678 ES5130003 Alt Pallars * 77 183,2 0 1,034 42,7159 ES5130007 Riberes de l'Alt Segre * 216,62 23 1,8499 42,3915 ES5130008 Serra d'AubenÃ § i Roc de Cogul * 6 779,1 0 1,2758 42,0847 ES5130009 Serra de Turp i Mora Condal-Valldan * 3 709,28 0 1,3536 42,1178 ES5130010 Serra de Boumort-Collegats * 18 414,83 0 1,1003 42,2367 ES5130012 Vall Alta de Serradell-Serra de Sant GervÃ s * 12 920,99 0 0,8124 42,2305 ES5130013 Aiguabarreig Segre-Cinca * 761 37 0,4153 41,4644 ES5130014 Aiguabarreig Segre-Noguera Pallaresa * 10 101,1 0 0,8439 41,9294 ES5130015 Serres del Montsec, Sant Mamet i Mitjana * 32 423,71 0 0,8722 42,0303 ES5130016 Valls del SiÃ ³-LlobregÃ ³s * 26 581,43 0 1,1978 41,8172 ES5130017 Basses de Sucs i AlcarrÃ s 21,19 0 0,4841 41,6447 ES5130018 Estany d'Ivars- Vilasana * 156,6 0 0,9497 41,6836 ES5130019 Estany de MontcortÃ ¨s * 45,01 0 0,9947 42,3319 ES5130020 Aiguabarreig Segre-Noguera RibagorÃ §ana * 339,08 19 0,7153 41,6818 ES5130021 Secans de la Noguera * 8 928,23 0 0,7047 41,8236 ES5130024 La Faiada de MalpÃ s i Cambatiri 1 280,7 0 0,7739 42,3817 ES5130025 Bellmunt-Almenara * 3 466,98 0 0,9528 41,7811 ES5130026 Serra de Prada-CastellÃ s * 3 735,9 0 1,3044 42,2711 ES5130027 Obagues de la riera de Madrona * 3 583,78 0 1,385 41,9706 ES5130028 Ribera Salada * 5 520,4 0 1,4325 42,0419 ES5130029 Serres de Queralt i Els Tossals-Aigua d'Ora * 8 682,94 0 1,67 42,0592 ES5130030 Estanys de Basturs * 36,98 0 1,0189 42,1453 ES5130032 Vessants de la Noguera RibagorÃ §ana * 6 527,05 0 0,6394 41,8826 ES5130035 Plans de la Unilla * 977,09 0 0,5514 41,7665 ES5130036 Plans de SiÃ ³ * 5 229,69 0 1,1269 41,7217 ES5130037 Secans de Belianes-Preixana 1 926,9 0 1,0128 41,5928 ES5130038 Secans del SegriÃ i Utxesa * 3 798,38 0 0,4653 41,4439 ES5130039 Vall de Vinaixa * 3 024,2 0 0,9944 41,4356 ES5130040 Secans de Mas de Melons-AlfÃ ©s * 6 420,19 0 0,6903 41,5228 ES5140001 Litoral meridional tarragonÃ ­ * 4 904,25 0 0,8256 40,8868 ES5140002 Serra de Godall * 1 782,45 0 0,4611 40,6327 ES5140003 Ribera de l'Algars * 2 128,34 0 0,2291 41,1172 ES5140004 SÃ ¨quia Major * 54,64 0 1,1882 41,0887 ES5140005 Serra de MontsiÃ * 5 296,43 0 0,5289 40,6192 ES5140006 Serres de CardÃ ³- El Boix * 16144 0 0,5819 40,9081 ES5140007 Costes del TarragonÃ ¨s * 1 111,6 0 1,3851 41,1267 ES5140008 Muntanyes de Prades * 30 726,4 0 1,0333 41,305 ES5140009 Tivissa-VandellÃ ²s-Llaberia * 24 532,4 0 0,8058 41,0367 ES5140010 Riberes i Illes de l'Ebre * 487,33 0 0,5237 41,2364 ES5140011 Sistema Prelitoral meridional * 51 685,31 0 0,3856 40,8053 ES5140012 Tossals d'Almatret i Riba Roja * 7 473,59 0 0,3977 41,2247 ES5140014 MassÃ ­s de Bonastre * 2 680,6 0 1,4736 41,2242 ES5140015 Riu Siurana i planes del Priorat * 2 879,2 0 0,8064 41,1825 ES5140016 Tossal de Montagut 1 290,16 0 0,7136 40,9211 ES5140017 Serra de Montsant-Pas de l'Ase * 19 531,5 0 0,7547 41,2417 ES5140018 El Montmell-Marmellar * 9 333,3 0 1,5056 41,3375 ES5140019 Riu GaiÃ 2 990,23 0 1,3478 41,2261 ES5140020 Grapissar de la Masia Blanca * 445,08 0 1,5114 41,1692 ES5140021 Obagues del riu Corb * 2 270,13 0 1,2458 41,5381 ES5140022 Barranc de Santes Creus 48,86 0 0,7551 40,8828 ES5140023 Secans del MontsiÃ * 2 116,24 0 0,35 40,6331 ES5211007 MontgÃ ³ * 3 009,32 0 0,133056 38,81167 ES5211009 Penyal d'Ifac * 83,2054 0 0,0764 38,6348 ES5212004 Riu Gorgos 777,36 0 -0,06222 38,75583 ES5212005 L'Almadrava * 2 239,127 0 0,0629 38,8771 ES5212006 Laguna de Salinas * 282,3 0 -0,89056 38,505 ES5212007 Salero y Cabecicos de Villena * 717,76 0 -0,91556 38,63583 ES5212008 MaigmÃ ³ i Serres de la Foia de Castalla * 13 823,01 0 -0,72111 38,55667 ES5212009 Algepsars de Finestrat * 102,65 0 -0,2256 38,5683 ES5212010 Arenal de Petrer 1,02 0 -0,77833 38,51194 ES5212011 Rambla de las Estacas 0,2 0 -0,72611 37,93083 ES5212012 Sierra de Escalona y Dehesa de Campoamor * 4 712,02 0 -0,8325 37,93528 ES5213018 Penya-segats de la Marina * 943,0804 0 0,1822 38,7308 ES5213019 Aitana, Serrella i Puigcampana * 17 605,85 0 -0,21944 38,65278 ES5213020 Serres del Ferrer i BÃ ¨rnia * 3 449,6 0 -0,0569 38,6781 ES5213021 Serra Gelada i Litoral de la Marina Baixa * 5 552,87 0 -0,09 38,535 ES5213022 Serra de Crevillent * 5 083,46 0 -0,87917 38,26583 ES5213023 Sierra de Callosa de Segura * 663,533 0 -0,9039 38,1278 ES5213024 Illa de Tabarca * 43,484 0 -0,4747 38,1648 ES5213025 Dunes de Guardamar * 726,24 0 -0,64778 38,09778 ES5213026 Sierra de Orihuela * 1 677,31 0 -0,98083 38,09722 ES5213032 Cap de les Hortes 1,0008 0 -0,4206 38,3534 ES5213033 Litoral de Cabo Roig 7,1531 0 -0,7359 37,9104 ES5213039 Sierra de Salinas * 7 734,78 0 -0,95889 38,51417 ES5213042 Valls de la Marina * 16 061,26 0 -0,18861 38,80056 ES5213054 Els Alforins * 10 115,65 0 0,8 38,79722 ES5214001 Cueva del Perro-Cox 1 0 -0,8986 38,1387 ES5214002 Tunel de Canals 1 0 -0,577 38,9283 ES5214003 Cova dels Mosseguellos-Vallada 1 0 -0,7372 38,9039 ES5214004 Cova Juliana 1 0 -0,4644 38,6774 ES5221002 Desert de les Palmes 3 070,77 0 0,0431 40,0758 ES5222001 Serra d'EspadÃ 31 023,51 0 -0,3847 39,9297 ES5222002 Marjal de PenÃ ­scola * 105 0 0,4022 40,3714 ES5222004 Curs alt del riu Millars * 10 015,14 0 -0,58667 40,06639 ES5222005 Marjal de Nules * 644,3489 0 -0,1089 39,8358 ES5222006 Platja de Moncofa 1 0 -0,14778 39,77722 ES5222007 Alguers de Borriana-Nules-Moncofa * 4 081,907 0 -0,1185 39,7877 ES5223002 L'Alt Maestrat * 43 612,7 0 -0,165 40,4219 ES5223004 Penyagolosa * 31 921,4 0 -0,39 40,2397 ES5223005 Alt PalÃ ncia * 26 267,23 0 -0,7208 39,9308 ES5223007 Marjal d'Almenara * 1 496,98 0 -0,19667 39,73889 ES5223029 Riu Bergantes * 4454 0 -0,17583 40,70306 ES5223036 Serra d'Irta * 9 797,52 0 0,3225 40,32528 ES5223037 Litoral de BenicÃ ssim * 8,2173 0 0,1032 40,0573 ES5223053 Forat d'en FerrÃ s-Orpesa 1 0 0,1041 40,0876 ES5223055 Serra d'en GalcerÃ n 11 319,97 0 0,0001 40,3019 ES5224001 Cova Obscura-Atzeneta del Maestrat 1 0 -0,2152 40,1997 ES5232002 Serra Calderona * 17 781,51 0 -0,4411 39,7372 ES5232003 Curs mitjÃ del riu PalÃ ncia 3 664,16 0 -0,47167 39,85306 ES5232004 Rius del RacÃ ³ d'AdemÃ ºs * 1 410,29 0 -1,26694 40,07556 ES5232005 Lavajos de Sinarcas * 24,7878 0 -1,2398 39,7564 ES5232006 Alto TÃ ºria * 14 449,34 0 -1,145 39,8078 ES5232007 Riu XÃ ºquer 370,53 0 -0,64278 39,11778 ES5232008 Curs mitjÃ del riu Albaida 863,94 0 -0,46639 38,92889 ES5232009 Serra del Castell de XÃ tiva 3,29 0 -0,5192 38,9853 ES5232010 Cap de Cullera 0,21 0 -0,21639 39,18806 ES5233001 TinenÃ §a de BenifassÃ , Turmell i Vallivana * 49 597,86 0 0,105 40,6219 ES5233006 Puebla de San Miguel * 8 853,13 0 -1,165 40,05889 ES5233008 Sabinar de Alpuente * 9 195,97 0 -0,9372 39,9347 ES5233009 Sierra del Negrete * 21 934,19 0 -1,0275 39,5972 ES5233010 Hoces del Cabriel * 13 224,18 0 -1,4672 39,4172 ES5233011 Sierras de MartÃ ©s y el Ave * 35 242,05 0 -0,8553 39,3025 ES5233012 Valle de Ayora y Sierra del BoquerÃ ³n * 16 825,15 0 -1,1222 39,1842 ES5233013 Serra de Corbera * 4 819,84 0 -0,32639 39,11139 ES5233015 Serres del MontdÃ ºver i Marxuquera * 7582 0 -0,30639 39,00139 ES5233030 Marjal de la Safor * 1 244,86 0 -0,1983 39,0336 ES5233034 Sierra del MugrÃ ³n * 1749 0 -1,1275 38,94833 ES5233035 Arroyo Cerezo * 5 402,66 0 -1,38111 40,07583 ES5233038 Dunes de la Safor 68,64 0 -0,13667 38,97056 ES5233040 Muela de Cortes y el Caroche * 61 519,48 0 -0,8781 39,0639 ES5233041 Serra de la Safor * 3 514,55 0 -0,27167 38,87028 ES5233044 Sierra de Malacara * 15 066,37 0 -0,9533 39,4142 ES5233045 Serra d'Enguera * 17 323,77 0 -0,8372 38,8978 ES5233047 Ullals del riu Verd * 27,94 0 -0,53194 39,14694 ES5233048 Sima de les Graelles-Tous 1 0 -0,667 39,1138 ES5233049 Cova de les Rates Penades (RÃ ²tova) 1 0 -0,2744 38,9327 ES5233050 Cova de la Moneda-Cotes * 1 0 -0,6128 39,0575 ES5233051 Cova de les Meravelles de Llombai 1 0 -0,5851 39,3131 ES5234001 Cova del Sardiner-Sagunt 1 0 -0,2732 39,7102 ES5234002 Cueva Negra-Ayora 1 0 -1,2089 39,074 ES5234003 Tunel del CarcalÃ ­n-BuÃ ±ol 1 0 -0,8066 39,4156 ES5234004 Cueva del Barranco Hondo-Cheste 1 0 -0,7244 39,5237 ES5234005 Sima de l'Ãguila-Picassent 1 0 -0,5232 39,328 ES5234006 Cova de les Meravelles d'Alzira 1 0 -0,4248 39,1248 ES5234007 Cova Xurra-Gandia 1 0 -0,2149 38,9742 ES5310005 Badies de PollenÃ §a i AlcÃ ºdia * 30 752,57 0 3,2146 39,8504 ES5310008 Es GalatzÃ ³  s'Esclop * 1 423,26 0 2,4896 39,6359 ES5310009 Es Teix * 954,97 0 2,6526 39,7283 ES5310010 Comuna de Bunyola 787,4 0 2,7285 39,708 ES5310015 Puig de Sant MartÃ ­ * 225,86 0 3,0967 39,8337 ES5310023 Illots de Ponent d'Eivissa * 2 536,95 0 1,1931 38,9732 ES5310024 La Mola * 2 181,23 0 1,5564 38,6568 ES5310025 Cap de Barbaria * 2 476,56 0 1,3925 38,6534 ES5310026 Fita des Ram 287,38 0 2,5546 39,6479 ES5310027 Cimals de la Serra * 7 252,38 0 2,834 39,7756 ES5310028 Es Binis * 27,9 0 2,7874 39,8323 ES5310029 Na Borges * 3 994,18 0 3,2008 39,6377 ES5310030 Costa de Llevant * 1 836,25 0 3,2482 39,3773 ES5310031 Porroig 113,38 0 1,3033 38,8775 ES5310032 Cap Llentrisca  Sa Talaia * 3 090,68 0 1,2501 38,8938 ES5310033 Xarraca * 771,34 0 1,4734 39,0951 ES5310034 Serra Grossa * 1 175,56 0 1,3735 38,9231 ES5310035 Ãrea marina del Nord de Menorca * 5 111,67 0 4,0411 40,0766 ES5310036 Ãrea marina del Sud de Ciutadella * 2 234,43 0 3,9599 39,9243 ES5310037 Basses de la marina de Llucmajor * 49,5 0 2,8416 39,3984 ES5310038 Cova des Bufador des Solleric 1 0 2,7986 39,7517 ES5310039 Cova de sa Bassa Blanca 1 0 3,1816 39,8445 ES5310040 Cova de les Maravelles 1 0 2,7839 39,7523 ES5310041 Cova de Canet 1 0 2,6274 39,6548 ES5310042 Avenc d'en Corbera 1 0 2,6308 39,6481 ES5310043 Cova dels Ases 1 0 3,2732 39,4335 ES5310044 Cova des Coll 1 0 3,2646 39,4291 ES5310045 Cova d'en Passol 1 0 3,2479 39,3927 ES5310046 Cova de ses Rates Pinyades 1 0 2,9658 39,7289 ES5310047 Cova des Corral des Porcs 1 0 2,8622 39,7236 ES5310048 Cova de sa Guitarreta 1 0 2,9187 39,4086 ES5310049 Cova des Pas de Vallgornera 1 0 2,8742 39,368 ES5310050 Cova d'en BessÃ ³ 1 0 3,3174 39,5258 ES5310051 Cova de can Bordils 1 0 3,3528 39,559 ES5310052 Cova des Diners 1 0 3,3302 39,5787 ES5310053 Cova del Dimoni 1 0 3,3497 39,5451 ES5310054 Cova de sa Gleda 1 0 3,2768 39,4996 ES5310055 Cova des Pirata 1 0 3,2995 39,5073 ES5310056 Cova des Pont 1 0 3,298 39,5092 ES5310057 Cova de cal Pesso 1 0 3,0764 39,9167 ES5310058 Cova de can Sion 1 0 2,9965 39,8377 ES5310059 Cova de Llenaire 1 0 3,0626 39,8873 ES5310060 Cova Morella 1 0 2,985 39,8455 ES5310061 Cova Nova de Son LluÃ ­s 1 0 2,9665 39,4821 ES5310062 Es Bufador de Son Berenguer 1 0 2,7672 39,6832 ES5310063 Cova de can Millo o de Coa Negrina 1 0 2,7507 39,7064 ES5310064 Avenc de Son Pou 1 0 2,7547 39,7146 ES5310065 Cova des Drac de cala SantanyÃ ­ 1 0 3,1485 39,3313 ES5310066 Cova des Rafal des Porcs 1 0 3,0859 39,3276 ES5310067 Cova dels Estudiants 1 0 2,7132 39,7591 ES5310068 Cap Negre * 732,62 0 3,824 39,9499 ES5310069 Cala d'Algairens * 141,83 0 3,9124 40,0548 ES5310070 Punta Redona  Arenal d'en Castell * 1 004,59 0 4,184 40,0403 ES5310071 Cala en Brut * 40,1 0 4,2161 40,0059 ES5310072 Caleta de BinillautÃ ­ * 160,92 0 4,2875 39,9316 ES5310073 Ãrea marina Punta Prima  Illa de l'Aire * 1 353,49 0 4,291 39,7959 ES5310074 De cala Llucalari a Cales Coves * 1 058,4 0 4,1059 39,871 ES5310075 Arenal de Son Saura * 346,4 0 3,8657 39,9188 ES5310076 Serral d'en Salat 104,86 0 2,3563 39,5919 ES5310077 Es RajolÃ ­ * 110,22 0 2,3809 39,6181 ES5310078 De Cala de Ses Ortigues a cala Estellencs * 876,06 0 2,4527 39,641 ES5310079 Puig de na BauÃ §Ã * 1 612,71 0 2,5206 39,5938 ES5310080 Puigpunyent 566,47 0 2,5543 39,6203 ES5310081 Port des Canonge * 615,93 0 2,5421 39,6938 ES5310082 S'Estaca  Punta de DeiÃ * 1 002,18 0 2,6072 39,74 ES5310083 Es Boixos * 656,58 0 2,6865 39,7496 ES5310084 Torre Picada 122,78 0 2,7118 39,8123 ES5310085 Moncaire * 248,73 0 2,7615 39,8115 ES5310086 MonnÃ ber 10,35 0 2,7672 39,7995 ES5310087 BÃ litx 331,24 0 2,7737 39,8359 ES5310088 Gorg Blau 165,23 0 2,8291 39,8087 ES5310089 Biniarroi 536,26 0 2,838 39,7689 ES5310090 Puig d'AlarÃ ³  Puig de s'Alcadena * 385,26 0 2,8079 39,7457 ES5310091 Mossa 430,28 0 2,896 39,8492 ES5310092 Muntanyes de PollenÃ §a * 2 967,71 0 2,9774 39,8427 ES5310093 Formentor 255,75 0 3,1493 39,9365 ES5310094 Cala Figuera * 65,95 0 3,184 39,9564 ES5310095 Can Picafort * 45,26 0 3,1809 39,7555 ES5310096 Punta de n'Amer * 526,54 0 3,4021 39,5812 ES5310097 Ãrea marina Costa de Llevant * 1 998,93 0 3,3177 39,485 ES5310098 Cales de Manacor * 587,88 0 3,2916 39,4817 ES5310099 Portocolom * 75,71 0 3,2665 39,4221 ES5310100 Punta des Ras 13,09 0 3,2536 39,3954 ES5310101 Randa 1 175,79 0 2,9449 39,5335 ES5310102 Xorrigo 886,06 0 2,8224 39,591 ES5310103 Ãrea marina Cap de cala Figuera * 128,58 0 2,5286 39,4669 ES5310104 Costa de l'Oest d'Eivissa * 1 272,71 0 1,2247 38,8753 ES5310105 Es Amunts d'Eivissa * 1 463,8 0 1,3657 39,0531 ES5310106 Ãrea marina de ses Margalides * 98,82 0 1,32 39,0504 ES5310107 Ãrea marina de Tagomago * 745,29 0 1,6273 39,0253 ES5310108 Ã rea marina del cap Martinet * 553,052 0 1,5107 38,9327 ES5310109 Ãrea marina de cala Saona * 442,15 0 1,3799 38,7061 ES5310110 Ãrea marina Platja de Tramuntana * 1 407,64 0 1,5062 38,6985 ES5310111 Ãrea marina Platja de Migjorn * 2 010,49 0 1,5147 38,657 ES5310112 Nord de Sant Joan * 1 928,04 0 1,5614 39,0896 ES5310113 La Vall * 3 119,16 0 3,9386 40,0351 ES5310114 Binigafull * 2,7 0 3,8927 40,0313 ES5310115 Es Molinet * 9 0 4,1787 40,005 ES5310116 Biniatrum * 1,1 0 4,004 39,9873 ES5310117 Ses Pallisses * 2,5 0 3,9978 39,999 ES5310118 Torre Llafuda * 96,5 0 3,9272 39,9949 ES5310119 Penyes d'Egipte * 44,3 0 4,2005 39,9527 ES5310120 Es Clot des Guix * 89 0 4,1855 39,9642 ES5310121 BinigurdÃ ³ * 15 0 4,1109 40,0039 ES5310122 Mal Lloc * 16,2 0 3,9456 39,9988 ES5310123 Bassa de Formentera * 5,6 0 1,4459 38,6978 ES5310124 Bassa de Sant Francesc * 0,4 0 1,4398 38,7066 ES5310125 Albufera de Mallorca * 2 135,12 0 3,0946 39,7902 ES5310126 Puig Malet i Santa Eularieta * 35,88 0 4,1139 39,1147 ES5310127 Costa Brava de Tramuntana * 8 380,23 0 2,9958 39,9104 ES5310128 Cap Enderrocat i cap Blanc * 7 079,88 0 2,8041 39,3765 ES6110001 Albufera de Adra * 131,41 0 -2,9521 36,753 ES6110002 Karst en Yesos de Sorbas * 2 317,76 0 -2,0721 37,0837 ES6110003 Sierra Maria  Los VÃ ©lez * 22 589,39 0 -2,141 37,6754 ES6110004 Sierra del Oso * 12 175,6 0 -2,1013 37,843 ES6110005 Sierra de Cabrera-BÃ ©dar * 33 705,83 0 -2,0197 37,102 ES6110006 Ramblas de GÃ ©rgal, Tabernas y Sur de Sierra Alhamilla * 22 853,07 0 -2,4658 36,9764 ES6110007 La Serrata de Cabo de Gata * 597,15 0 -2,1415 36,8796 ES6110008 Sierras de GÃ ¡dor y Enix * 50 343,76 0 -2,7041 36,8736 ES6110009 Fondos Marinos de Punta Entinas-Sabinar * 3 959,154 0 -2,7007 36,6782 ES6110010 Fondos Marinos Levante Almeriense * 10 692,224 0 -1,7751 37,2173 ES6110011 Sierra del Alto de Almagro * 6 357,45 0 -1,8524 37,3586 ES6110012 Sierras Almagrera, de Los Pinos y El AguilÃ ³n * 5 993,76 0 -1,737 37,3206 ES6110013 Calares de Sierra de Los Filabres * 6 615,83 0 -2,4779 37,2827 ES6110014 Artos de El Ejido * 264,45 0 -2,7954 36,7452 ES6110015 AlborÃ ¡n * 26 375,44 0 -3,0544 35,9304 ES6110016 Rambla de Arejos * 4,39 0 -1,6414 37,3746 ES6110017 RÃ ­o Antas * 50,98 0 -1,8293 37,2066 ES6110018 RÃ ­o Adra * 288,18 0 -2,9558 36,8279 ES6110019 Arrecifes de Roquetas de Mar * 208,223 0 -2,5876 36,7838 ES6110020 Islote de San AndrÃ ©s * 41,78 0 -1,8859 36,993 ES6120001 Cola del Embalse de Arcos 154,29 0 -5,7846 36,7661 ES6120002 Cola del Embalse de Bornos 817,22 0 -5,6804 36,8122 ES6120003 Estuario del RÃ ­o Guadiaro 35,09 0 -5,2811 36,2815 ES6120006 Marismas del RÃ ­o Palmones 113,05 0 -5,4408 36,1714 ES6120008 La BreÃ ±a y Marismas del Barbate * 5 076,81 0 -5,9753 36,183 ES6120009 Fondos Marinos de BahÃ ­a de CÃ ¡diz * 7 035,42 0 -6,2746 36,5631 ES6120011 Laguna de Los Tollos * 100,52 0 -6,0176 36,844 ES6120013 Sierra LÃ ­jar * 7 345,99 0 -5,4531 36,9157 ES6120014 Laguna de Las Canteras y El TejÃ ³n * 194,47 0 -6,0707 36,5812 ES6120015 Acebuchales de La CampiÃ ±a Sur de CÃ ¡diz * 26 488,4 0 -5,879 36,3234 ES6120017 Punta de Trafalgar * 665,41 0 -6,0377 36,1759 ES6120018 Pinar de Roche * 689,18 0 -6,1206 36,3145 ES6120019 RÃ ­o Salado de Conil * 211,53 0 -5,9438 36,3286 ES6120020 TÃ ºnel III de Bornos 106,41 0 -5,7549 36,8024 ES6120021 RÃ ­o Guadalete * 710,34 0 -5,5557 36,9205 ES6120022 BÃ ºnker del Tufillo 0,12 0 -5,6822 36,0734 ES6120023 Corrales de Rota 47,53 0 -6,3908 36,628 ES6120024 Cueva del BÃ ºho 53,56 0 -5,597 36,809 ES6120025 RÃ ­o Iro * 273,84 0 -6,0364 36,409 ES6120026 Cueva de las Mesas de Algar 84,08 0 -5,9068 36,3523 ES6120027 Salado de San Pedro * 115,84 0 -6,0769 36,5636 ES6120028 RÃ ­o de La Jara 20,49 0 -5,6334 36,0539 ES6120029 BÃ ºnker del Santuario de La Luz 2,78 0 -5,6233 36,0501 ES6120030 Cuevas de La Mujer y de Las Colmenas 47,95 0 -6,175 36,636 ES6120031 RÃ ­os Guadiaro y Hozgarganta 410,1 0 -5,3459 36,3264 ES6120032 Estrecho Oriental 23 642,157 0 -5,2965 36,1139 ES6120033 Fondos Marinos Marismas del RÃ ­o Palmones * 87,55 0 -5,4295 36,1671 ES6120034 Fondos Marinos Estuario del RÃ ­o Guadiaro * 107,43 0 -5,2706 36,2778 ES6130001 Sierra de CardeÃ ±a y Montoro * 38 435,9 0 -4,2902 38,2347 ES6130002 Sierras SubbÃ ©ticas * 32 055,74 0 -4,3148 37,4256 ES6130003 Sierra de Santa Eufemia * 10 656,22 0 -4,9407 38,6375 ES6130004 RÃ ­o Guadalmez * 10 560,62 0 -4,5997 38,4843 ES6130005 Suroeste de La Sierra de CardeÃ ±a y Montoro * 33 064,83 0 -4,3959 38,0986 ES6130006 Guadalmellato * 40 047,67 0 -4,699 37,9542 ES6130007 Guadiato-BembÃ ©zar * 114 738,44 0 -5,1831 37,8484 ES6130008 Tramo Inferior del RÃ ­o Guadajoz 480,04 0 -4,7347 37,7931 ES6130009 RÃ ­os Cuzna y Gato * 205,2 0 -4,7553 38,1484 ES6130010 RÃ ­o Guadamatilla y Arroyo del Tamujar * 186,83 0 -5,0403 38,6093 ES6130011 RÃ ­o Guadamatilla 79,6 0 -5,0777 38,4068 ES6130012 RÃ ­o ZÃ ºjar * 689,99 0 -5,317 38,5778 ES6130013 Barrancos del RÃ ­o Retortillo * 515,25 0 -5,3438 37,8197 ES6130014 Arroyo de Ventas Nuevas 12,78 0 -4,4653 38,3675 ES6130015 RÃ ­o Guadalquivir -Tramo Medio 2 548,92 0 -5,099 37,7966 ES6130016 RÃ ­o Guadalbarbo 44,22 0 -4,8659 38,1675 ES6140001 Sierra de Baza * 53 649,51 0 -2,8311 37,3756 ES6140002 Sierra de Castril * 12 695,28 0 -2,7717 37,8742 ES6140003 Sierra de HuÃ ©tor * 12 128,58 0 -3,4692 37,2776 ES6140004 Sierra Nevada * 172 238,05 0 -3,1158 37,0788 ES6140005 Sierra de La Sagra * 46 212,81 0 -2,5353 37,8684 ES6140006 Sierra de Arana * 20 010,29 0 -3,385 37,3276 ES6140007 Sierras del Campanario y Las Cabras * 8 488,9 0 -3,6619 37,3682 ES6140008 Sierra de Loja * 26 027,2 0 -4,1508 37,064 ES6140009 Sierra Nevada Noroeste * 777,65 0 -3,3366 37,1789 ES6140010 Sierra de Baza Norte * 1 212,25 0 -2,8186 37,4748 ES6140011 Sierra de Castell de Ferro * 731,85 0 -3,4002 36,7218 ES6140012 La MalahÃ ¡ 615,75 0 -3,7299 37,1263 ES6140013 Acantilados y Fondos Marinos Tesorillo-SalobreÃ ±a * 1 045,13 0 -3,6321 36,7333 ES6140014 Acantilados y Fondos Marinos de Calahonda-Castell de Ferro * 972,7 0 -3,3827 36,7031 ES6140015 Barrancos del RÃ ­o de Aguas Blancas * 2 994,58 0 -3,4114 37,2308 ES6140016 Acantilados y Fondos Marinos de La Punta de La Mona * 124,92 0 -3,7298 36,7184 ES6150001 Laguna de El Portil * 1 265,6 0 -7,0467 37,2233 ES6150002 Enebrales de Punta UmbrÃ ­a * 187,57 0 -6,9955 37,1942 ES6150003 Estero de Domingo Rubio * 343,06 0 -6,9035 37,1975 ES6150004 Lagunas de Palos y Las Madres * 648,95 0 -6,859 37,1529 ES6150005 Marismas de Isla Cristina 2 498,02 0 -7,335 37,1884 ES6150006 Marismas del RÃ ­o Piedras y Flecha del Rompido * 2 409,08 0 -7,1384 37,2097 ES6150007 PeÃ ±as de Aroche * 737,35 0 -7,0769 37,921 ES6150009 DoÃ ±ana Norte y Oeste * 18 587,36 0 -6,5679 37,2106 ES6150010 AndÃ ©valo Occidental * 52 980,92 0 -7,3872 37,5371 ES6150012 Dehesa del Estero y Montes de Moguer * 2 918,93 0 -6,8211 37,1584 ES6150013 Dunas del Odiel * 64,44 0 -6,8832 37,1601 ES6150014 Marismas y Riberas del Tinto 3 016,66 0 -6,8715 37,2772 ES6150015 Isla de San Bruno * 376,65 0 -7,3887 37,1829 ES6150016 Acebuchal de AlpÃ ­zar 80,49 0 -6,4446 37,4547 ES6150017 Marisma de Las Carboneras 263,37 0 -6,9984 37,2659 ES6150018 RÃ ­o Guadiana y Ribera de Chanza * 1 463,26 0 -7,4558 37,4047 ES6150019 Bajo Guadalquivir * 4 772,41 0 -6,1609 37,0118 ES6150020 Arroyo del Alamillo * 53,24 0 -7,3434 37,3282 ES6150021 Corredor EcolÃ ³gico del RÃ ­o Tinto * 21 833,61 0 -6,5817 37,3699 ES6150022 Rivera de Chanza * 421,65 0 -7,2115 37,9555 ES6150023 Dehesa de Torrecuadros y Arroyo de Pilas * 987,95 0 -6,3646 37,3352 ES6150024 El Jure 7,66 0 -7,0888 37,5626 ES6150025 Mina Carpio * 7,06 0 -6,9813 37,8113 ES6150026 Mina Sotiel Coronada 2,35 0 -6,853 37,6015 ES6150027 Mina Oriente 7,51 0 -6,6819 37,6226 ES6150028 Estuario del RÃ ­o Piedras * 443,18 0 -7,0987 37,2127 ES6150029 Estuario del RÃ ­o Tinto * 1 166,62 0 -6,8999 37,1544 ES6160001 Laguna Honda * 327,07 0 -4,1407 37,5952 ES6160002 Alto Guadalquivir 830,48 0 -3,2854 37,9342 ES6160003 Cascada de Cimbarra * 558,24 0 -3,3606 38,3928 ES6160004 Laguna Grande 212 0 -3,5596 37,9326 ES6160005 DespeÃ ±aperros * 7 840,82 0 -3,5364 38,3472 ES6160006 Sierra de AndÃ ºjar * 74 916,54 0 -4,0336 38,2564 ES6160007 Sierra MÃ ¡gina * 19 960,57 0 -3,4575 37,7363 ES6160008 Cuencas del Rumblar, GuadalÃ ©n y Guadalmena * 179 083,67 0 -3,3104 38,359 ES6160009 Estribaciones de Sierra MÃ ¡gina * 6 153,85 0 -3,6101 37,7567 ES6160010 Tramo Inferior del RÃ ­o Guadalimar y Alto Guadalquivir 817,71 0 -3,611 37,952 ES6160011 RÃ ­o Guadiana Menor  Tramo Inferior * 369,74 0 -3,1538 37,7917 ES6160012 RÃ ­o JÃ ¡ndula * 77,13 0 -4,1082 38,0583 ES6160013 RÃ ­o Guadalquivir Tramo Superior * 258,21 0 -3,0393 38,0665 ES6160014 RÃ ­o Guadalimar * 3 167,78 0 -3,1618 38,153 ES6160015 RÃ ­o Guadiana Menor  Tramo Superior 211,96 0 -2,9856 37,5475 ES6170001 Laguna de La Ratosa 176,15 0 -4,7032 37,1994 ES6170002 Acantilados de Maro-Cerro Gordo * 1 912,85 0 -3,7973 36,7376 ES6170003 Desfiladero de Los Gaitanes * 2 179,61 0 -4,7622 36,9279 ES6170004 Los Reales de Sierra Bermeja * 1 212,79 0 -5,2019 36,493 ES6170005 Sierra Crestellina * 489,51 0 -5,2803 36,4652 ES6170006 Sierra de Las Nieves * 20 131,81 0 -4,9973 36,6886 ES6170007 Sierras de Tejeda, Almijara y Alhama * 40 657,3 0 -3,9121 36,8036 ES6170008 Sierras de AbdalajÃ ­s y La Encantada Sur * 2 745,88 0 -4,7454 36,9409 ES6170009 Sierras de AlcaparaÃ ­n y Aguas * 5 622,9 0 -4,805 36,8272 ES6170010 Sierras Bermeja y Real * 30 824,18 0 -5,1124 36,5435 ES6170011 Sierra Blanca * 6 547,74 0 -4,9007 36,5675 ES6170012 Sierra de Camarolos * 8 690,91 0 -4,3829 36,9616 ES6170013 Sierra de Mollina * 826,28 0 -4,6639 37,1676 ES6170015 Lagunas de Campillos * 1 338,21 0 -4,8281 37,0381 ES6170016 Valle del RÃ ­o del Genal * 23 555,1 0 -5,222 36,5888 ES6170017 RÃ ­o de Castor * 23,31 0 -5,1153 36,4706 ES6170018 Cueva de Belda I * 23,67 0 -4,4033 37,2561 ES6170019 RÃ ­o Verde * 225,95 0 -4,9577 36,5298 ES6170020 RÃ ­o Guadaiza * 49,42 0 -4,9858 36,5041 ES6170021 RÃ ­o Guadalmina * 45,76 0 -5,0201 36,4983 ES6170022 RÃ ­o Fuengirola * 152,41 0 -4,7107 36,5443 ES6170023 Yeso III, Higuerones IX y El Marrubio * 188,76 0 -4,7225 36,9801 ES6170024 RÃ ­o Guadalmansa * 53,06 0 -5,072 36,489 ES6170025 RÃ ­o Real 33,43 0 -4,8476 36,5196 ES6170026 RÃ ­o del PadrÃ ³n * 41,08 0 -5,1258 36,4502 ES6170027 Arroyo de La Cala * 16,83 0 -5,1495 36,4604 ES6170028 RÃ ­o Guadalmedina 82,08 0 -4,4371 36,8066 ES6170029 RÃ ­o Manilva * 36,73 0 -5,2506 36,3856 ES6170030 Calahonda * 1 404,17 0 -4,6802 36,4948 ES6170031 RÃ ­o Guadiaro 72,94 0 -5,3106 36,6309 ES6170032 Sierra Blanquilla * 1547 0 -5,0016 36,7872 ES6170033 RÃ ­os Guadalhorce, Fahalas y Pereilas 633,43 0 -4,6834 36,6879 ES6170034 RÃ ­o GuadalevÃ ­n 66,05 0 -5,1623 36,7393 ES6170036 Fondos Marinos de La BahÃ ­a de Estepona * 575,156 0 -5,13545 36,41553 ES6170037 El Saladillo  Punta de BaÃ ±os * 3 246,556 0 -5,01575 36,43233 ES6170038 Montes de MÃ ¡laga * 4 992,85 0 -4,3885 36,825 ES6180001 Complejo Endorreico de Utrera * 1 066,35 0 -5,816 37,0418 ES6180002 Complejo Endorreico de La Lantejuela 895,86 0 -5,1804 37,3616 ES6180003 Laguna del Gosque 404,42 0 -4,9461 37,1314 ES6180004 Sierra de AlanÃ ­s * 6 550,67 0 -5,6137 38,1062 ES6180005 Corredor EcolÃ ³gico del RÃ ­o Guadiamar * 17 013,46 0 -6,3412 37,5762 ES6180006 Laguna de Coripe * 75,04 0 -5,3601 37,0089 ES6180007 Arroyo de Santiago, Salado de MorÃ ³n y Matabueyes/Garrapata 700,57 0 -5,5776 36,9441 ES6180009 RÃ ­o Viar 5,18 0 -5,8808 37,7154 ES6180010 Rivera de Cala * 20,05 0 -6,1343 37,7761 ES6180011 RÃ ­o Corbones * 762,79 0 -5,2251 37,1236 ES6180012 Minas El Galayo y La Jabata * 50,27 0 -5,4279 37,7886 ES6180013 RÃ ­o Guadaira * 227,1 0 -5,5288 37,111 ES6180014 Salado de Lebrija-Las Cabezas 405,38 0 -5,883 36,8931 ES6180015 Mina El Abrevadero 183,58 0 -5,7632 37,7054 ES6180016 Venta de Las Navas * 612,68 0 -5,5268 37,8361 ES6200001 Calblanque, Monte de las Cenizas y PeÃ ±a del Ã guila * 2 958,92 0 -0,7822 37,6025 ES6200002 Carrascoy y El Valle * 11 833,25 0 -1,20361 37,86444 ES6200003 Sierra de La Pila * 8 851,07 0 -1,2306 38,2569 ES6200004 Sierras y Vega Alta del Segura y RÃ ­os AlhÃ ¡rabe y Moratalla * 11 026,84 0 -1,7072 38,2603 ES6200005 Humedal del Ajauque y Rambla Salada * 895,61 0 -1,0901 38,1099 ES6200006 Espacios Abiertos e Islas del Mar Menor * 1 073,85 0 -0,81778 37,66472 ES6200007 Islas e Islotes del Litoral MediterrÃ ¡neo * 39,49 0 -0,7061 37,7267 ES6200008 Sierra Salinas * 1 337,78 0 -1,0375 38,49333 ES6200009 Sierra de El Carche * 5 869,14 0 -1,16889 38,42889 ES6200010 Cuatro Calas * 171,86 0 -1,6308 37,3839 ES6200011 Sierra de las Moreras * 2 504,21 0 -1,3894 37,5814 ES6200012 Calnegre * 780,93 0 -1,43944 37,50639 ES6200013 Cabezo Gordo * 229,46 0 -0,90583 37,80306 ES6200014 Saladares del GuadalentÃ ­n * 2 047,67 0 -1,38861 37,74639 ES6200015 La Muela y Cabo TiÃ ±oso * 7 886,06 0 -1,15 37,5931 ES6200016 Revolcadores * 3 481,26 0 -2,2806 38,0469 ES6200017 Sierra de Villafuerte * 6 622,14 0 -2,1511 38,1422 ES6200018 Sierra de la Muela * 10 903,89 0 -1,9772 38,2406 ES6200019 Sierra del GavilÃ ¡n * 4 085,53 0 -1,9136 38,1256 ES6200020 Casa Alta-Salinas * 3 769,24 0 -2,0422 37,8879 ES6200021 Sierra de Lavia * 2 187,58 0 -1,7561 37,9633 ES6200022 Sierra del Gigante * 3 748,27 0 -1,9769 37,7656 ES6200023 Sierra de la Tercia * 5 038,2 0 -1,6211 37,7425 ES6200024 Cabezo de RoldÃ ¡n * 1 269,28 0 -1,0403 37,5922 ES6200025 Sierra de la Fausilla * 869,39 0 -0,9078 37,5669 ES6200026 Sierra de Ricote-La Navela * 7 743,14 0 -1,3842 38,1375 ES6200027 Sierra de Abanilla * 990,87 0 -1,0089 38,2253 ES6200028 RÃ ­o ChÃ ­camo * 410,54 0 -1,04083 38,17806 ES6200029 Franja Litoral Sumergida de la RegiÃ ³n de Murcia * 13 467,82 0 -0,7531 37,5833 ES6200030 Mar Menor * 13 446,1 0 -0,7872 37,7347 ES6200031 Cabo Cope * 240,13 0 -1,4875 37,43056 ES6200032 Minas de la Celia * 1,9 0 -1,4721 38,4619 ES6200033 Cueva de las Yeseras * 0,77 0 -1,0306 38,0801 ES6200034 Lomas del Buitre y RÃ ­o Luchena * 4 130,64 0 -1,8594 37,7775 ES6200035 Sierra de Almenara * 19 414,88 0 -1,5733 37,5456 ES6200036 Sierra del Buey * 3 811,01 0 -1,21306 38,53583 ES6200037 Sierra del Serral * 1 039,67 0 -1,08889 38,52139 ES6200038 Cuerda de la Serrata * 1 128,72 0 -2,0103 38,0125 ES6200039 Cabezo de la Jara y Rambla de Nogalte * 1 376,83 0 -1,8819 37,52 ES6200040 Cabezos del PericÃ ³n * 493,95 0 -1,12194 37,67028 ES6200041 Rambla de la Rogativa * 294,49 0 -2,2281 38,1069 ES6200042 Yesos de Ulea * 802,58 0 -1,26667 38,15389 ES6200043 RÃ ­o QuÃ ­par * 663,31 0 -1,6525 38,1653 ES6200044 Sierra de los Victorias * 208,81 0 -1,1247 37,7022 ES6200045 RÃ ­o Mula y Pliego * 829,73 0 -1,3578 38,0355 ES6200046 Sierra de En medio * 2 285,46 0 -1,8083 37,4911 ES6200047 Sierra de la Torrecilla * 3 557,34 0 -1,7736 37,6661 ES6200048 Valles submarinos del Escarpe de MazarrÃ ³n * 154 081,655 0 -0,9586 37,4848 ES6300001 ISLAS CHAFARINAS * 511 0 -2,4264 35,1833 ES6310001 Calamocarro-BenzÃ º * 601,81 0 -5,36389 35,90528 ES6310002 Zona marÃ ­timo-terrestre del Monte Hacho * 871,54 0 -5,28667 35,89972 ES6320001 Zona marÃ ­timo terrestre de los acantilados de AguadÃ º * 55 0 -2,9508 35,3208 ES6320002 Barranco del Nano 41,5 0 -2,9611 35,3097 ESZZ12002 Volcanes de fango del Golfo de CÃ ¡diz * 317 723,771 0 -7,143 36,2085 ESZZ16001 Sistema de caÃ ±ones submarinos occidentales del Golfo de LeÃ ³n 93 766,084 142,75 3,4371 42,3934 ESZZ16002 Canal de Menorca * 335 353,598 0 3,6224 39,878 ESZZ16003 Sur de AlmerÃ ­a  Seco de los Olivos * 282 924,541 0 -2,5009 36,647 ESZZ16004 Espacio marino de Illes Columbretes 1 277,101 0 0,6187 39,8796 ESZZ16005 Espacio marino de AlborÃ ¡n * 10 887,957 0 -2,9159 35,9377 ESZZ16006 Espacio marino de Ifac * 922,806 0 0,0793 38,6496 ESZZ16007 Espacio marino de la Marina Alta * 2 318,189 0 0,2071 38,728 ESZZ16008 Espacio marino del Cabo de les Hortes * 4 253,256 0 -0,376 38,3999 ESZZ16009 Espacio marino de Cabo Roig * 4 686,496 0 -0,6804 37,9603 ESZZ16010 Espacio marino del entorno de Illes Columbretes * 12 268,475 0 0,6785 39,8766 FR7300841 Queirs du Mas d'Azil et de Camarade, grottes du Mas d'Azil et de la carriÃ ¨re de Sabarat * 1629 1,33556 43,07972 FR7300842 Pechs de Foix, Soula et Roquefixade, grotte de l'Herm * 2211 1,65944 42,94694 FR7300847 VallÃ ©e du Tarn (de Brousse jusqu'aux gorges) * 3713 2,7425 44,04639 FR7300848 Gorges du Tarn * 489 3,21722 44,21639 FR7300849 Gorges de la Jonte * 778 3,275 44,19639 FR7300850 Gorges de la Dourbie * 7087 3,2875 44,06472 FR7300851 Gorges de Trevezel 396 3,32167 44,0675 FR7300852 Gorges de la Vis et de la Virenque * 246 3,35056 43,94056 FR7300854 Buttes tÃ ©moins des avant-causses 2325 3,11444 44,18472 FR7300855 Causse Noir et ses corniches * 13990 3,23722 44,16111 FR7300857 Les Alasses * 580 3,18278 44,0675 FR7300858 Chaos ruiniforme du Rajal Del Gorp 106 3,11778 44,05778 FR7300859 Cirque et grotte du Boundoulaou * 223 3,04139 44,07111 FR7300860 DevÃ ¨zes de Lapanouse et du Viala-du-Pas-de-Jaux * 1585 3,065 43,97528 FR7300861 Serre de Cougouille 169 3,13083 43,96417 FR7300862 Cirques de Saint-Paul-des-Fonts et de Tournemire 676 3,04056 43,95806 FR7300864 Plateau et corniches du Guilhaumard * 3744 3,18278 43,85528 FR7300870 TourbiÃ ¨res du LÃ ©vezou * 489 2,90139 44,19556 FR7301822 Garonne, AriÃ ¨ge, Hers, Salat, Pique et Neste * 10068 1,83139 43,08389 FR8201654 Basse ArdÃ ¨che urgonienne * 6865 4,48694 44,33833 FR8201656 Bois de PaÃ ¯olive et Basse VallÃ ©e du Chassezac * 6217 4,2239 44,4201 FR8201657 Moyenne vallÃ ©e de l'ArdÃ ¨che et ses affluents, pelouses du plateau des Gras * 1751 4,27778 44,45611 FR8201658 VallÃ ©e de l'Eyrieux et ses affluents * 20305 4,47922 44,833 FR8201660 Plateau de Montselgues * 3 995,4 4,02111 44,50972 FR8201661 Landes et forÃ ªts du bois des Bartres * 4409 4,09009 44,3675 FR8201662 Massifs de Crussol, Soyons, Cornas-Chateaubourg * 457 4,8475 44,92556 FR8201663 Affluents rive droite du RhÃ ´ne * 993 4,80155 45,0051 FR8201668 Marais de Malibaud * 41 4,27861 44,28833 FR8201669 Rompon-OuvÃ ¨ze-Payre * 1054 4,74938 44,7809 FR8201670 CÃ ©vennes ardÃ ¨choises * 1749 4,19944 44,5125 FR8201673 Massif du Coiron  partie Saint-Martin-sur-Lavezon * 332 4,63694 44,62528 FR8201675 Sables de l'Herbasse et des Balmes de l'IsÃ ¨re * 1067 5,01995 45,0777 FR8201676 Sables du Tricastin * 1225 4,82973 44,4344 FR8201677 Milieux alluviaux du RhÃ ´ne aval * 2111 4,65 44,36167 FR8201678 Milieux aquatiques et alluviaux de la basse vallÃ ©e de la DrÃ ´me * 371 4,925 44,74556 FR8201679 RiviÃ ¨re du Roubion * 621 4,80222 44,58083 FR8201681 Gervanne et rebord occidental du Vercors * 18150 5,15847 44,8155 FR8201682 Rebord mÃ ©ridional du Vercors * 4724 5,24598 44,8725 FR8201683 Zones humides et riviÃ ¨re de la haute vallÃ ©e de la DrÃ ´me * 80 5,645 44,50778 FR8201684 Milieux alluviaux et aquatiques et gorges de la moyenne vallÃ ©e de la DrÃ ´me et du Bez * 253 5,39631 44,6878 FR8201685 Pelouses, landes, falaises et forÃ ªts de la montagne d'Aucelon * 1475 5,36912 44,6155 FR8201686 Pelouses, forÃ ªts et grottes du massif de SaoÃ » * 2356 5,12396 44,6517 FR8201688 Pelouses, forÃ ªts et habitats rocheux de la montagne de l'Aup et de la Sarcena * 504 5,57639 44,4775 FR8201689 ForÃ ªts alluviales, riviÃ ¨re et gorges de l'Eygues * 1020 5,27806 44,42611 FR8201690 Grotte Ã chauves-souris des Sadoux * 1313 5,2498 44,6192 FR8201692 Monts du matin, combe Laval et val Sainte-Marie * 2339 5,18959 44,9883 FR8201694 Pelouses, fourrÃ ©s et forÃ ªts de Larran, du Pied du Mulet et de la montagne de Chabre * 1382 5,65694 44,15694 FR8201695 Pelouses et habitats rocheux des gorges de Pommerol * 1513 5,45667 44,43944 FR8201697 Grotte Ã chauves-souris de Baume Sourde * 333 5,05238 44,6287 FR8201743 La Bourne * 2805 5,39347 45,0694 FR9101361 Mont LozÃ ¨re * 11687 3,76028 44,44083 FR9101362 Combe des Cades * 304 3,57806 44,41167 FR9101363 VallÃ ©es du Tarn, du Tarnon et de la Mimente * 10493 3,69083 44,29361 FR9101364 Hautes vallÃ ©es de la CÃ ¨ze et du Luech * 12680 3,99583 44,37528 FR9101366 ForÃ ªt de pins de Salzmann de BessÃ ¨ges * 743 4,10111 44,32167 FR9101367 VallÃ ©e du Gardon de Mialet * 23371 3,795 44,19556 FR9101368 VallÃ ©e du Gardon de Saint-Jean * 19020 3,76917 44,10833 FR9101369 VallÃ ©e du Galeizon * 8637 3,95806 44,17917 FR9101371 Massif de l'Aigoual et du Lingas * 10546 3,53167 44,10028 FR9101372 Falaises d'Anduze * 535 4,00917 44,07278 FR9101378 Gorges du Tarn * 447 3,26667 44,29583 FR9101379 Causse MÃ ©jean * 1269 3,52528 44,29556 FR9101380 Gorges de la Jonte * 2,73 3,37917 44,20389 FR9101381 Causse Noir * 6205 3,34611 44,13389 FR9101382 Causse de Campestre et Luc * 3624 3,40167 43,94222 FR9101383 Causse de Blandas * 7913 3,535 43,91833 FR9101384 Gorges de la Vis et de la Virenque * 5501 3,49944 43,89361 FR9101385 Causse du Larzac * 29619 3,40694 43,83028 FR9101387 Les Contreforts du Larzac * 5299 3,40833 43,76583 FR9101388 Gorges de l'HÃ ©rault * 21736 3,56194 43,77111 FR9101389 Pic Saint-Loup * 4430 3,80194 43,78472 FR9101391 Le Vidourle 209 4,13778 43,74111 FR9101392 Le Lez 144 3,86694 43,67361 FR9101393 Montagne de la Moure et Causse d'Aumelas * 10694 3,6441 43,57473 FR9101395 Le Gardon et ses gorges * 7009 4,42417 43,93472 FR9101398 ForÃ ªt de Valbonne * 5052 4,55917 44,23528 FR9101399 La CÃ ¨ze et ses gorges 3550 4,38944 44,26111 FR9101402 Ã tang et mares de la Capelle * 314 4,54028 44,04083 FR9101403 Ã tang de ValliguiÃ ¨res * 6,61 4,59472 44,01167 FR9101405 Le Petit RhÃ ´ne 806 4,43167 43,58556 FR9101406 Petite Camargue * 34412 4,30778 43,60889 FR9101408 Ã tang de Mauguio * 7020 4,06389 43,5875 FR9101410 Ã tangs palavasiens * 6600 3,87611 43,5125 FR9101411 Herbiers de l'Ã ©tang de Thau * 4788 3,61406 43,39269 FR9101412 Ã tang du Bagnas * 675 3,52056 43,31083 FR9101413 Posidonies de la cÃ ´te palavasienne * 11119 3,91414 43,48857 FR9101414 Posidonies du cap d'Agde * 6172 3,49 43,26167 FR9101416 CarriÃ ¨res de Notre-Dame de l'Agenouillade * 4,61 3,46198 43,29212 FR9101419 CrÃ ªtes du Mont Marcou et des Monts de Mare * 1481 2,99472 43,69389 FR9101424 Le Caroux et l'Espinouse * 2316 2,92972 43,60972 FR9101427 Grotte de Julio 17,48 2,8775 43,54 FR9101428 Grotte de la RiviÃ ¨re Morte 89,69 2,72111 43,46806 FR9101429 Grotte de la source du Jaur 30,3 2,75694 43,48472 FR9101430 Plateau de Roquehaute * 154,83 3,36889 43,305 FR9101431 Mare du plateau de Vendres * 17,6 3,2375 43,27889 FR9101433 La Grande Maire * 424 3,34583 43,285 FR9101434 Les OrpelliÃ ¨res * 144 3,31611 43,25806 FR9101435 Basse plaine de l'Aude * 4500 3,20722 43,25528 FR9101436 Cours infÃ ©rieur de l'Aude 5358 3,12 43,24833 FR9101439 Collines du Narbonnais * 2149 3,19028 43,2825 FR9101440 Complexe lagunaire de Bages-Sigean * 9555 3,03278 43,08722 FR9101441 Complexe lagunaire de Lapalme * 1840 3,02667 42,96972 FR9101442 Plateau de Leucate * 303 3,04972 42,9175 FR9101444 Les Causses du Minervois * 21805 2,87972 43,35056 FR9101446 VallÃ ©e du Lampy 9555 2,15667 43,33167 FR9101451 Gorges de la Clamoux * 861 2,45806 43,35778 FR9101452 Massif de la MalepÃ ¨re 5873 2,21444 43,14694 FR9101453 Massif de la Clape * 8339 3,13 43,17 FR9101458 VallÃ ©e du Torgan 1006 2,61667 42,91667 FR9101461 Grotte de la Valette 115 2,30056 43,00639 FR9101463 Complexe lagunaire de Salses * 7818 3,03083 42,75111 FR9101464 ChÃ ¢teau de Salses 3 2,91861 42,83972 FR9101465 Complexe lagunaire de Canet * 1872 3,01333 42,66806 FR9101468 Bassin du Rebenty * 8567 1,9925 42,78 FR9101470 Haute VallÃ ©e de l'Aude et Bassin de l'Aiguette * 17055 2,18611 42,77028 FR9101473 Massif de Madres-Coronat * 21363 2,24222 42,61833 FR9101476 Conque de la Preste * 8436 2,42056 42,41778 FR9101478 Le Tech * 1467 2,81111 42,51472 FR9101481 CÃ ´te rocheuse des AlbÃ ¨res * 536 3,13 42,4966 FR9101482 Posidonies de la cÃ ´te des AlbÃ ¨res * 4415 3,12279 42,5179 FR9101483 Massif des AlbÃ ¨res * 6978 3,02528 42,47667 FR9101486 Cours infÃ ©rieur de l'HÃ ©rault 162 3,47694 43,32778 FR9101487 Grotte de la Ratapanade 44,86 2,9425 43,17417 FR9101489 VallÃ ©e de l'Orbieu * 17765 2,50333 42,96417 FR9101490 FenouillÃ ¨des * 479 2,54722 42,67694 FR9101493 Embouchure du Tech et Grau de la Massane 954 3,05278 42,56861 FR9102001 Friches humides de Torremilla * 28,5 2,85583 42,73 FR9102002 Corniche de SÃ ¨te 13,16 3,68583 43,39389 FR9102003 Le Valat de Solan * 58 4,49667 44,11222 FR9102005 Aqueduc de PÃ ©zenas 224 3,39722 43,46389 FR9102006 Grotte du TrÃ ©sor 43,95 3,09722 43,59306 FR9102007 Mines de Villeneuvette * 255 3,39318 43,61023 FR9102008 Valdonnez * 5000 3,54389 44,46361 FR9102009 Pins de Salzmann du Conflent * 998 2,33611 42,55 FR9102010 Sites Ã chiroptÃ ¨res des PyrÃ ©nÃ ©es orientales * 2437 2,29444 42,50833 FR9102012 Prolongement en mer des Cap et Ã ©tang de Leucate 13731 3,08041 42,84418 FR9102013 CÃ ´tes sableuses de l'infralittoral Languedocien 8678 3,19651 43,13141 FR9102014 Bancs sableux de l'Espiguette 8896 4,14075 43,45899 FR9301511 DÃ ©voluy  Durbon  Charance  Champsaur * 35530 5,91417 44,61444 FR9301514 CeÃ ¼se  montagne d'Aujour  Pic de Crigne  montagne de Saint-Genis * 7048 5,87861 44,4175 FR9301518 Gorges de la MÃ ©ouge * 713 5,78278 44,275 FR9301519 Le Buech * 2426 5,83389 44,29667 FR9301530 Cheval Blanc  Montagne de Boules  Barre des Dourbes * 8258 6,43556 44,11944 FR9301533 L'Asse * 21844 6,36778 43,94806 FR9301535 Montagne de Val-Haut  Clues de Barles  Clues de Verdaches * 13197 6,28167 44,26861 FR9301537 Montagne de Lure * 4941 5,81222 44,11583 FR9301540 Gorges de TrÃ ©vans  Montdenier  Mourre de Chanier * 8808 6,32556 43,85389 FR9301542 Adrets de Montjustin  les Craux  rochers et crÃ ªtes de Volx * 3578 5,74194 43,86694 FR9301545 Venterol  PiÃ ©gut  Grand Vallon * 4255 6,02361 44,37222 FR9301549 Entraunes * 19751 6,79917 44,14389 FR9301550 Sites Ã chauves souris de la Haute TinÃ ©e * 1787 6,92528 44,25639 FR9301554 Sites Ã chauves souris  Castellet-Les-Sausses et Gorges de Daluis * 3384 6,80222 44,01778 FR9301556 Massif du Lauvet d'Ilonse et des Quatre Cantons  Dome de Barrot  Gorges du Cians * 15071 7,05222 44,05333 FR9301559 Le Mercantour * 67947 7,18083 44,14639 FR9301560 Mont Chajol * 1427 7,53389 44,11889 FR9301561 Marguareis  La Brigue  Fontan  Saorge * 6327 7,69417 44,08083 FR9301562 Sites Ã SpÃ ©lÃ ©omantes de RoquebilliÃ ¨re * 417 7,30028 44,02583 FR9301563 Brec d'Utelle * 3947 7,21333 43,90889 FR9301564 Gorges de la VÃ ©subie et du Var  mont Vial  mont FÃ ©rion * 2090 7,1425 43,90306 FR9301566 Sites Ã chauves souris de Breil-sur-Roya * 2497 7,52972 43,92861 FR9301567 VallÃ ©e du Carei  collines de Castillon * 4816 7,46833 43,83139 FR9301568 Corniches de la RiviÃ ¨ra * 1609 7,32833 43,7275 FR9301569 Vallons obscurs de Nice et de Saint Blaise * 453 7,21917 43,81917 FR9301570 PrÃ ©alpes de Grasse * 18192 6,92556 43,73528 FR9301571 RiviÃ ¨re et gorges du Loup * 3620 6,99639 43,75306 FR9301572 DÃ ´me de Biot * 170 7,09778 43,64167 FR9301573 Baie et cap d'Antibes  Ã ®les de Lerins * 13598 7,09944 43,56889 FR9301574 Gorges de la Siagne * 4926 6,79028 43,64611 FR9301576 L'Aigues (ou Eygues ou Aygues) * 816 4,91667 44,24056 FR9301577 L'OuvÃ ¨ze et le Toulourenc * 1245 5,15833 44,23083 FR9301578 La Sorgue et l'Auzon * 2555 4,94806 44,03389 FR9301580 Mont Ventoux * 3134 5,29222 44,17167 FR9301582 Rochers et combes des monts de Vaucluse * 1734 5,33556 43,97056 FR9301583 Ocres de Roussillon et de Gignac  Marnes de Perreal * 1306 5,4875 43,90944 FR9301585 Massif du Luberon * 21319 5,38833 43,80361 FR9301587 Le Calavon et l'EncrÃ ¨me * 966 5,22722 43,85694 FR9301589 La Durance * 15920 5,77611 43,73417 FR9301590 Le RhÃ ´ne aval * 12579 4,83306 43,98222 FR9301592 Camargue * 113466 4,55444 43,50361 FR9301594 Les Alpilles * 17334 4,89083 43,73861 FR9301595 Crau centrale  Crau sÃ ¨che * 31538 4,82389 43,57056 FR9301596 Marais de la vallÃ ©e des Baux et marais d'Arles * 11061 4,79833 43,50639 FR9301597 Marais et zones humides liÃ ©s Ã l'Ã ©tang de Berre * 1560 5,17 43,41306 FR9301601 CÃ ´te bleue  chaÃ ®ne de l'Estaque * 5553 5,19278 43,36278 FR9301602 Calanques et Ã ®les marseillaises  Cap Canaille et massif du Grand Caunet * 50015 5,4775 43,22472 FR9301603 ChaÃ ®ne de l'Etoile- massif du Garlaban * 10044 5,50833 43,38639 FR9301605 Montagne Sainte Victoire * 32759 5,62361 43,61417 FR9301606 Massif de la Sainte-Baume * 17307 5,75306 43,34 FR9301608 Mont Caume  mont Faron  forÃ ªt domaniale des MoriÃ ¨res * 11304 5,95 43,23778 FR9301609 La Pointe FauconniÃ ¨re * 766 5,69667 43,15556 FR9301610 Cap Sicie  Six Fours * 1337 5,83944 43,06056 FR9301613 Rade d'HyÃ ¨res * 48867 6,39833 43,005 FR9301615 Basses gorges du Verdon * 1277 5,99444 43,70917 FR9301616 Grand canyon du Verdon  plateau de la Palud * 9798 6,35 43,75833 FR9301617 Montagne de Malay * 1281 6,63917 43,7025 FR9301618 Sources et tufs du Haut Var * 5599 6,1725 43,58056 FR9301620 Plaine de Vergelin-Fontigon  gorges de ChÃ ¢teaudouble  bois des Clappes * 1059 6,40833 43,59389 FR9301621 Marais de Gavoty  lac de Bonne Cougne  lac Redon * 83,33 6,23694 43,34333 FR9301622 La plaine et le massif des Maures * 34264 6,3575 43,27944 FR9301624 Corniche Varoise * 28995 6,64917 43,17944 FR9301625 ForÃ ªt de Palayson  bois du Rouet * 5158 6,60361 43,54306 FR9301626 Val d'Argens * 12219 6,38611 43,4325 FR9301627 Embouchure de l'Argens * 1380 6,71417 43,41778 FR9301628 Esterel * 15088 6,79583 43,48306 FR9301995 Cap Martin * 1924 7,50917 43,76306 FR9301996 Cap Ferrat * 8959 7,35389 43,66083 FR9301997 Embiez  cap Sicie * 12379 5,80389 43,01944 FR9301998 Baie de la Ciotat * 1755 5,65111 43,17278 FR9301999 CÃ ´te Bleue Marine * 18887 5,11222 43,29472 FR9302001 Lagune du Brusc * 506 5,77278 43,08306 FR9302002 Montagne de Seymuit  CrÃ ªte de la Scie * 1401 6,24278 44,41889 FR9302003 Gorges de la Nesque * 1230 5,29083 44,04889 FR9302005 La Bendola * 1063 7,5825 43,97056 FR9302007 Valensole * 44712 6,07778 43,815 FR9302008 VachÃ ¨res * 14576 5,65278 43,95639 FR9400568 Cap Corse nord et Ã ®le Finocchiarola, Giraglia et Capense (cÃ ´te de Macinaggio Ã Centuri) * 2685 9,40444 42,99444 FR9400569 CrÃ ªtes du Cap corse, vallon de Sisco 9,2 9,44056 42,81333 FR9400570 Agriates * 29670 9,1 42,7 FR9400571 Ã tang de Biguglia * 1978 9,48333 42,60194 FR9400572 Mucchiatana * 265 9,52889 42,50472 FR9400573 Massif du San Pedrone (Castagniccia) * 732 9,30833 42,2575 FR9400574 Porto/Scandola/Revellata/Calvi/Calanches de Piana (zone terrestre et marine) * 50227 8,58306 42,38611 FR9400575 Caporalino Monte Sant Angelo di Lano-Pianu Maggiore 1144 9,20944 42,37833 FR9400576 Massif montagneux du Cinto * 13806 8,98694 42,41833 FR9400577 RiviÃ ¨re et vallÃ ©e du Fango * 18964 8,69444 42,39 FR9400578 Massif du Rotondo * 15295 9,07361 42,24889 FR9400579 Monte d'Oro / Vizzavona * 2553 9,10583 42,14639 FR9400580 Marais del Sale, zones humides pÃ ©riphÃ ©riques et forÃ ªt littorale de Pinia * 691 9,47111 42,02944 FR9400581 Ã tang de Palo et cordon dunaire * 218 9,40639 41,95056 FR9400582 Plateau du Coscione et massif de l'Incudine * 11228 9,19333 41,85111 FR9400583 ForÃ ªt de l'Ospedale * 733 9,18278 41,66056 FR9400584 Marais de Lavu Santu et littoral de Fautea 92 9,40194 41,70889 FR9400585 Iles Pinarellu et Roscana * 20 9,39306 41,67056 FR9400586 Embouchure du Stabiaccu, Domaine Public Maritime et Ã ®lot Ziglione * 196 9,28694 41,5775 FR9400587 Iles Cerbicale et frange littoral * 3698 9,36028 41,55056 FR9400588 Suberaie de Ceccia/Porto-Vecchio 1117 9,25194 41,5725 FR9400590 Tre Padule de Suartone, Rondinara * 257 9,23972 41,46583 FR9400591 Plateau de Pertusato/ Bonifacio et Ã ®les Lavezzi * 6071 9,24639 41,36778 FR9400592 Ventilegne-la Trinite de Bonifacio-Fazzio * 1985 9,12306 41,40444 FR9400593 Roccapina-Ortolo * 1066 8,94028 41,50222 FR9400594 Sites Ã Anchusa crispa de l'embouchure du Rizzanese et d'Olmeto * 77 8,88139 41,65778 FR9400595 Iles Sanguinaires, plage de Lava et Punta Pellusella 220 8,66194 41,99917 FR9400597 DÃ ©filÃ © de l'Inzecca 179 9,29694 42,10139 FR9400598 Massif du Tenda et forÃ ªt de Stella * 3056 9,25472 42,53639 FR9400599 Strettes de St Florent * 186 9,33306 42,68139 FR9400600 CrÃ ªtes de Teghime-Poggio d'Oletta * 258 9,38361 42,61694 FR9400601 Aliso-Oletta * 392 9,3 42,65556 FR9400602 Basse vallÃ ©e du Tavignano * 770 9,38444 42,17528 FR9400603 RiviÃ ¨re de la Solenzara * 4203 9,26389 41,815 FR9400604 Station d'Anchusa Crispa de Cannella * 0,7 9,39417 41,79917 FR9400606 Pinarellu: dunes et Ã ©tangs de Padulatu et Padulatu Tortu * 134 9,37556 41,66556 FR9400607 Baie de San Ciprianu: Ã ©tangs d'Arasu et Ã ®les San Ciprianu et ilot Cornuta * 106 9,36 41,64278 FR9400608 Mares temporaires du terrain militaire de Frasselli/Bonifacio * 116 9,15 41,45 FR9400609 Iles et pointe Bruzzi, Ã ©tangs de Chevanu et d'Arbitru * 358 9,0275 41,46972 FR9400610 Embouchure du Taravo, plage de Tenutella et Ã ©tang de Tanchiccia * 126 8,81861 41,71528 FR9400611 Massif du Renoso * 6107 9,145 42,03222 FR9400612 Punta Calcina 8 9,35472 41,72083 FR9400613 CavitÃ ©s Ã chauves-souris de Castifao, muraccIole, Olmeta di Tuda et Coggia-Temuli 21 9,12056 42,51333 FR9400614 RÃ ©gion de Furiani et monte Canarinco 2 9,41833 42,665 FR9400615 Delta de l'Oso, punta di Benedettu et Mura dell'Unda * 114 9,32611 41,62111 FR9400616 JunipÃ ©raie de Porto Pollo et plage de Cupabia * 323 8,78083 41,72028 FR9400617 Dunes de Prunete-Canniccia * 20 9,55111 42,30778 FR9400618 Marais et tourbiÃ ¨res du Valdo et de Baglietto * 111 9,17472 42,47667 FR9400619 Campo dell'Oro (Ajaccio) 39 8,79222 41,915 FR9402001 Campomoro-Senetosa * 2106 8,8 41,58333 FR9402002 ForÃ ªt Territoriale de Rospa-Sorba (partie sud-est) * 238 9,24167 42,16722 FR9402003 ForÃ ªt territoriale du Fium'Orbu (partie sud-est) * 154 9,28333 41,95 FR9402004 ChÃ ªnaie verte et junipÃ ©raie de la Tartagine 513 9,05944 42,5075 FR9402005 ChataÃ ®gneraies et ruiseaux de Castagniccia 265 9,3475 42,435 FR9402006 Stations Ã choux insulaires de Barbaggio et Poggio d'Oletta * 67,2 9,37278 42,66778 FR9402007 Site Ã Botrychium simple et chÃ ¢taigneraies du Bozzio 1 840,5 9,37 42,34556 FR9402008 Lac de CrÃ ©no * 15 8,94667 42,20389 FR9402009 Mare temporaire de Musella/Bonifacio * 17 9,19083 41,40194 FR9402010 Baie de Stagnolu, golfu di Sognu, Golfe de Porto-Vecchio * 2074 9,33306 41,61111 FR9402011 Anciennes galeries de mines de lozari/Belgodere(site Ã chauves-souris) 13 9,01944 42,62639 FR9402012 Capo di feno * 1485 8,61667 41,96667 FR9402013 Plateau du Cap Corse * 178265 9,32389 43,06667 FR9402014 Grand herbier de la cÃ ´te orientale * 43079 9,575 42,25806 FR9402015 Bouches de Bonifacio, Iles des Moines * 94612 9,025 41,375 FR9402016 Pointe de Senetosa et prolongements * 3535 8,83083 41,54639 FR9402017 Golfe d'Ajaccio * 47374 8,61722 41,85722 FR9402018 Cap rossu, Scandola, Pointe de la Reveletta, Canyon de Calvi * 74139 8,58972 42,57278 FR9402019 Grands dauphins de l'Agriate * 594314 8,56363 43,00307 FR9402020 RÃ ©cifs du mont sous-marin dAjaccio et des affleurements rocheux de Valinco * 92821 8,26687 41,80115 FR9402021 RÃ ©cifs du mont sous-marin de lAgriate * 28923 8,89359 42,98042 GR1110003 TREIS VRYSES 9 967,75 26,0036 41,1381 GR1110004 FENGARI SAMOTHRAKIS, ANATOLIKES AKTES, VRACHONISSIDA ZOURAFA KAI THALASSIA ZONI * 16 329,12 25,6825 40,4589 GR1110005 VOUNA EVROU- POTAMOS LYRAS- SPILAIA DIDYMOTEICHOU KAI KEFALOVOUNOU * 43 299,29 26,19262 40,09695 GR1110007 DELTA EVROU KAI DYTIKOS VRACHIONAS * 9 634,65 26,0675 40,7725 GR1110013 THALASSIA PERIOCHI THRAKIS 75 756,28 25,63662 40,81395 GR1120003 OROS CHAINTOU  KOULA KAI GYRO KORYFES * 3 376,05 24,8075 41,32417 GR1120005 AISTHITIKO DASOS NESTOU * 2 378,19 24,71667 41,10944 GR1130006 POTAMOS FILIOURIS * 1 727,64 25,57139 41,02667 GR1130007 POTAMOS KOMPSATOS (NEA KOITI) 468,26 25,19306 41,16361 GR1130008 MARONEIA  SPILAION 2,82 25,50361 40,93222 GR1130009 LIMNES KAI LIMNOTHALASSES TIS THRAKIS  EVRYTERI PERIOCHI KAI PARAKTIA ZONI * 28 605,99 25,18611 40,95444 GR1140001 DASOS FRAKTOU * 7 319,79 24,50994 39,87172 GR1140002 RODOPI (SIMYDA) * 6 934,51 24,14389 41,49778 GR1140003 PERIOCHI ELATIA, PYRAMIS KOUTRA * 7 215,81 24,32139 41,50333 GR1140004 KORYFES OROUS FALAKRO * 9 956,51 24,08889 41,28806 GR1150005 GR1150005 KORYFES OROUS PANGAIO  PIGAIA NERA KEFALARIOU FILIPPON- SPILAIO ARKOUDOSPILIA * 11 869,71 24,08819 40,78645 GR1150008 ORMOS POTAMIAS  AKR. PYRGOS EOS N. GRAMVOUSSA * 355,21 24,77028 40,71111 GR1150009 KOLPOS PALAIOU  ORMOS ELEFTHERON * 1 202,01 24,33472 40,83083 GR1150010 DELTA NESTOU KAI LIMNOTHALASSES KERAMOTIS  EVRYTERI PERIOCHI KAI PARAKTIA ZONI * 23 028,11 24,76 40,92472 GR1150013 PERICHORA LIMENA THASOU 11,2 24,70659 40,76529 GR1150014 THALASSIA PERIOCHI KAVALAS  THASOU 75 686,03 24,61675 40,83854 GR1210001 OROS VERMIO * 25 399,59 22,01528 40,465 GR1210002 STENA ALIAKMONA * 3 583,56 22,22111 40,44278 GR1220001 LIMNES VOLVI KAI LAGKADA  EVRYTERI PERIOCHI * 28 828,8 23,31281 40,06593 GR1220002 DELTA AXIOU  LOUDIA  ALIAKMONA  EVRYTERI PERIOCHI  AXIOUPOLI * 41 495,69 22,67517 40,11261 GR1220003 STENA RENTINAS  EVRYTERI PERIOCHI SPILAIO DRAKOTRYPA- SPILAIO LAKKIA KAI REMA NEROMANA * 5 896,39 23,64347 39,95527 GR1220005 LIMNOTHALASSA ANGELOCHORIOU * 372,63 22,82028 40,48306 GR1220012 LIMNOTHALASSA EPANOMIS KAI THALASSIA PARAKTIA ZONI * 807,8 22,90611 40,38833 GR1230001 LIMNI PIKROLIMNI 1 105,24 22,81472 40,82806 GR1230002 YDROCHARES DASOS MOURION 805,55 22,77611 41,23889 GR1240001 KORYFES OROUS VORA * 41 833,75 21,89167 40,94028 GR1240002 ORI TZENA * 12 162,69 22,18639 41,12806 GR1240003 OROS PAIKO * 35 180,94 22,30389 41,01778 GR1240004 LIMNI AGRA * 1 196,23 21,93111 40,80444 GR1240005 STENA APSALOU  MOGLENITSAS 6 106,75 22,13278 40,855 GR1250001 OROS OLYMPOS * 18 866,81 22,39639 40,09944 GR1250002 PIERIA ORI * 16 732,31 22,21889 40,24389 GR1250003 OROS TITAROS * 5 417,93 22,17056 40,1625 GR1250004 ALYKI KITROUS  EVRYTERI PERIOCHI * 1 457,32 22,64389 40,355 GR1260001 LIMNI KERKINI  KROUSIA  KORYFES OROUS BELES, ANGISTRO  CHAROPO * 77 958,37 23,15333 41,22 GR1260002 EKVOLES POTAMOU STRYMONA * 1 273,76 23,85833 40,79333 GR1260003 AI GIANNIS  EPTAMYLOI 305,15 23,58111 41,09 GR1260004 KORYFES OROUS MENOIKION  OROS KOUSKOURAS  YPSOMA -SPILAIO PELADE * 23 585,9 23,78359 37,68139 GR1260005 KORYFES OROUS ORVILOS * 4 885,37 23,61028 41,36806 GR1260007 ORI VRONTOUS  LAILIAS  ERIMIKES SPILAIA ZESTA NERA KAI KATARRAKTON * 7 757,56 23,56418 37,55158 GR1270001 OROS CHOLOMONTAS 15 651,14 23,52444 40,44056 GR1270002 OROS ITAMOS  SITHONIA * 18 053,58 23,83556 40,14278 GR1270003 CHERSONISOS ATHOS * 33 426,43 24,19667 40,27833 GR1270004 LIMNOTHALASSA AGIOU MAMA * 626,4 23,34361 40,23694 GR1270005 OROS STRATONIKON  KORYFI SKAMNI * 7 977,98 23,80667 40,55583 GR1270007 AKROTIRIO ELIA  AKROTIRIO KASTRO  EKVOLI RAGOULA * 526,08 23,70333 40,18333 GR1270008 PALIOURI  AKROTIRI KAI THALASSIA ZONI * 16 160,65 23,60548 36,84631 GR1270009 PLATANITSI  SYKIA: Ã KR. RIGAS  AKR. ADOLO * 989,79 23,99944 40,04472 GR1270010 AKROTIRIO PYRGOS  ORMOS KYPSAS  MALAMO * 1 179,48 23,31944 40,07 GR1270015 THALASSIA ZONI CHERSONISOU ATHONA * 20 304,44 24,20958 40,26886 GR1310001 VASILITSA * 8 042,73 21,09333 40,02417 GR1310003 ETHNIKOS DRYMOS PINDOU (VALIA KALNTA)  EVRÃ ¥TERI PERIOCHI * 6 724,69 21,12111 39,90111 GR1320001 LIMNI KASTORIAS * 4 665,69 21,29833 40,52278 GR1320002 KORYFES OROUS GRAMMOS * 34 035,35 20,845 40,35111 GR1330001 OROS VOURINOS (KORYFI ASPROVOUNI) * 774,08 21,67167 40,19667 GR1340001 ETHNIKOS DRYMOS PRESPON * 26 635,94 21,07722 40,77222 GR1340003 ORI VARNOUNTA * 6 069,58 21,20694 40,84528 GR1340004 LIMNES VEGORITIDA  PETRON * 13 030,59 21,75944 40,71306 GR1340005 LIMNES CHEIMADITIDA  ZAZARI * 3 921,5 21,56222 40,60361 GR1340006 OROS VERNON  KORYFI VITSI * 8 177,35 21,43 40,65972 GR1340009 ORI VARNOUNTA  EVRYTERI PERIOCHI * 1 496,22 21,23699 40,79515 GR1340010 ETHNIKOS DRYMOS PRESPON  EVRYTERI PERIOCHI * 7 640,4 21,1297 40,71768 GR1410001 PERIOCHI LIMNIS TAVROPOU * 2 999,21 21,74278 39,24917 GR1410002 AGRAFA * 9 661,67 21,60222 39,22944 GR1420001 KATO OLYMPOS  KALLIPEFKI * 12 719,4 22,53639 39,9325 GR1420003 AISTHITIKO DASOS OSSAS * 19 240,39 22,69 39,80333 GR1420004 KARLA  MAVROVOUNI  KEFALOVRYSO VELESTINOU  NEOCHORI * 46 991,15 22,83105 35,27704 GR1420005 AISTHITIKO DASOS KOILADAS TEMPON * 1 362,8 22,56667 39,87444 GR1420010 STENA KALAMAKIOU 462,16 22,24417 39,66111 GR1430001 OROS PILIO KAI PARAKTIA THALASSIA ZONI- SPILAIA MALAKI KAI SKEPONI * 31 477,96 23,07658 35,05392 GR1430002 KOURI ALMYROU  AGIOS SERAFEIM * 99,86 22,73694 39,19528 GR1430003 SKIATHOS: KOUKOUNARIES KAI EVRYTERI THALASSIA PERIOCHI * 85,71 23,40389 39,14778 GR1430004 ETHNIKO THALASSIO PARKO ALONNISOU  VOREION SPORADON, ANATOLIKI SKOPELOS * 249 150,98 24,05223 41,10839 GR1440001 ASPROPOTAMOS * 20 178,55 21,28778 39,63889 GR1440002 KERKETIO OROS (KOZIAKAS) * 50 636,99 21,47417 39,57 GR1440003 ANTICHASIA ORI KAI METEORA  SPILAIO MELISSOTRYPA * 61 837,05 21,73505 41,59331 GR2110001 AMVRAKIKOS KOLPOS, DELTA LOUROU KAI ARACHTHOU (PETRA, MYTIKAS, EVRYTERI PERIOCHI, KATO POUS ARACHTHOU, KAMPI FILIPPIADAS) * 60 155,58 20,94053 37,47242 GR2110002 ORI ATHAMANON (NERAIDA) * 18 912,76 21,18944 39,46444 GR2120001 EKVOLES (DELTA) KALAMA * 8 631,7 20,19278 39,57028 GR2120002 ELOS KALODIKI * 823,58 20,46111 39,31056 GR2120003 LIMNI LIMNOPOULA 564,94 20,45056 39,47889 GR2120004 STENA KALAMA 1 834,19 20,47389 39,62833 GR2130001 ETHNIKOS DRYMOS VIKOU  AOOU * 12 964,98 20,76194 39,92472 GR2130002 KORYFES OROUS SMOLIKAS * 19706 20,91583 40,07917 GR2130004 KENTRIKO TMIMA ZAGORIOU * 32 941,67 20,86611 39,85944 GR2130005 LIMNI IOANNINON * 2 615,74 20,88556 39,65972 GR2130006 PERIOCHI METSOVOU (ANILIO  KATARA) * 7 256,37 21,20861 39,78694 GR2130007 OROS LAKMOS (PERISTERI) * 20 344,99 21,12722 39,655 GR2130008 OROS MITSIKELI * 8 584,74 20,84056 39,75083 GR2140001 EKVOLES ACHERONTA (APO GLOSSA EOS ALONAKI) KAI STENA ACHERONTA * 4 527,61 20,50139 39,23361 GR2140003 PARAKTIA THALASSIA ZONI APO PARGA EOS AKROTIRIO AGIOS THOMAS (PREVEZA), AKR. KELADIO  AG. THOMAS * 1 561,39 20,475 39,21528 GR2210001 DYTIKES KAI VOREIOANATOLIKES AKTES ZAKYNTHOU * 21 464,92 20,72972 37,7075 GR2210002 KOLPOS LAGANA ZAKYNTHOU (AKR. GERAKI  KERI) KAI NISIDES MARATHONISI KAI PELOUZO * 6 977,66 20,90694 37,70917 GR2210003 NISOI STROFADES * 548,26 21,00944 37,255 GR2220001 KALON OROS KEFALONIAS 2 542,91 20,57611 38,34222 GR2220002 ETHNIKOS DRYMOS AINOU 2 903,14 20,66222 38,145 GR2220003 ESOTERIKO ARCHIPELAGOS IONIOU (MEGANISI, ARKOUDI, ATOKOS, VROMONAS) * 88 246,78 20,83694 38,57944 GR2220004 PARAKTIA THALASSIA ZONI APO ARGOSTOLI EOS VLACHATA (KEFALONIA) KAI ORMOS MOUNTA * 3 679,27 20,56139 38,08222 GR2220005 DYTIKES AKTES KEFALONIAS  STENO KEFALONIAS ITHAKIS  VOREIA ITHAKI (AKROTIRIA GERO GKOMPOS  DRAKOU PIDIMA  KENTRI  AG. IOANNIS) * 18 767,65 20,48889 38,34806 GR2220007 THALASSIA ZONI APO ARGOSTOLI EOS ORMO MOUNTA * 9 403,84 20,634 38,06516 GR2230001 LIMNOTHALASSA ANTINIOTI (KERKYRA) * 186,58 19,85056 39,81528 GR2230002 LIMNOTHALASSA KORISSION (KERKYRA) * 2 316,88 19,91806 39,44361 GR2230003 ALYKI LEFKIMÃ IS (KERKYRA) * 212,73 20,06861 39,45194 GR2230004 NISOI PAXOI KAI ANTIPAXOI KAI EVRYTERI THALASSIA PERIOCHI * 135 527,9 20,23613 40,01696 GR2230005 PARAKTIA THALASSIA ZONI APO KANONI EOS MESONGI (KERKYRA) * 867,29 19,92056 39,54222 GR2230009 LIMNOTHALASSA ANTINIOTI KAI POTAMOS FONISSAS (KERKYRA) 80,73 19,72663 39,7623 GR2230010 THALASSIA PERIOCHI DIAPONTION NISON * 15 327,27 19,51668 39,79456 GR2240001 LIMNOTHALASSES STENON LEFKADAS (PALIONIS  AVLIMON) KAI ALYKES LEFKADAS * 2 120,68 20,71833 38,80222 GR2240002 PERIOCHI CHORTATON (LEFKADA) 1 249,29 20,62556 38,69972 GR2310001 DELTA ACHELOOU, LIMNOTHALASSA MESOLONGIOU  AITOLIKOU, EKVOLES EVINOU, NISOI ECHINADES, NISOS PETALAS * 35 641,31 21,25389 38,33139 GR2310004 OROS PANAITOLIKO * 19 114,68 21,65639 38,70222 GR2310005 OROS VARASOVA * 1 475,01 21,59722 38,36111 GR2310006 LIMNES VOULKARIA KAI SALTINI * 3 125,32 20,81083 38,86444 GR2310007 LIMNI AMVRAKIA 2 229,17 21,17806 38,75056 GR2310008 LIMNI OZEROS 1 296,48 21,22306 38,65444 GR2310009 LIMNES TRICHONIDA KAI LYSIMACHEIA * 14 349,46 21,48417 38,56833 GR2310010 OROS ARAKYNTHOS KAI STENA KLEISOURAS * 13 303,06 21,45944 38,45944 GR2320001 LIMNOTHALASSA KALOGRIAS, DASOS STROFYLIAS KAI ELOS LAMIAS, ARAXOS * 5 773,71 21,36333 38,09361 GR2320002 OROS CHELMOS KAI YDATA STYGOS * 17 559,62 22,22528 37,95778 GR2320003 FARANGI VOURAIKOU 2 200,1 22,17333 38,08306 GR2320004 AISTHITIKO DASOS KALAVRYTON * 2 473,35 22,0975 38,01278 GR2320005 ORI BARMPAS KAI KLOKOS, FARANGI SELINOUNTA 6 116,6 22,01583 38,14333 GR2320006 ALYKI AIGIOU * 18,61 22,10722 38,26333 GR2320007 OROS PANACHAIKO  SYRAGKES PANAGOPOULAS * 12 722,22 21,87771 41,11509 GR2320008 OROS ERYMANTHOS * 19 338,24 21,87083 37,96833 GR2320009 SPILAIO KASTRION 313,63 22,14167 37,94972 GR2330002 OROPEDIO FOLOIS 9 748,58 21,69139 37,78528 GR2330003 EKVOLES (DELTA) PINEIOU * 939,62 21,235 37,81889 GR2330004 OLYMPIA 301,97 21,62722 37,64111 GR2330005 THINES KAI PARALIAKO DASOS ZACHAROS, LIMNI KAIAFA, STROFYLIA, KAKOVATOS * 3 240,63 21,58889 37,52694 GR2330006 LIMNOTHALASSA KOTYCHI, BRINIA * 1 280,9 21,29861 38,00361 GR2330007 PARAKTIA THALASSIA ZONI APO AKR. KYLLINI EOS TOUMPI  KALOGRIA * 11 113,2 21,28833 38,0325 GR2330008 THALASSIA PERIOCHI KOLPOU KYPARISSIAS: AKR. KATAKOLO  KYPARISSIA * 11 324,62 21,50222 37,57556 GR2410001 LIMNES YLIKI KAI PARALIMNI  SYSTIMA VOIOTIKOU KIFISOU -KATAVOTHRA ALIARTOU * 12 669,92 23,24735 40,67422 GR2420001 OROS OCHI  KAMPOS KARYSTOU  POTAMI  AKROTIRIO KAFIREFS  PARAKTIA THALASSIA ZONI * 28 704,22 24,5241 40,38144 GR2420002 DIRFYS: DASOS STENIS  DELFI 1 360,08 23,84722 38,59694 GR2420004 MEGALO KAI MIKRO LIVARI  DELTA XERIA  YDROCHARES DASOS AG. NIKOLAOU  PARAKTIA THALASSIA ZONI * 501,29 23,12444 39,00139 GR2420006 SKYROS: OROS KOCHYLAS * 4050 24,62111 38,82417 GR2420013 NISIDES LICHADES KAI THALASSIA PERIOCHI 398,63 22,81524 38,81552 GR2420014 THALASSIA PERIOCHI KAI YFALOI VOREIOANATOLIKIS EVVOIAS * 8 571,66 23,33724 39,05222 GR2420015 THALASSIA ZONI ANATOLIKIS EVVOIAS APO AKRA OKTONIA EVVOIAS EOS ZARAKES * 5 767,77 24,21628 38,41821 GR2420017 POTAMOS MANIKIATIS 163,25 24,08603 38,55474 GR2430001 OROS TYMFRISTOS (VELOUCHI) * 3 571,63 21,81628 41,08968 GR2440002 KOILADA KAI EKVOLES SPERCHEIOU  MALIAKOS KOLPOS  MESOCHORI SPERCHEIOU * 46 327,24 22,49546 41,37546 GR2440003 FARANGI GORGOPOTAMOU 528,62 22,35917 38,81861 GR2440004 ETHNIKOS DRYMOS OITIS * 7 117,5 22,29105 40,44096 GR2440006 OROS KALLIDROMO * 6 734,46 22,55278 38,76778 GR2450001 ORI VARDOUSIA * 19 318,29 22,11194 38,66167 GR2450002 OROS GKIONA * 22 663,26 22,29472 38,60528 GR2450004 PARALIAKI ZONI APO NAFPAKTO EOS ITEA  PERIOCHI PIGON CHILIADOU * 10 604,34 22,15131 40,06705 GR2450005 NOTIOANATOLIKOS PARNASSOS  ETHNIKOS DRYMOS PARNASSOU  DASOS TITHOREAS, SPILAIOVARATHRO * 18 626,65 22,54656 40,07497 GR2510003 AKRONAFPLIA KAI PALAMIDI * 369,89 22,80667 37,56167 GR2510005 THALASSIA PERIOCHI PAFSANIA  YPOTHALASSIA IFAISTEIA METHANON * 3 728,08 23,30382 37,63988 GR2520001 OROS MAINALO * 22 639,37 22,29444 37,60528 GR2520002 LIMNI TAKA 1 031,52 22,36889 37,43111 GR2520003 LIMNOTHALASSA MOUSTOU * 339,15 22,75222 37,38333 GR2520005 MONI ELONAS KAI CHARADRA LEONIDIOU  SPILAIO MANA KAI GALAZIA LIMNI * 8 380,58 22,82549 39,92668 GR2520006 OROS PARNONAS (KAI PERIOCHI MALEVIS) * 55 651,47 22,63167 37,22389 GR2530001 KORYFES OROUS KYLLINI (ZIRIA) KAI CHARADRA FLAMPOURITSA * 23 268,61 22,45806 37,95111 GR2530002 LIMNI STYMFALIA 1 283,13 22,45889 37,85528 GR2530003 AKROKORINTHOS * 601,59 22,86556 37,88056 GR2530004 OROS OLIGYRTOS * 8 637,1 22,37778 37,81917 GR2530005 ORI GERANEIA * 6987 23,07083 38,02056 GR2530007 KORINTHIAKOS KOLPOS * 236 571,15 22,56028 38,19469 GR2540001 ORI GIDOVOUNI, CHIONOVOUNI, GAIDOUROVOUNI, KORAKIA, KALOGEROVOUNI, KOULOCHERA KAI PERIOCHI MONEMVASIAS SPILAIO SOLOMOU TRYPA KAI PYRGOS AG. STEFANOU KAI THALASSIA ZONI EOS AKROTIRIO KAMILI * 39 051,66 23,00255 39,63672 GR2540002 PERIOCHI NEAPOLIS KAI NISOS ELAFONISOS * 5 468,71 23,00083 36,54472 GR2540003 EKVOLES EVROTA, PERIOCHI VRONTAMA KAI THALASSIA PERIOCHI LAKONIKOU KOLPOU 10 628,04 22,6769 39,75712 GR2540005 LAGKADA TRYPIS * 1 693,09 22,30827 39,00133 GR2540009 THALASSIA ZONI NOTIAS MANIS * 38 296,18 22,44672 36,52156 GR2550001 FARANGI NEDONA (PETALON  CHANI) 1 268,52 22,16222 37,09 GR2550003 NISOI SAPIENTZA KAI SCHIZA, AKROTIRIO AKRITAS * 11 201,75 21,81778 36,83056 GR2550004 LIMNOTHALASSA PYLOU (DIVARI) KAI NISOS SFAKTIRIA, AGIOS DIMITRIOS * 3 463,78 21,6725 36,94917 GR2550005 THINES KYPARISSIAS (NEOCHORI  KYPARISSIA) * 1 290,07 21,67861 37,26833 GR2550006 OROS TAYGETOS SPILAIO TRACHILAS SPILAIO VATSINIDI * 53 688,48 22,3231 39,78659 GR2550007 THALASSIA PERIOCHI STENOU METHONIS * 970,1 21,72694 36,79306 GR2550010 THALASSIA PERIOCHI NOTIAS MESSINIAS * 122 930,24 21,74255 36,79763 GR3000001 OROS PARNITHA 14 921,81 23,72889 38,17694 GR3000003 ETHNIKO PARKO SCHINIA  MARATHONA * 1 332,08 24,03083 38,14917 GR3000004 VRAVRONA  PARAKTIA THALASSIA ZONI * 2 711,52 23,99833 37,91889 GR3000005 SOUNIO  NISIDA PATROKLOU KAI PARAKTIA THALASSIA ZONI * 5 382,27 23,99417 37,65972 GR3000006 YMITTOS  AISTHITIKO DASOS KAISARIANIS  LIMNI VOULIAGMENIS * 8 812,79 23,80278 37,89806 GR3000008 ANTIKYTHIRA  PRASONISI KAI LAGOUVARDOS * 7 172,14 23,26889 35,91667 GR3000010 NISIDES KYTHIRON: PRASONISI, DRAGONERA, ANTIDRAGONERA * 989,13 23,10361 36,22278 GR3000017 PARAKTIA KAI THALASSIA ZONI MAKRONISOU 3 677,5 24,12509 37,6989 GR4110001 LIMNOS: CHORTAROLIMNI  LIMNI ALYKI KAI THALASSIA PERIOCHI * 18 313,57 25,46306 39,95139 GR4110002 AGIOS EFSTRATIOS KAI PARAKTIA THALASSIA ZONI * 6 283,73 25,02056 39,52361 GR4110003 LESVOS: DYTIKI CHERSONISOS  APOLITHOMENO DASOS * 20 543,47 25,97667 39,19639 GR4110004 LESVOS: KOLPOS KALLONIS KAI CHERSAIA PARAKTIA ZONI * 18 804,61 26,21194 39,16278 GR4110005 LESVOS KOLPOS GERAS, ELOS NTIPI KAI OROS OLYMPOS  POTAMOS EVERGETOULAS * 11 918,14 26,42272 37,95684 GR4110015 THALASSIA PERIOCHI NISIDON TOKMAKIA * 6 194,26 26,43089 39,28777 GR4120001 SAMOS: PARALIA ALYKI * 307,07 27,01889 37,70611 GR4120002 SAMOS: OROS AMPELOS (KARVOUNIS) * 4 896,61 26,82 37,75917 GR4120003 SAMOS: OROS KERKETEFS  MIKRO KAI MEGALO SEITANI  DASOS KASTANIAS KAI LEKKAS, AKR. KATAVASIS  LIMENAS * 6 721,08 26,63389 37,74222 GR4120004 IKARIA  FOURNOI KAI PARAKTIA ZONI * 13 035,9 26,4825 37,58 GR4130001 VOREIA CHIOS KAI NISOI OINOUSSES KAI PARAKTIA THALASSIA ZONI * 34 476,4 26,07444 38,51806 GR4130005 VRACHONISIDES KALOGEROI KAI THALASSIA ZONI 1 750,17 25,2836 38,1608 GR4210001 KASOS KAI KASONISIA  EVRYTERI THALASSIA PERIOCHI * 21 487,37 26,90876 37,55737 GR4210002 KENTRIKI KARPATHOS: KALI LIMNI  LASTOS  KYRA PANAGIA KAI PARAKTIA THALASSIA ZONI * 9 323,14 27,13806 35,59278 GR4210003 VOREIA KARPATHOS KAI SARIA KAI PARAKTIA THALASSIA ZONI * 11 291,58 27,20083 35,81472 GR4210004 KASTELLORIZO KAI NISIDES RO KAI STRONGYLI KAI PARAKTIA THALASSIA ZONI * 1 807,53 29,58306 36,14833 GR4210005 RODOS: AKRAMYTIS, ARMENISTIS, ATTAVYROS, REMATA KAI THALASSIA ZONI (KARAVOLA-ORMOS GLYFADA) * 27 438,26 27,8375 36,16111 GR4210006 RODOS: PROFITIS ILIAS  EPTA PIGES  PETALOUDES  REMATA * 11 312,41 28,02833 36,30417 GR4210007 NOTIA NISYROS KAI STRONGYLI, IFAISTIAKO PEDIO KAI PARAKTIA THALASSIA ZONI * 17 844,27 27,16659 37,95864 GR4210008 KOS: AKROTIRIO LOUROS  LIMNI PSALIDI  OROS DIKAIOS  ALYKI  PARAKTIA THALASSIA ZONI * 10 124,1 27,2575 36,84806 GR4210009 ASTYPALAIA: ANATOLIKO TMIMA, GYRO NISIDES KAI OFIDOUSSA KAI THALASSIA ZONI (AKR. LANTRA  AKR. VRYSI) * 7 032,04 26,4275 36,59056 GR4210010 ARKOI, LEIPSOI, AGATHONISI KAI VRACHONISIDES * 12461 26,75667 37,29278 GR4210011 VRACHONISIA NOTIOU AIGAIOU: VELOPOULA, FALKONERA, ANANES, CHRISTIANA, PACHEIA, FTENO, MAKRA, ASTAKIDONISIA, SYRNA  GYRO NISIA KAI THALASSIA ZONI * 4 582,26 26,67583 36,34528 GR4210033 THALASSIA PERIOCHI NOTIAS PATMOU * 4 413,71 26,56552 37,28668 GR4220001 ANDROS: ORMOS VITALI KAI KENTRIKOS OREINOS OGKOS * 7 495,15 24,85389 37,86556 GR4220002 ANAFI: CHERSONISOS KALAMOS  ROUKOUNAS * 1 122,29 25,82333 36,35111 GR4220003 SANTORINI: NEA KAI PALIA KAMENI  PROFITIS ILIAS * 1 219,44 25,4625 36,37167 GR4220004 FOLEGANDROS ANATOLIKI MECHRI DYTIKI SIKINO KAI THALASSIA ZONI * 7047 24,98556 36,61222 GR4220005 PARAKTIA ZONI DYTIKIS MILOY * 5 365,23 24,39917 36,65306 GR4220006 NISOS POLYAIGOS  KIMOLOS * 13 871,3 24,59361 36,77917 GR4220007 NISOS ANTIMILOS  THALASSIA PARAKTIA ZONI * 1 260,76 24,23833 36,78833 GR4220008 SIFNOS: PROFITIS ILIAS MECHRI DYTIKES AKTES KAI THALASSIA PERIOCHI * 2 091,94 24,68806 36,95917 GR4220009 NOTIA SERIFOS * 4 753,53 24,455 37,13083 GR4220010 VOREIODYTIKI KYTHNOS: OROS ATHERAS  AKROTIRIO KEFALOS KAI PARAKTIA ZONI * 2 904,44 24,40028 37,4375 GR4220011 ANATOLIKI KEA 7 151,73 24,33889 37,59583 GR4220012 VOREIA AMORGOS KAI KINAROS, LEVITHA, MAVRA, GLAROS KAI THALASSIA ZONI * 6 026,57 26,03278 36,90944 GR4220013 MIKRES KYKLADES: IRAKLEIA, SCHOINOUSSA, KOUFONISIA, KEROS, ANTIKERIA KAI THALASSIA ZONI * 12 588,69 25,58972 36,92611 GR4220014 KENTRIKI KAI NOTIA NAXOS: ZAS KAI VIGLA EOS MAVROVOUNI KAI THALASSIA ZONI (ORMOS KARADES  ORMOS MOUTSOUNAS) * 9 051,77 25,46083 36,9475 GR4220016 NISOS PAROS: PETALOUDES * 101,8 25,12444 37,04806 GR4220017 NISOI DESPOTIKO KAI STRONGYLO KAI THALASSIA ZONI * 1 858,34 24,99417 36,96278 GR4220018 SYROS: OROS SYRINGAS EOS PARALIA * 804,32 24,90704 36,37709 GR4220019 TINOS: MYRSINI  AKROTIRIO LIVADA * 1 995,53 25,22778 37,58417 GR4220020 NISOS MILOS: PROFITIS ILIAS  EVRYTERI PERIOCHI * 5 242,08 24,40194 36,68889 GR4220033 NISOS GYAROS KAI THALASSIA ZONI * 26 036,91 24,7103 37,6075 GR4220034 PARAKTIA KAI THALASSIA ZONI VOREIAS ANAFIS 1 406,73 25,76786 36,40198 GR4220035 THALASSIA ZONI ANDROU * 30 036,78 24,85575 37,86529 GR4220036 THALASSIA PERIOCHI KOLOUMVO 5 010,37 25,48415 36,52526 GR4310002 GIOUCHTAS  FARANGI AGIAS EIRINIS * 717,99 25,15111 35,22611 GR4310003 NISOS DIA 1 184,61 25,21611 35,45361 GR4310004 DYTIKA ASTEROUSIA (APO AGIOFARANGO EOS KOKKINO PYRGO) * 2 727,11 24,76361 34,95611 GR4310005 ASTEROUSIA (KOFINAS) * 16 050,42 25,11111 34,9675 GR4310006 DIKTI: OMALOS VIANNOU (SYMI  OMALOS) * 3 912,06 25,43417 35,06861 GR4320002 DIKTI: OROPEDIO LASITHIOU, KATHARO, SELENA, SELAKANO, CHALASMENI KORYFI * 34 655,65 25,50644 34,93506 GR4320003 NISOS CHRYSI * 514,67 25,70722 34,87167 GR4320004 MONI KAPSA (FARANGI KAPSA KAI GYRO PERIOCHI) 996,79 26,05917 35,04194 GR4320005 OROS THRYPTIS KAI GYRO PERIOCHI * 8 532,35 25,88833 35,07583 GR4320006 VOREIOANATOLIKO AKRO KRITIS: DIONYSADES, ELASA KAI CHERSONISOS SIDERO (AKRA MAVRO MOURI  VAI  AKRA PLAKAS) KAI THALASSIA ZONI * 39 415,76 26,24961 35,23111 GR4320008 NISOS KOUFONISI KAI PARAKTIA THALASSIA ZONI * 839,47 26,14 34,93556 GR4330002 OROS KEDROS * 4 842,2 24,6125 35,18889 GR4330003 KOURTALIOTIKO FARANGI  MONI PREVELI  EVRYTERI PERIOCHI * 3 734,03 24,48083 35,19444 GR4330004 PRASSANO FARANGI  PATSOS  SFAKORYAKO REMA  PARALIA RETHYMNOU KAI EKVOLI GEROPOTAMOU, AKR. LIANOS KAVOS  PERIVOLIA * 13 130,11 24,59111 35,26333 GR4330005 OROS IDI (VORIZIA, GERANOI, KALI MADARA) * 40 822,39 24,82361 35,22583 GR4340001 IMERI KAI AGRIA GRAMVOUSSA  TIGANI KAI FALASARNA  PONTIKONISI, ORMOS LIVADI  VIGLIA * 5 888,46 23,59028 35,56417 GR4340002 NISOS ELAFONISOS KAI PARAKTIA THALASSIA ZONI * 270,67 23,53056 35,27 GR4340003 CHERSONISOS RODOPOU  PARALIA MALEME -KOLPOS CHANION * 16 046,93 23,80265 39,74372 GR4340004 ELOS  TOPOLIA  SASALOS  AGIOS DIKAIOS * 7 419,78 23,65083 35,37722 GR4340005 ORMOS SOUGIAS  VARDIA  FARANGI LISSOU MECHRI ANYDROUS KAI PARAKTIA ZONI * 3 060,16 23,76361 35,25361 GR4340006 LIMNI AGIAS  PLATANIAS  REMA KAI EKVOLI KERITI  KOILADA FASA * 1 269,71 23,90159 38,01126 GR4340007 FARANGI THERISSOU * 491,81 23,98806 35,42556 GR4340008 LEFKA ORI KAI PARAKTIA ZONI * 55 846,75 24,00969 38,15843 GR4340010 DRAPANO (VOREIOANATOLIKES AKTES)  PARALIA GEORGIOUPOLIS  LIMNI KOURNA  SPILAIO PSIMAKI * 4 949,84 24,2806 37,60504 GR4340011 FRE  TZITZIFES  NIPOS * 1 192,75 24,14389 35,36694 GR4340012 ASFENDOU  KALLIKRATIS KAI PARAKTIA ZONI * 13 994,49 24,26176 41,25198 GR4340013 NISOI GAVDOS KAI GAVDOPOULA * 6 290,57 24,07944 34,84694 GR4340015 PARALIA APO CHRYSOSKALITISSA MECHRI AKROTIRIO KRIOS * 2 253,28 23,55306 35,2775 GR4340024 THALASSIA PERIOCHI DYTIKIS KAI NOTIODYTIKIS KRITIS * 163 686,22 23,72424 35,37175 HR2000006 BazgovaÃ a jama 0,7833 16,62238 43,30646 HR2000007 Betina velika jama 0,7833 17,32258 43,1949 HR2000018 Ã injadra Ã ¡pilja 0,7833 16,59965 43,33976 HR2000019 Ã oÃ ina jama 0,7833 17,56703 43,11119 HR2000020 PodruÃ je oko Ã ulumove peÃ ine 1 209,6422 16,37325 43,99004 HR2000021 Dobra jama 0,7833 16,58099 43,30845 HR2000022 DragiÃ a Ã ¡pilja II 0,7833 16,49178 43,82015 HR2000031 Golubinka kod VuÃ evice 0,7833 16,41401 43,58352 HR2000034 GotovÃ ¾ 0,7833 14,37913 45,43988 HR2000038 Grota Ã ¡pilja 0,7833 16,26279 43,50278 HR2000050 Jama na Visokoj 0,7833 16,60749 43,682 HR2000051 Jama nad Zasten 0,7833 14,16108 45,43294 HR2000053 Jama pod Malim Kraljevcem 0,7833 16,34254 43,59575 HR2000055 Jama u Kukljici 0,7833 15,24306 44,03724 HR2000056 Jama za Mahrincem 0,7833 16,74117 43,34447 HR2000058 JeÃ ¡kalovica jama 0,7833 16,83948 43,29991 HR2000080 Mala BirnjaÃ a jama 0,7833 16,33243 43,58493 HR2000083 PodruÃ je oko Markove jame  Istra 1 034,2222 13,65404 45,31342 HR2000084 Markova Ã ¡pilja 0,7833 16,40313 43,19057 HR2000089 MiliÃ a Ã ¡pilja 0,7833 15,80336 44,14333 HR2000091 Movrica Ã ¡pilja 0,7833 17,55137 42,75259 HR2000092 OstaÃ ¡evica Ã ¡pilja 0,7833 17,54451 42,74902 HR2000096 PeÃ  u Ã ulinovim raljevinama 0,7833 16,57529 43,60588 HR2000100 Pincinova jama * 78,5191 13,6352 45,2874 HR2000104 PoluÃ ¡pilja kod Sobre 0,7833 17,60273 42,73732 HR2000111 Rabakova Ã ¡pilja 0,7833 14,07708 45,36878 HR2000120 Sitnica Ã ¡pilja 0,7833 13,74433 45,34329 HR2000131 Ã kabac Ã ¡pilja 0,7833 14,60672 45,25989 HR2000132 PodruÃ je oko Ã ¡pilje Ã karin Samograd 6 754,4896 16,09835 43,79875 HR2000135 Ã pilja iznad Velikog bresta 0,7833 14,09552 45,42948 HR2000141 Gorska jama 0,7833 17,42504 42,92696 HR2000146 Velika Ã ¡pilja u Permanima 0,7833 14,29676 45,4101 HR2000147 Ã pilja na Gradini kod Premanture 0,7833 13,90766 44,80995 HR2000152 Ã pilja kod ViliÃ ¡nice 0,7833 15,45115 43,96038 HR2000165 Ã pilja pod Kapelu 0,7833 16,43446 43,18494 HR2000166 Ã pilja pod Krugom 0,7833 13,92629 45,45202 HR2000171 Tabaina Ã ¡pilja 0,7833 16,71718 42,96979 HR2000172 Ã pilja u Tankom Ratcu 0,7833 16,56958 43,36022 HR2000175 Trogrlo 0,7833 16,26384 43,89579 HR2000176 Trojama 0,7833 16,72582 43,50089 HR2000179 Velika Ã ¡pilja kod AntunoviÃ a 0,7833 17,22754 43,27675 HR2000180 Velika Ã ¡pilja 0,7833 17,47205 42,76442 HR2000182 Velika Ã ¡pilja kod NeoriÃ a 0,7833 16,55335 43,6861 HR2000186 Vilina Ã ¡pilja 0,7833 18,39154 42,50667 HR2000190 VlaÃ ¡ka peÃ  0,7833 14,86802 45,06363 HR2000194 VranjaÃ a jama kod Trilja 0,7833 16,79476 43,62891 HR2000200 Zagorska peÃ  kod Novog Vinodola 736,8 14,76373 45,14729 HR2000205 Zubanova jama 0,7833 16,55987 43,68322 HR2000206 Ã ½ejava jama 0,7833 16,80427 43,28462 HR2000521 BraÃ   Baljenik * 19,8884 16,6584 43,28411 HR2000522 Luka Budava  Istra 1 237,0095 13,98044 44,8729 HR2000525 OrebiÃ   Osirac 89,49 17,0589 42,99421 HR2000526 OÃ ¡trica  Ã ibenik 200,3033 15,92377 43,64616 HR2000529 Ã aknja rat 479,4872 16,65693 42,92958 HR2000543 VlaÃ ¾ne livade uz potok BraÃ ana (Ã ½onti) 215,6473 13,925 45,417 HR2000544 VlaÃ ¾ne livade uz potok Malinska 93,1876 13,81846 45,42489 HR2000545 VlaÃ ¾ne livade kod MaruÃ ¡iÃ a 96,6756 13,75039 45,42597 HR2000546 VlaÃ ¾ne livade uz Jugovski potok (Ã trcaj) 40,5182 13,77739 45,41713 HR2000555 Lokva u PrljeviÃ ima 0,0786 17,9 42,757 HR2000601 Park prirode UÃ ka * 16 051,3344 14,19776 45,29907 HR2000604 Nacionalni park Brijuni * 3 400,4578 13,74934 44,91517 HR2000605 Nacionalni park Sjeverni Velebit * 11 157,2919 14,9741 44,76221 HR2000616 Donji Kamenjak * 370,6283 13,91215 44,78199 HR2000619 Mirna i Ã ¡ire podruÃ je Butonige 1 476,7178 13,861 45,352 HR2000629 Limski zaljev  kopno 1 168,3161 13,673 45,127 HR2000637 Motovunska Ã ¡uma 1 009,9236 13,825 45,351 HR2000641 Zrmanja 1 252,7049 15,814 44,186 HR2000643 ObruÃ  * 2 716,9562 14,48393 45,43622 HR2000658 RjeÃ ina 221,9949 14,421 45,398 HR2000659 Trstenik * 13,9353 14,45563 45,48982 HR2000703 Tarska uvala  Istra 0,3997 13,61506 45,31441 HR2000754 NovaÃ ka peÃ ina 0,7833 14,01382 45,48215 HR2000759 Vela Ã ¡pilja u Krugu 0,7833 14,42411 45,44718 HR2000788 Uvala Makirina 1 2,5645 15,68264 43,79826 HR2000856 Padine Velog vrha iznad TomiÃ ¡ine drage * 26,7491 14,88525 45,07072 HR2000871 Nacionalni park Paklenica * 9 507,557 15,4878 44,3421 HR2000874 Krupa 97,1858 15,86795 44,19095 HR2000888 Otok Susak * 363,5507 14,30249 44,50982 HR2000891 Jezero Njivice na Krku 629,48 14,57624 45,17512 HR2000893 Jezero Ponikve na Krku 140,894 14,56427 45,07454 HR2000898 Ã uma crnike na Grguru 389,7499 14,76522 44,86367 HR2000911 Kolansko blato  Blato Rogoza * 178,639 14,9179 44,52041 HR2000917 KrÃ iÃ  1 951,6089 16,25232 44,03043 HR2000918 Ã ire podruÃ je NP Krka * 13 158,8869 15,974 43,903 HR2000919 Ã ikola 495,0818 16,15 43,853 HR2000922 Svilaja * 15 884,6288 16,39629 43,82456 HR2000929 Rijeka Cetina  kanjonski dio 1 904,4597 16,816 43,489 HR2000931 Jadro 6,157 16,50661 43,54001 HR2000932 ProloÃ ¡ko blato * 765,9953 17,1087 43,46874 HR2000933 Vrljika 60,7092 17,19335 43,43111 HR2000934 Crveno jezero 13,787 17,19909 43,45569 HR2000935 Modro jezero 39,6157 17,21154 43,45247 HR2000936 Ruda 16,1037 16,77 43,671 HR2000937 Vidova gora * 1 852,8238 16,60987 43,2921 HR2000941 Svetac * 418,4234 15,74841 43,02553 HR2000942 Otok Vis * 9 049,9861 16,15497 43,04571 HR2000943 PalagruÃ ¾a * 32,3823 16,26118 42,39204 HR2000944 Blatina kod Blata 62,0023 17,47 42,764 HR2000946 SnjeÃ ¾nica i Konavosko polje 11 250,0566 18,34356 42,57035 HR2000947 Gornji Majkovi  lokve 13,1773 17,91104 42,77378 HR2000950 Slano  oleandri 80,9641 17,88587 42,76562 HR2000951 KrotuÃ ¡a * 145,3688 17,45651 43,10273 HR2001007 OraÃ ¡ac  kanjon 0,971 18,0139 42,70215 HR2001008 Blatina kraj ProÃ ¾ure 2,2396 17,64356 42,73347 HR2001009 Blatina kraj Sobre (Mljet) 10,5988 17,60068 42,73056 HR2001010 Paleoombla  Ombla 3 744,4106 18,07381 42,70351 HR2001011 Istarske Toplice 35,999 13,8792 45,37985 HR2001015 Pregon 715,2346 13,84704 45,42043 HR2001016 Kotli 328,7468 14,01021 45,36691 HR2001017 Lipa 227,7442 14,00802 45,31 HR2001021 Lun * 2 847,9857 14,80742 44,62939 HR2001035 OtoÃ iÃ  Zabodarski 5,1684 14,40292 44,55173 HR2001036 OtoÃ iÃ  V. Osir 7,3798 14,41988 44,59098 HR2001041 Gomance * 214,9434 14,42707 45,50189 HR2001046 Matica-VrgoraÃ ko polje * 292,7817 17,431 43,157 HR2001047 Bobara, Mrkan i Supetar * 29,2945 18,195 42,574 HR2001050 Murter * 1 772,2955 15,61701 43,798 HR2001055 OtoÃ iÃ  Kosor kod KorÃ ule 5,036 16,76271 42,90089 HR2001056 OtoÃ iÃ  Veli PrÃ ¾njak kod KorÃ ule 20,6835 16,6949 42,9036 HR2001068 Radljevac * 12,6669 16,196 44,062 HR2001097 BiÃ ¡evo kopno * 589,2847 16,01052 42,97452 HR2001098 Otok Pag II 1 499,6016 15,04076 44,41655 HR2001133 Ponor Bregi * 136,8092 14,00663 45,19147 HR2001143 Jama kod Komune 0,7833 13,57062 45,36401 HR2001144 KlariÃ eva jama 0,7833 13,67397 45,15022 HR2001145 Izvor Ã ¡pilja pod Velim vrhom 0,7833 13,84824 44,88605 HR2001146 Radota Ã ¡pilja 0,7833 13,98496 45,45585 HR2001149 Velika jama 0,7833 14,6765 45,2271 HR2001154 Orlovac Ã ¡pilja 0,7833 14,96426 44,98562 HR2001163 Jama kod Ã ipkovca 0,7833 15,34874 44,19428 HR2001188 PeÃ ina, Raslina 0,7833 15,85079 43,80795 HR2001199 Jama na DuÃ acu 0,7833 16,67947 43,37027 HR2001200 Jama kod MateÃ ¡iÃ  stana 0,7833 16,75135 43,30593 HR2001201 Izvor Grab 0,7833 16,77214 43,64076 HR2001203 Izvor Ã ¡pilja kod JurjeviÃ a 0,7833 17,19826 42,98146 HR2001204 Jama KornjatuÃ ¡a 0,7833 17,67419 42,97908 HR2001207 PliÃ ¡koviÃ eva jama 0,7833 13,87238 45,07159 HR2001208 ModriÃ a bunar Ã ¡pilja 0,7833 16,05309 43,76174 HR2001215 Boljunsko polje 2 244,1926 14,12806 45,28849 HR2001218 Benkovac 1,5794 15,60546 44,04943 HR2001229 BoÃ ni kanal uz Vrljiku 3,2651 17,18656 43,44015 HR2001235 RaÃ ice  RaÃ iÃ ki potok 27,5216 13,982 45,351 HR2001236 Kanjon Badnjevica 14,8828 17,15388 43,48321 HR2001238 BuÃ ¡otina za vodu, Rakonik * 0,7833 14,01965 45,08632 HR2001239 Rudnik ugljena, RaÃ ¡a * 195,7277 14,08913 45,07898 HR2001241 Jama Golubinka * 110,0191 16,15869 43,69836 HR2001242 Izvor Vir * 66,9174 17,45074 43,15831 HR2001244 Bunar kod FranjevaÃ kog samostana u Hvaru 0,7833 16,44264 43,17259 HR2001245 Bunar na Hvaru 0,7833 16,44533 43,17266 HR2001248 Izvor Duboka Ljuta 0,7833 18,23135 42,60006 HR2001249 Izvor kod mlina u Zatonu malom 0,7833 18,04542 42,70152 HR2001251 Ã ½uÃ ¾ino vrelo 0,7833 16,62813 43,74769 HR2001253 PoÃ ¡tak * 2 737,8913 16,13 44,221 HR2001258 DinjiÃ ¡ka 135,5278 15,15862 44,36891 HR2001259 Uvala VlaÃ ¡iÃ i  kopno 23,9293 15,20668 44,32221 HR2001260 Poluotok Molunat 6,9404 18,419 42,453 HR2001266 Vrba 36,6832 16,36 43,749 HR2001274 Mlaka 206,4483 13,90415 45,36927 HR2001275 Vrbnik 1 190,8098 14,64284 45,08781 HR2001276 Murvica  samostan 0,7833 16,58598 43,26885 HR2001277 Slatina kod Kozarice na Mljetu 5,381 17,46795 42,77412 HR2001278 Premuda 867,9471 14,62215 44,3297 HR2001279 Silba 1 436,2768 14,69349 44,38431 HR2001280 Olib 2 623,9335 14,78801 44,3785 HR2001300 Zebar 76,8703 14,68034 45,24587 HR2001301 Podbilo 198,9099 14,93192 45,05758 HR2001302 Krmpotsko 62,4087 14,90938 45,09699 HR2001304 Ã ½bevnica * 231,2089 14,01424 45,46299 HR2001312 Argile 7,3423 13,709 45,442 HR2001313 Srednji tok Cetine s HrvataÃ kim i Sinjskim poljem * 4 782,795 16,72 43,664 HR2001314 IzvoriÃ ¡ni dio Cetine s PaÃ ¡kim i VrliÃ kim poljem 1 743,5268 16,422 43,955 HR2001315 RastoÃ ko polje 782,1966 17,40744 43,20888 HR2001316 KariÃ ¡nica i Bijela 348,4561 15,628 44,123 HR2001321 Jasena ponor * 8,3747 17,2768 43,22138 HR2001322 Vela Traba * 540,0839 13,87235 45,24468 HR2001325 Ninski stanovi  livade 403,781 15,22799 44,22078 HR2001334 Poluotok UbaÃ ¡ 479,4743 14,08616 44,96493 HR2001337 PodruÃ je oko Rafove (Zatonske) Ã ¡pilje 141,6273 18,0327 42,69145 HR2001338 PodruÃ je oko Ã ¡pilje u uvali PiÃ ¡Ã ena, Hvar * 1 740,7542 16,53636 43,15698 HR2001343 PodruÃ je oko Ã ¡pilje DuboÃ ¡ka pazuha * 3 326,0006 17,07531 43,12633 HR2001349 Dolina RaÃ ¡e 609,434 14,024 45,123 HR2001350 Podbiokovlje 1 479,0768 17,06994 43,26358 HR2001352 Mosor * 17 008,5948 16,65758 43,51348 HR2001357 Otok Krk * 37 741,0649 14,61744 45,06774 HR2001358 Otok Cres * 40 199,188 14,40129 44,87281 HR2001359 Otok Rab * 7 610,0805 14,7569 44,77717 HR2001360 Ã ire rovinjsko podruÃ je * 10 194,7208 13,72809 45,06102 HR2001361 Ravni kotari 31 511,3604 15,57401 43,96862 HR2001362 Otok Ã ½ut 1 484,512 15,31061 43,86435 HR2001363 ZaleÃ e Trogira * 18 626,3716 16,17646 43,56311 HR2001364 JI dio PeljeÃ ¡ca * 14 058,4867 17,55884 42,87101 HR2001365 PazinÃ ¡tina 4 704,4763 13,96749 45,20979 HR2001366 BokanjaÃ ko blato 446,9578 15,23902 44,18053 HR2001367 I dio KorÃ ule * 13 920,2399 17,01631 42,93961 HR2001371 PodruÃ je oko Dobre vode 2 169,2619 16,0552 43,68431 HR2001373 Lisac * 9 201,5753 15,9918 44,35529 HR2001374 PodruÃ je oko Ã ¡pilje Vratolom 11,0624 15,78661 44,19177 HR2001375 PodruÃ je oko Ã ¡pilje GolubnjaÃ e, Ã ½egar 2 550,483 15,86009 44,12048 HR2001376 PodruÃ je oko StraÃ ¾nice 537,4374 16,56584 43,5013 HR2001380 Vele i Male Srakane  kopno * 176,628 14,311 44,581 HR2001384 Solana DinjiÃ ¡ka 65,0873 15,17536 44,3627 HR2001386 Pazinski potok 70,5015 13,94506 45,24721 HR2001388 Budava 74,6855 13,97988 44,91516 HR2001394 BrbiÃ ¡nica  Vrbica 1,5426 15,826 43,929 HR2001395 Grab 2,5947 16,766 43,643 HR2001396 Grdoselski potok 2,7129 13,955 45,292 HR2001397 Sutina 2,9106 16,573 43,709 HR2001399 Kobilica * 2,4042 16,09 44,129 HR2001400 OraÃ ¡nica * 1,2478 16,222 44,056 HR2001419 Otok Dolin  J 344,9173 14,82443 44,70225 HR2001420 Otoci Badija, Planjak, Kamenjak, BisaÃ e, Gojak, M. Sestrica, Majsan, M. i V. Stupa, LuÃ njak te hrid Baretica 152,641 17,16842 42,95309 HR2001421 Hvar od Pokrvenika do uvale Bristova 885,2082 16,94656 43,14573 HR2001422 Hvar GolubiniÃ in rat  Rat Velog Strvnja 301,1428 16,87337 43,1245 HR2001423 Hvar  od Plane do Veprinove glavice 743,9919 16,93777 43,12192 HR2001424 Hvar  od KriÃ ¾iÃ ¡Ã a do Tavna Ã ¡pilje 260,6581 16,80775 43,13444 HR2001425 Hvar  od Prapratna do KarnjakuÃ ¡e 1 130,7932 16,789 43,158 HR2001426 Hvar  Kabal 525,4897 16,55555 43,22156 HR2001427 Hvar  Ã ¡ume kod Starigrada 1 135,1891 16,61947 43,20446 HR2001428 Hvar  od Maslinice do GrebiÃ ¡Ã a 3 272,8401 16,63135 43,16295 HR2001429 Hvar  od Prvog boka do LuÃ iÃ ¡Ã a 983,1647 16,49109 43,199 HR2001434 Ã epiÃ  tunel 0,7833 14,16154 45,16389 HR2001435 SnijeÃ ¾nica pod Lisinom 0,7833 14,22119 45,39176 HR2001436 Sojkina jama 0,7833 14,43373 45,45256 HR2001437 Ã pilja 2 kraj potoka Zala 0,7833 14,41963 45,44193 HR2001444 DrenovaÃ a jama 0,7833 15,94667 43,95496 HR2001445 MaraviÃ a jama 0,7833 16,29847 43,5015 HR2001449 Izvor DropuliÃ a vrilo * 61,5638 17,43145 43,16938 HR2001451 Jama za Rasokama 0,7833 17,9302 42,80067 HR2001452 Vilenska peÃ  0,7833 17,92287 42,7979 HR2001454 Jama u Zadubravici 0,7833 17,93663 42,77171 HR2001458 VitkovaÃ a jama 0,7833 17,94759 42,75236 HR2001460 Pasja jama 0,7833 17,96608 42,7312 HR2001461 Kukova peÃ  0,7833 17,96586 42,72704 HR2001463 Jama pod Sinji kuk 0,7833 17,98888 42,70985 HR2001464 Ã pilja na vrh KrÃ evina 0,7833 18,00648 42,71767 HR2001465 Ã pilja za GromaÃ kom vlakom 0,7833 18,02759 42,74349 HR2001468 Aragonka 0,7833 18,0198 42,71332 HR2001469 Debela ljut 0,7833 18,0222 42,71766 HR2001470 Jama na vrh Prodoli 0,7833 18,02143 42,72088 HR2001474 Golubinka kod Handrake 0,7833 17,96337 42,71712 HR2001475 LjubiÃ ica kod Handrake 0,7833 17,9634 42,71817 HR2001476 Medvjedina Ã ¡pilja 0,7833 17,99302 42,70181 HR2001477 Nevjestina Ã ¡pilja 0,7833 17,9881 42,70373 HR2001478 Ã pilja pod Neharom 0,7833 17,99912 42,69875 HR2001479 Ã pilje od Konjavca 0,7833 17,99602 42,70071 HR2001480 Ã piljica u luci Trstena 0,7833 17,9761 42,7106 HR2001481 Ã piljice kod mola od OraÃ ¡ca 0,7833 18,0054 42,69563 HR2001483 Istra  Oprtalj 5,7014 13,82102 45,37397 HR2001484 Istra  Ã aÃ ki 22,5798 13,78515 45,40628 HR2001485 Istra  MartinÃ iÃ i 23,9873 13,72744 45,39197 HR2001486 Istra  Ã epiÃ ko polje 6,1395 14,14554 45,21047 HR2001487 Bakar  Meja 2,0793 14,583 45,292 HR2001489 BraÃ   Stup 20,8693 16,59829 43,31648 HR2001490 DubrovaÃ ko promorje  Doli 6,8862 17,8274 42,82024 HR2001491 Ã ibensko zaledje  Lozovac 25,4123 15,968 43,78867 HR2001492 Bunari * 0,0802 16,005 43,931 HR2001493 Piskovica Ã ¡pilja 0,7833 14,03718 45,26207 HR2001494 Jama kod RaÃ ¡pora 0,7833 14,07736 45,43786 HR2001495 Jama kod BuriÃ i 0,7833 13,83425 45,11067 HR2001497 Jama u BratuÃ ¡u 0,7833 16,97962 43,32841 HR2001498 Kraljevska jama 0,7833 16,74453 43,13303 HR2001499 Jama za Sv. Spasom 0,7833 17,54262 42,73182 HR2001507 Izvor KrÃ evac * 94,09 17,16 43,43 HR3000001 Limski kanal  more 673,097 13,65043 45,13031 HR3000002 Plomin  MoÃ ¡Ã eniÃ ka draga 171,5517 14,237 45,172 HR3000003 Vrsarski otoci 882,1898 13,58761 45,17214 HR3000004 Cres  rt Grota  Merag 324,7627 14,376 45,059 HR3000005 Cres  rt Pernat  uvala Tiha 662,5401 14,30412 44,90654 HR3000007 Cres  rt Suha  rt Meli * 7 501,8686 14,55317 44,60214 HR3000008 LoÃ ¡inj  Vela i Mala draga 9,0439 14,48025 44,51038 HR3000009 LoÃ ¡inj  uvala Sunfarni 10,7342 14,48831 44,5049 HR3000010 LoÃ ¡inj  uvala Krivica 11,5626 14,49405 44,49824 HR3000011 LoÃ ¡inj  uvala Balvanida 10,9127 14,50037 44,49138 HR3000012 LoÃ ¡inj  uvala Pijeska 8,0751 14,50772 44,4863 HR3000014 Ilovik i Sv. Petar * 417,4566 14,55 44,463 HR3000015 V. i M. Srakane * 265,0661 14,321 44,576 HR3000016 Podmorje Plavnika i Kormata 541,9166 14,557 44,954 HR3000017 Podmorje otoka Suska * 353,7458 14,31 44,511 HR3000018 Podmorje otoka Unije * 983,1286 14,261 44,654 HR3000019 Uvala Soline 53,4501 15,35613 43,92805 HR3000020 Mala i Vela luka na poluotoku Sokol, Krk 195,0316 14,808 44,977 HR3000021 Podmorje otoka PrviÃ  692,9914 14,798 44,899 HR3000022 Podmorje otoka Grgur i Goli 964,0869 14,79271 44,8534 HR3000024 Supetarska draga na Rabu * 423,7252 14,70404 44,8131 HR3000025 Zaljev Kampor na Rabu * 224,3509 14,69606 44,79653 HR3000026 Dolfin i otoci * 1 097,4207 14,66777 44,70929 HR3000027 Podmorje Trstenika * 487,1051 14,58122 44,66523 HR3000028 I. strana V. i M. Orjula * 489,5817 14,56859 44,49782 HR3000029 Obala izmeÃ u rta Ã ilo i VodotoÃ  524,4773 14,60499 45,20499 HR3000030 M. Draga  Ã ½rnovica 66,3251 14,838 45,108 HR3000031 Sv. Juraj  otoÃ iÃ  Lisac * 49,2201 14,91472 44,92657 HR3000032 Uvala IvanÃ a * 18,4733 14,88329 44,78258 HR3000033 Uvala Malin; uvala Duboka * 154,0201 14,90488 44,90462 HR3000034 Uvala Zavratnica 19,2512 14,89644 44,69868 HR3000035 Uvala KrivaÃ a * 36,7621 14,92516 44,66449 HR3000036 Uvala Vrulja u Velebitskom kanalu 15,3171 14,94136 44,64171 HR3000037 Uvala JuriÃ ¡nica 23,0792 14,9866 44,57548 HR3000038 Uvale Svetojanj V. i M.; uvala Lusk 43,4255 14,918 44,604 HR3000039 Uvala Caska  od Metajne do rta Hanzina 914,2562 14,95512 44,52627 HR3000040 Pag  od uvale Luka V. do rta KriÃ ¡tofor 368,232 15,034 44,523 HR3000041 PaÃ ¡ka vrata 355,2753 15,06387 44,4747 HR3000042 KoÃ ¡ljunski zaljev 285,0361 15,07301 44,39087 HR3000043 Stara Povljana 84,8819 15,139 44,327 HR3000044 Uvala VlaÃ ¡iÃ i 60,7261 15,215 44,319 HR3000045 Uvala DinjiÃ ¡ka * 233,3752 15,20684 44,34501 HR3000046 LjubaÃ ka vrata 66,4954 15,26069 44,32648 HR3000050 Vinjerac  MasleniÃ ko Ã ¾drilo 360,4983 15,48048 44,2577 HR3000051 RaÃ ¾anac M. i V. 132,9698 15,34428 44,31528 HR3000052 Olib  podmorje * 572,2251 14,77 44,384 HR3000053 Silba  podmorje * 988,5228 14,705 44,383 HR3000054 Premuda  vanjska strana * 991,0304 14,598 44,333 HR3000056 More oko otoka Grujica * 63,9095 14,566 44,411 HR3000058 Planik i PlaniÃ iÃ  * 378,5221 14,87 44,368 HR3000059 Otoci Ã krda i Maun * 606,642 14,918 44,437 HR3000060 More oko otoka Ã karda * 522,5578 14,697 44,28 HR3000061 PliÃ ine oko Maslinjaka; Vodenjaka, Kamenjaka * 294,6805 14,74244 44,25365 HR3000062 PliÃ ine oko Tramerke * 1 285,991 14,77263 44,21951 HR3000063 Prolaz izmeÃ u Zapuntela i Ista * 541,7893 14,77881 44,25752 HR3000064 Brguljski zaljev  o. Molat * 512,4503 14,83803 44,21665 HR3000065 Bonaster  o. Molat 101,4681 14,82025 44,21284 HR3000066 JI dio o. Molata * 571,9119 14,908 44,217 HR3000067 Luka SoliÃ ¡Ã ica; Dugi Otok * 946,187 14,8358 44,15629 HR3000068 Uvala Golubinka  rt Lopata 40,6745 14,846 44,135 HR3000069 Uvala Sakarun * 438,5481 14,914 44,109 HR3000070 Z. obala Dugog otoka 663,0019 15,03315 44,00205 HR3000071 Uvala BrbiÃ ¡Ã ica 37,8985 14,98343 44,05695 HR3000072 Uvala ZagraÃ ina * 16,1019 14,89169 44,15362 HR3000073 J rt o. Zverinac * 118,6004 14,94648 44,14076 HR3000074 Rivanjski kanal sa Sestricama * 1 110,7456 15,00324 44,16766 HR3000075 Otok Jidula do rt OvÃ jak; prolaz V. Ã ½drelac * 283,4257 15,06055 44,15078 HR3000076 Punta Parda 78,909 15,15604 43,99977 HR3000077 J dio o. IÃ ¾a i o. Mrtovnjak * 278,9297 15,16342 44,0119 HR3000078 Otok TukoÃ ¡Ã ak i o. Mrtonjak * 34, 15,17486 43,95743 HR3000079 Otok KarantuniÃ  * 16,6878 15,241 44,008 HR3000080 Uvala SabuÃ ¡a 64,5256 15,23838 44,02166 HR3000081 RonÃ iÃ  * 6,9745 15,275 43,906 HR3000082 V. i M. Skala * 57,8897 15,26339 43,91345 HR3000084 Uvala Sv. Ante 21,7939 15,34575 43,93352 HR3000085 Otok Vrgada SI strana s o. Kozina * 262,0557 15,505 43,862 HR3000086 Uvala Makirina * 37,474 15,67962 43,80347 HR3000088 Uvala GrebaÃ ¡tica 365,8085 15,93764 43,6359 HR3000089 Uvale oko rta PloÃ a 189,9804 15,98746 43,4954 HR3000090 Uvala StivanÃ ica 56,6079 15,96914 43,49991 HR3000091 Uvala TijaÃ ¡nica 53,6719 15,7756 43,71227 HR3000092 Blitvenica 16,285 15,57534 43,62473 HR3000093 JZ strana Ã olte  I * 435,2812 16,18917 43,39566 HR3000094 JZ strana Ã olte  II * 488,5012 16,299 43,36 HR3000095 Pakleni otoci * 1 996,6041 16,363 43,16 HR3000096 JI strana o. Visa * 1 102,4687 16,24622 43,03443 HR3000097 Otok Vis  podmorje * 2 977,4242 16,132 43,08 HR3000098 BiÃ ¡evo more * 789,402 16,025 42,98 HR3000099 Brusnik i Svetac 1 500,9197 15,76372 43,01844 HR3000100 Otok Jabuka  podmorje 113,0571 15,46 43,091 HR3000101 ArkanÃ el * 36,8047 16,026 43,475 HR3000102 KosmaÃ  M. i V. * 16,0701 16,04 43,474 HR3000103 Merara * 9,2624 16,035 43,48 HR3000104 Muljica V. more * 8,2537 16,012 43,474 HR3000105 Hrid Muljica more * 4,5171 16,003 43,479 HR3000106 Murvica * 6,6363 16,058 43,467 HR3000107 Otoci Orud i MaÃ aknar * 77,5722 16,132 43,415 HR3000108 Fumija I  podmorje * 155,0569 16,18 43,47475 HR3000109 KrknjaÃ ¡i * 37,5408 16,17685 43,43962 HR3000110 Fumija II  podmorje * 200,1921 16,236 43,482 HR3000111 Recetinovac * 29,7733 16,2366 43,49525 HR3000112 Mrduja * 82,4812 16,408 43,324 HR3000113 Podmorje otoÃ iÃ a Mrduja * 5,007 16,41 43,338 HR3000114 Otoci Lukavci * 66,4876 16,58143 43,08572 HR3000115 Pelegrin  podmorje * 173,3729 16,39832 43,19151 HR3000116 Kabal  podmorje * 283,3467 16,554 43,215 HR3000119 Ã Ã edro  podmorje * 492,6033 16,7 43,096 HR3000120 Zlatni rat na BraÃ u  podmorje * 23,817 16,634 43,255 HR3000121 PalagruÃ ¾a  podmorje I * 405,4426 16,26113 42,39103 HR3000122 OtoÃ iÃ  Galijula 88,9379 16,33864 42,37756 HR3000123 Uvala Vrulja kod Brela 30,3001 16,88639 43,39802 HR3000124 Sveti Petar 6,4518 17,012 43,293 HR3000125 Osejava 16,2984 17,0294 43,28115 HR3000126 UÃ ¡Ã e Cetine 667,2627 16,68362 43,43239 HR3000127 BraÃ   podmorje * 684,0738 16,504 43,28 HR3000128 U. Ramova; u. Krvavica 43,8033 16,99264 43,31454 HR3000129 Uvala Klokun 35,2234 17,10475 43,22484 HR3000130 Uvala V. Duba 6,1373 17,18086 43,1729 HR3000131 Uvale Vira donja i Vira gornja 12,8608 17,225 43,161 HR3000133 Crni rat  o. BraÃ  285,6581 16,819 43,349 HR3000134 Uvala LovreÃ ina 8,7512 16,66669 43,37105 HR3000135 Otok Hvar  od Uvale Dubovica do rta Nedjelja * 105,2369 16,558 43,14 HR3000136 Uvala VlaÃ ¡ka  Hvar 14,8979 17,13959 43,13866 HR3000137 Uvala Bristova  Hvar * 10,0798 17,01642 43,14216 HR3000138 Uvala V. Pogorila  Hvar 4,3328 17,02764 43,14142 HR3000139 Uvala M. Pogorila  Hvar 6,2441 17,03496 43,14 HR3000140 Uvala M. MoÃ ¡evÃ ica  Hvar 2,8687 17,05798 43,1377 HR3000141 Uvala V. MoÃ ¡evÃ ica  Hvar 4,1152 17,06393 43,13676 HR3000142 Uvale Divlja mala i Divlja vela  Hvar 10,1222 17,10546 43,1354 HR3000143 Uvale KruÃ ¡eva; Pokrvenik i ZaraÃ e  Hvar 228,1643 16,89295 43,15695 HR3000149 Uvale Prapratna i Makarac  Hvar 22,6485 16,75211 43,16239 HR3000150 PeljeÃ ¡ac  od uvale Rasoka do rta OsiÃ ac * 1 022,9507 17,01324 43,03173 HR3000152 Otok Proizd i Privala na KorÃ uli * 639,0298 16,626 42,985 HR3000153 Otok KorÃ ula  od uvale Poplat do Vrhovnjaka * 1 903,199 16,719 42,916 HR3000154 Pupnatska luka 14,0948 17,00117 42,92496 HR3000155 Uvala OrlanduÃ ¡a 6,7536 17,08198 42,91458 HR3000156 Pavja luka 9,1314 17,10576 42,9101 HR3000161 Cres  LoÃ ¡inj 52 574,6384 14,56751 44,5998 HR3000162 Rt Rukavac  Rt MarÃ uleti * 175,489 17,74625 42,78543 HR3000163 Stonski kanal * 569,1867 17,74539 42,80537 HR3000164 Sveti Andrija  podmorje 27,0076 17,95481 42,64548 HR3000165 Uvala Slano * 133,41 17,88078 42,7798 HR3000166 Sjeverna obala od rta Pusta u uvali Sobra do rta Stoba kod uvale Okuklje s otocima i akvatorijem * 244,5267 17,637 42,74 HR3000167 Solana Ston 46,3226 17,69515 42,83168 HR3000170 Akvatorij uz Konavoske stijene * 1 370,5771 18,199 42,586 HR3000171 UÃ ¡Ã e Krke 4 423,8366 15,86861 43,78159 HR3000172 Obalna linija od luke Gonoturska do rta VratniÃ ki 4 262,8317 17,59875 42,71401 HR3000173 Medulinski zaljev * 2 175,4741 13,94428 44,79368 HR3000174 Pomerski zaljev * 68,5615 13,89035 44,8201 HR3000175 LjubaÃ ki zaljev 787,618 15,284 44,257 HR3000176 Ninski zaljev 2 258,6023 15,16998 44,27448 HR3000177 Zmajevo oko * 0,9815 15,959 43,53086 HR3000179 Lun  podmorje * 1 217,9458 14,732 44,692 HR3000180 Uvala Stara Novalja 285,6021 14,87584 44,58586 HR3000198 MedvjeÃ a peÃ ina kod uvale LuÃ ica (LoÃ ¡inj) 0,7833 14,40414 44,61599 HR3000208 Ã pilja kod iÃ ¡kog Mrtovnjaka 0,7833 15,17613 44,01136 HR3000247 Ã pilja podno Kostrija (VrbniÃ ka Ã ¡pilja) 0,7833 14,67487 45,08063 HR3000257 Jama Vrtare Male 0,7833 14,66077 45,19743 HR3000279 Vrulja PlantaÃ ¾a 0,7833 15,52875 44,26446 HR3000280 Vrulja ZeÃ ica 0,7833 15,5343 44,24633 HR3000319 Jama Gradina 0,7833 15,67836 43,63546 HR3000331 Jama BaÃ  II 0,7833 16,02022 43,4893 HR3000340 Batista jama (Bijaka) 0,7833 16,43625 43,33227 HR3000349 Ã pilja MatijaÃ ¡evica 0,7833 17,18482 43,16997 HR3000351 Uvala DraÃ ¡nica  vrulja * 0,7833 17,11034 43,21526 HR3000376 Jama StraÃ inÃ ica 0,7833 16,67152 42,9806 HR3000381 Jama Zaglavica 0,7833 17,6635 42,71092 HR3000414 Zmajevo uho 0,7833 15,96132 43,53199 HR3000415 Uvale Jaz; Soline i Sulinj na Krku 343,923 14,61415 45,16054 HR3000417 Zaljev Sv. Eufemije na Rabu 110,0908 14,74726 44,76157 HR3000419 J. Molat-Dugi-Kornat-Murter-PaÃ ¡man-Ugljan-Rivanj-Sestrunj-Molat 58 048,3723 15,22873 43,96067 HR3000421 Solana Nin 58,9496 15,1915 44,23976 HR3000426 Lastovski i Mljetski kanal 108 495,4338 17,19549 42,84026 HR3000430 Pantan * 48,1954 16,27534 43,52626 HR3000431 Akvatorij J od uvale PrÃ ¾ina i S od uvale Bilin Ã ¾al uz poluotok RaÃ ¾njiÃ  * 120,8066 17,2 42,916 HR3000432 UÃ ¡Ã e RaÃ ¡e 44,4762 14,04605 45,03175 HR3000433 UÃ ¡Ã e Mirne 125,7018 13,6018 45,3199 HR3000437 Sedlo  podmorje 59,4105 15,55605 43,65833 HR3000438 Kosmerka  Prokladnica  Vrtlac  Babuljak  podmorje 129,5725 15,605 43,625 HR3000439 Uvale Tratinska i Balun * 47,3007 15,629 43,65931 HR3000440 Ã ½irje  Kabal * 298,0873 15,71316 43,62899 HR3000441 Kaprije * 623,5759 15,743 43,675 HR3000442 Kakanski kanal * 729,4436 15,67964 43,69523 HR3000443 TetoviÃ ¡njak  podmorje * 515,2753 15,5931 43,72907 HR3000444 Kukuljari * 85,6854 15,62599 43,7614 HR3000445 Murterski kanal * 596,0085 15,67832 43,7689 HR3000446 MedvjeÃ a Ã ¡pilja (morska) 0,7833 14,40819 44,60553 HR3000447 Markova jama 0,7833 15,47739 44,27981 HR3000450 Solana Pag 402,7857 15,08107 44,42118 HR3000451 Hvar  otok ZeÃ evo * 230,217 16,68486 43,19041 HR3000452 Krk  od rta Negrit do uvale Zaglav * 107,8912 14,64182 44,96898 HR3000453 Krk  od uvale Zaglav do Crikvenog rta * 86,2499 14,687 44,955 HR3000454 Krk  od Crikvenog rta do rta Sv. Nikole * 100,965 14,73052 44,93644 HR3000455 Rt Gomilica  BraÃ  * 190,8343 16,438 43,394 HR3000456 Hvar  od uvale Vitarna do uvale Maslinica * 278,0885 16,514 43,206 HR3000457 JuÃ ¾na obala Hvara  od rta Nedjelja do uvale Ã esminica * 1 610,6015 16,891 43,114 HR3000458 Ã olta od uvale Ã ipkova do GrÃ kog rata * 129,8956 16,227 43,416 HR3000459 Pantan  Divulje 89,8928 16,287 43,524 HR3000460 Morinjski zaljev * 204,1156 15,94628 43,68212 HR3000461 Uvala ModriÃ  * 9,9014 15,53549 44,25855 HR3000462 Otoci rovinjskog podruÃ ja  podmorje 124,9582 13,625 45,058 HR3000463 Uvala Remac 21,7688 14,15372 45,06721 HR3000464 PodruÃ je oko rta Tatinja  Hvar 234,9074 16,63625 43,2165 HR3000465 Podmorje istoÃ ne obale otoka Krka * 387,4386 14,746 45,039 HR3000466 Ã iovo od uvale Orlice do rta Ã iova * 222,4254 16,341 43,481 HR3000467 Podmorje Kostrene 71,218 14,49293 45,29717 HR3000468 Podmorje poluotoka Lopar  Rab * 1 110,9033 14,741 44,851 HR3000469 ViÃ ¡ki akvatorij 51 876,6486 16,19339 43,00453 HR3000470 Podmorje kod Rabca 22,782 14,17666 45,07962 HR3000471 Uvala Ã kvaranska  Uvala Sv. Marina 86,8201 14,17024 44,99836 HR3000472 Podmorje oko rta Ã uf na Krku 53,1241 14,52497 45,14571 HR3000473 BabuljaÃ ¡i i okolni grebeni * 200,932 15,35885 43,87915 HR3000474 OtoÃ iÃ  Drvenik 27,7713 15,883 43,665 HR3000475 BraÃ   podmorje od Rta GaliÃ ¡njak do Druge vale * 347,1851 16,782 43,261 HR3000476 Uvala Divna  PeljeÃ ¡ac * 20,0976 17,20112 43,01919 HR3000477 Grebeni u JabuÃ koj kotlini 1 078,3301 15,189 43,166 HR4000001 Nacionalni park Kornati * 21 571,1431 15,36615 43,7643 HR4000002 Park prirode TelaÃ ¡Ã ica * 6 999,284 15,1682 43,89122 HR4000004 Velo i Malo Blato 661,1033 15,13695 44,35879 HR4000005 Privlaka  Ninski zaljev  LjubaÃ ki zaljev 2 000,4363 15,21705 44,26256 HR4000006 Uvala PlemiÃ i 212,0894 15,311 44,281 HR4000007 Badija i otoci oko KorÃ ule * 894,2005 17,18367 42,94917 HR4000008 Jabuka 2,2562 15,4605 43,09179 HR4000009 Brusnik 4,8513 15,80115 43,00595 HR4000010 Saplunara 127,6948 17,7447 42,69384 HR4000015 Malostonski zaljev 5 717,2405 17,54328 42,92068 HR4000016 Konavoske stijene * 372,6145 18,33361 42,50823 HR4000017 Lokrum * 119,6004 18,11998 42,62737 HR4000018 PaÃ ¡ke stijene Velebitskog Kanala (Rt Sv. Nikola  Rt Fortica  Rt Mrtva) 5 150,6249 15,16035 44,38769 HR4000019 PaÃ ¡ke stijene Velebitskog Kanala (Rt Deda  Rt KriÃ ¡tofer) 3 432,5646 14,9731 44,54839 HR4000024 JuÃ ¾na obala Ã olte 741,6059 16,27791 43,36886 HR4000025 Silbanski grebeni * 243,9649 14,70349 44,32391 HR4000027 Laguna kod Povljane  Sega * 12,1212 15,0943 44,35508 HR4000028 Elafiti * 6 778,14 17,89202 42,71779 HR4000029 Zaljev Soline  otok Krk 11,4639 14,60053 45,15089 HR4000030 Novigradsko i Karinsko more * 3 738,79 15,55227 44,19201 HR4000031 Otok ZeÃ a * 525,1964 14,31092 44,77611 HR5000019 Gorski kotar i sjeverna Lika * 217 445,394 14,88161 45,2838 HR5000022 Park prirode Velebit * 182 852,4014 15,237 44,483 HR5000025 Vransko jezero i Jasen * 5 912,9839 15,57877 43,89743 HR5000028 Dinara * 46 254,9252 16,59439 43,87855 HR5000030 Biokovo * 19 327,1029 17,0624 43,32933 HR5000031 Delta Neretve * 23 814,3088 17,55441 43,02246 HR5000032 Akvatorij zapadne Istre 76 297,8636 13,7616 44,89528 HR5000037 Nacionalni park Mljet * 5 287,5253 17,38444 42,77941 HR5000038 Park prirode Lastovsko otoÃ je * 19 572,2117 16,89131 42,76523 IT1160007 Sorgenti del Belbo * 474 0 8,1397 44,3892 IT1180026 Capanne di Marcarolo * 9549 0 8,788926 44,56529 IT1314723 Campasso  Grotta Sgarbu Du Ventu 105 0 7,934722 44,00444 IT1315313 Gouta  Testa d'Alpe  Valle Barbaira * 1512 0 7,585556 43,93 IT1315407 Monte Ceppo * 3055 0 7,762222 43,93806 IT1315408 Lecceta di Langan * 238 0 7,714167 43,95361 IT1315503 Monte Carpasina * 1353 0 7,853611 43,96889 IT1315504 Bosco di Rezzo * 1083 0 7,841111 44,00306 IT1315602 Pizzo d'Evigno * 2198 0 8,041667 43,97417 IT1315670 Fondali Capo Berta  Diano Marina  Capo Mimosa * 1518 0 8,0925 43,90528 IT1315714 Monte Abellio * 744 0 7,573333 43,89111 IT1315715 Castel d'Appio * 9,3 0 7,573889 43,8025 IT1315716 Roverino * 336 0 7,609722 43,80583 IT1315717 Monte Grammondo  Torrente Bevera * 2642 0 7,527778 43,83222 IT1315719 Torrente Nervia * 44 0 7,625833 43,8025 IT1315720 Fiume Roia * 120 0 7,591111 43,81611 IT1315805 Bassa Valle Armea * 789 0 7,808333 43,87139 IT1315806 Monte Nero  Monte Bignone * 3388 0 7,725833 43,84194 IT1315922 Pompeiana * 184 0 7,894167 43,86472 IT1315971 Fondali Porto Maurizio  San Lorenzo al Mare  Torre dei Marmi * 1202 0 7,981667 43,8525 IT1315972 Fondali Riva Ligure  Cipressa * 473 0 7,904444 43,82444 IT1315973 Fondali Arma di Taggia  Punta San Martino * 450 0 7,805 43,81778 IT1316001 Capo Berta * 38 0 8,075 43,895 IT1316118 Capo Mortola * 50 0 7,551111 43,78361 IT1316175 Fondali Capo Mortola  San Gaetano * 339 0 7,561667 43,78139 IT1316274 Fondali San Remo  Arziglia * 564 0 7,730833 43,79194 IT1322219 Tenuta Quassolo * 35 0 8,274444 44,36861 IT1322304 Rocca dell'Adelasia * 2190 0 8,364444 44,39028 IT1322326 Foresta Cadibona * 452 0 8,379722 44,35778 IT1322470 Fondali Varazze  Albisola * 91 0 8,534 44,327 IT1323201 Finalese  Capo Noli * 2782 0 8,383611 44,19806 IT1323202 Isola Bergeggi  Punta Predani * 9,7 0 8,444444 44,24194 IT1323203 Rocca dei Corvi  Mao  Mortou * 1613 0 8,354444 44,255 IT1323271 Fondali Noli  Bergeggi * 380 0 8,429444 44,22861 IT1324007 Monte Ciazze Secche * 302 0 8,248333 44,15333 IT1324011 Monte Ravinet  Rocca Barbena * 2576 0 8,180833 44,14528 IT1324172 Fondali Finale Ligure * 48 0 8,377 44,174 IT1324818 Castell'Ermo  Peso Grande * 1964 0 8,044722 44,09722 IT1324896 Lerrone  Valloni * 21 0 8,099167 44,03194 IT1324908 Isola Gallinara * 10 0 8,226111 44,02556 IT1324909 Torrente Arroscia e Centa * 189 0 8,171111 44,05278 IT1324910 Monte Acuto  Poggio Grande  Rio Torsero * 2420 0 8,179722 44,10194 IT1324973 Fondali Loano  Albenga * 541 0 8,238056 44,08833 IT1324974 Fondali Santa Croce  Gallinara  Capo Lena * 213 0 8,200278 44,02583 IT1325624 Capo Mele * 104 0 8,168889 43,95889 IT1325675 Fondali Capo Mele  Alassio * 206 0 8,163611 43,97861 IT1330893 Rio CiaÃ ¨ * 1104 0 8,9625 44,51361 IT1331402 Beigua  Monte Dente  Gargassa  Pavaglione * 16922 0 8,583889 44,45444 IT1331501 Praglia  Pracaban  Monte Leco  Punta Martin * 6958 0 8,825 44,50306 IT1331606 Torre Quezzi * 8,9 0 8,971389 44,42889 IT1331615 Monte Gazzo * 443 0 8,843611 44,4475 IT1331718 Monte Fasce * 1165 0 9,045278 44,40611 IT1331721 Val Noci  Torrente Geirato  Alpesisa * 637 0 9,040556 44,48306 IT1331810 Monte Ramaceto * 2924 0 9,3125 44,44083 IT1331811 Monte Caucaso * 293 0 9,230556 44,45861 IT1331909 Monte Zatta  Passo Bocco  Passo Chiapparino  Monte Bossea * 3034 0 9,462778 44,38722 IT1332477 Fondali Arenzano  Punta Ivrea * 306 0 8,680556 44,38667 IT1332575 Fondali Nervi  Sori * 609 0 9,073 44,37 IT1332576 Fondali Boccadasse  Nervi * 526 0 8,996111 44,38 IT1332603 Parco di Portofino * 1196 0 9,181667 44,32278 IT1332614 Pineta  Lecceta di Chiavari * 144 0 9,303333 44,32639 IT1332622 Rio Tuia  Montallegro * 453 0 9,265278 44,35833 IT1332673 Fondali Golfo di Rapallo * 99 0 9,248889 44,33806 IT1332674 Fondali Monte Portofino * 544 0 9,149722 44,31722 IT1332717 Foce e medio corso del Fiume Entella * 78 0 9,3575 44,35028 IT1333307 Punta Baffe  Punta Moneglia  Val Petronio * 1308 0 9,466667 44,25361 IT1333308 Punta Manara * 205 0 9,4075 44,26083 IT1333316 Rocche di Sant'Anna  Valle del Fico * 127 0 9,391944 44,28722 IT1333369 Fondali Punta di Moneglia * 36 0 9,474444 44,23306 IT1333370 Fondali Punta Baffe * 24 0 9,438611 44,24 IT1333371 Fondali Punta Manara * 148 0 9,400556 44,25 IT1333372 Fondali Punta Sestri * 29 0 9,389167 44,265 IT1342806 Monte Verruga  Monte Zenone  Roccagrande  Monte Pu * 3757 0 9,495 44,33222 IT1342813 Rio Borsa  Torrente Vara * 174 0 9,597778 44,35361 IT1342824 Rio di Colla * 24 0 9,618889 44,30778 IT1342907 Monte Antessio  Chiusola * 363 0 9,716111 44,33806 IT1342908 Monte Gottero  Passo del Lupo * 1186 0 9,664167 44,36583 IT1343412 Deiva  Bracco  Pietra di Vasca  Mola * 2031 0 9,544444 44,25389 IT1343415 Guaitarola * 581 0 9,580556 44,22111 IT1343419 Monte Serro * 262 0 9,532778 44,21528 IT1343425 Rio di Agnola * 129 0 9,626944 44,27472 IT1343474 Fondali Punta Apicchi * 52 0 9,537222 44,20361 IT1343502 Parco della Magra  Vara * 2710 0 9,864444 44,17222 IT1343511 Monte Cornoviglio  Monte Fiorito  Monte Dragnone * 718 0 9,822222 44,27694 IT1343518 Gruzza di Veppo * 230 0 9,800278 44,27361 IT1343520 Zona Carsica Cassana * 119 0 9,694722 44,20694 IT1343526 Torrente Mangia * 11 0 9,707222 44,265 IT1344210 Punta Mesco * 742 0 9,627222 44,15417 IT1344216 Costa di Bonassola  Framura * 128 0 9,574722 44,19 IT1344270 Fondali Punta Mesco  Rio Maggiore * 546 0 9,695833 44,12583 IT1344271 Fondali Punta Picetto * 16 0 9,604722 44,15972 IT1344272 Fondali Punta Levanto * 57 0 9,590278 44,17139 IT1344273 Fondali Anzo * 43 0 9,566944 44,18889 IT1344321 Zona Carsica Pignone * 32 0 9,724444 44,17389 IT1344323 Costa Riomaggiore  Monterosso * 169 0 9,693611 44,12889 IT1344422 Brina e Nuda di Ponzano * 239 0 9,936111 44,1475 IT1345005 Portovenere  Riomaggiore  S. Benedetto * 2665 0 9,771944 44,10278 IT1345101 Piana del Magra * 577 0 9,991667 44,06111 IT1345103 Isole Tino  Tinetto 15 0 9,851389 44,02639 IT1345104 Isola Palmaria * 164 0 9,844444 44,04194 IT1345109 Montemarcello * 1401 0 9,945556 44,07389 IT1345114 Costa di Maralunga * 43 0 9,922222 44,0625 IT1345175 Fondali Isole Palmaria  Tino  Tinetto 14 0 9,855278 44,02639 IT5110001 Valle del Torrente Gordana * 523 0 9,816944 44,35806 IT5110006 Monte Sagro * 1220 0 10,1625 44,11361 IT5110007 Monte Castagnolo * 116 0 10,20528 44,09472 IT5110008 Monte Borla  Rocca di Tenerano * 1081 0 10,12333 44,13083 IT5120005 Monte Romecchio  Monte Rondinaio  Poggione * 715 0 10,57806 44,12389 IT5120006 Monte Prato Fiorito  Monte Coronato  Valle dello Scesta * 1907 0 10,65028 44,06389 IT5120007 Orrido di Botri * 244 0 10,62472 44,08972 IT5120008 Valli glaciali di Orto di Donna e Solco d'Equi * 2832 0 10,2025 44,13917 IT5120009 Monte Sumbra * 1865 0 10,28972 44,07944 IT5120010 Valle del Serra  Monte Altissimo * 1850 0 10,21417 44,03694 IT5120011 Valle del Giardino * 784 0 10,26333 44,01 IT5120012 Monte Croce  Monte Matanna * 1249 0 10,3425 43,9925 IT5120013 Monte Tambura  Monte Sella * 2013 0 10,22611 44,09833 IT5120014 Monte Corchia  Le Panie * 3964 0 10,3225 44,04056 IT5120016 Macchia lucchese * 406 0 10,2575 43,83833 IT5120017 Lago e Padule di Massacciuccoli * 1906 0 10,32139 43,84167 IT5120018 Lago di Sibolla * 74 0 10,70111 43,82639 IT5120019 Monte Pisano * 8233 0 10,52333 43,76917 IT5120020 Padule di Verciano, Prati alle Fontane e Padule delle Monache * 397 0 10,53139 43,81639 IT5120101 Ex alveo del Lago di Bientina * 1056 0 10,62278 43,77167 IT5120102 Zone calcaree della Val di Lima e del Balzo Nero * 1683 0 10,70417 44,06667 IT5130007 Padule di Fucecchio 2081 0 10,79139 43,80889 IT5130008 Alta valle del Torrente Pescia di Pescia * 1586 0 10,71634 43,99867 IT5140008 Monte Morello * 4174 0 11,23333 43,86972 IT5140009 Poggio Ripaghera  Santa Brigida * 417 0 11,38472 43,86639 IT5140010 Bosco di Chiusi e Paduletta di Ramone 419 0 10,82722 43,80694 IT5140011 Stagni della Piana Fiorentina e Pratese 1902 0 11,09667 43,8175 IT5140012 Vallombrosa e Bosco di S. Antonio * 2697 0 11,55944 43,74056 IT5150001 La Calvana * 4544 0 11,15889 43,93361 IT5150002 Monte Ferrato e Monte Iavello * 1376 0 11,08972 43,94333 IT5160001 Padule di Suese e Biscottino 144 0 10,36639 43,59167 IT5160002 Isola di Gorgona  area terrestre e marina * 14818 0 9,897222 43,4275 IT5160004 Padule di Bolgheri * 577 0 10,54472 43,22417 IT5160005 Boschi di Bolgheri, Bibbona e Castiglioncello 3525 0 10,64611 43,23889 IT5160006 Isola di Capraia  area terrestre e marina * 18753 0 9,819722 43,03722 IT5160008 Monte Calvi di Campiglia * 1037 0 10,61917 43,09806 IT5160009 Promontorio di Piombino e Monte Massoncello * 712 0 10,49833 42,96417 IT5160010 Padule Orti  Bottagone * 121 0 10,59917 42,96806 IT5160011 Isole di Cerboli e Palmaiola 21 0 10,47417 42,86528 IT5160012 Monte Capanne e promontorio dell'Enfola * 6756 0 10,18528 42,77806 IT5160013 Isola di Pianosa  area terrestre e marina * 5498 0 10,08111 42,58361 IT5160014 Isola di Montecristo e Formica di Montecristo  area terrestre e marina * 15483 0 10,30972 42,33194 IT5160018 Secche della Meloria * 8727 0 10,17522 43,56897 IT5160019 Scoglietto di Portoferraio * 154 0 10,32444 42,82451 IT5160020 Scarpata continentale dell'Arcipelago Toscano 473 0 9,608333 43,2243 IT5170001 Dune litoranee di Torre del Lago * 123 0 10,25389 43,82861 IT5170002 Selva Pisana * 9657 0 10,30639 43,71028 IT5170003 Cerbaie * 6509 0 10,70778 43,74361 IT5170005 Montenero * 145 0 10,91528 43,43444 IT5170006 Macchia di Tatti  Berignone * 2489 0 10,93472 43,33528 IT5170007 Fiume Cecina da Berignone a Ponteginori * 1909 0 10,89361 43,32556 IT5170008 Complesso di Monterufoli * 5033 0 10,78056 43,25472 IT5170009 Lago di Santa Luce 525 0 10,51861 43,44389 IT5170010 Boschi di Germagnana e Montalto 229 0 10,775 43,6675 IT5170102 Campi di alterazione geotermica di M.Rotondo e Sasso Pisano 121 0 10,857 43,16 IT5180015 Bosco di Sargiano * 15 0 11,85611 43,4325 IT5180017 Monte Ginezzo * 1604 0 12,07667 43,28111 IT5190001 Castelvecchio * 1114 0 10,995 43,45056 IT5190002 Monti del Chianti * 7938 0 11,405 43,48306 IT5190003 Montagnola Senese * 13746 0 11,19611 43,30972 IT5190004 Crete di Camposodo e Crete di Leonina * 1859 0 11,44528 43,29417 IT5190005 Monte Oliveto Maggiore e Crete di Asciano * 3305 0 11,55472 43,15944 IT5190006 Alta Val di Merse * 9490 0 11,21944 43,17194 IT5190007 Basso Merse * 4229 0 11,33389 43,11694 IT5190008 Lago di Montepulciano * 483 0 11,91722 43,09028 IT5190009 Lago di Chiusi 802 0 11,96306 43,05361 IT5190010 Lucciolabella * 1417 0 11,7525 43,02556 IT5190011 Crete dell'Orcia e del Formone * 8238 0 11,74472 42,95444 IT5190012 Monte Cetona * 1604 0 11,87 42,94722 IT5190013 Foreste del Siele e del Pigelleto di Piancastagnaio * 1313 0 11,65889 42,80028 IT5190014 Ripa d'Orcia * 830 0 11,57417 43,00917 IT51A0001 Cornate e Fosini * 1403 0 10,945 43,16222 IT51A0002 Poggi di Prata * 1061 0 10,9775 43,10778 IT51A0003 Val di Farma * 8695 0 11,22222 43,06833 IT51A0005 Lago dell'Accesa * 1168 0 10,90028 42,98778 IT51A0006 Padule di Scarlino * 149 0 10,79361 42,90111 IT51A0007 Punta Ala e Isolotto dello Sparviero * 337 0 10,77639 42,78667 IT51A0008 Monte d'Alma * 5843 0 10,84611 42,8775 IT51A0009 Monte Leoni * 5113 0 11,1525 42,90889 IT51A0010 Poggio di Moscona * 648 0 11,15944 42,82583 IT51A0011 Padule di Diaccia Botrona * 1348 0 10,92056 42,76917 IT51A0012 Tombolo da Castiglion della Pescaia a Marina di Grosseto * 373 0 10,94222 42,74361 IT51A0014 Pineta Granducale dell'Uccellina * 626 0 11,0483 42,6536 IT51A0015 Dune costiere del Parco dell'Uccellina * 158 0 11,0736 42,6361 IT51A0016 Monti dell'Uccellina * 4441 0 11,09944 42,61806 IT51A0017 Cono vulcanico del Monte Amiata * 6114 0 11,60111 42,8875 IT51A0018 Monte Labbro e alta valle dell'Albegna * 6299 0 11,50417 42,81333 IT51A0019 Alto corso del Fiume Fiora * 7111 0 11,63 42,68667 IT51A0020 Monte Penna, Bosco della Fonte e Monte Civitella * 1488 0 11,65833 42,7575 IT51A0021 Medio corso del Fiume Albegna * 1991 0 11,43583 42,61944 IT51A0022 Formiche di Grosseto 12 0 10,88111 42,57722 IT51A0023 Isola del Giglio * 2094 0 10,89806 42,35306 IT51A0024 Isola di Giannutri  area terrestre e marina * 11022 0 11,09944 42,25028 IT51A0025 Monte Argentario, Isolotto di Porto Ercole e Argentarola * 5723 0 11,14722 42,40389 IT51A0026 Laguna di Orbetello * 3694 0 11,2225 42,45972 IT51A0029 Boschi delle Colline di Capalbio * 6024 0 11,39722 42,49389 IT51A0030 Lago Acquato, Lago San Floriano 208 0 11,45306 42,48389 IT51A0031 Lago di Burano * 236 0 11,37972 42,40028 IT51A0032 Duna del Lago di Burano * 98 0 11,37222 42,39806 IT51A0038 Scoglio dell'Argentarola * 14 0 11,08081 42,41745 IT51A0039 Padule della Trappola, Bocca d'Ombrone * 495 0 11,0114 42,6761 IT5210016 Boschi di Castel Rigone * 904 0 12,23194 43,22444 IT5210017 Boschi di Pischiello  Torre Civitella * 1379 0 12,17 43,20556 IT5210018 Lago Trasimeno 14199 0 12,10361 43,13694 IT5210020 Boschi di Ferretto  Bagnolo * 2527 0 11,98528 43,16194 IT5210021 Monte Malbe * 1446 0 12,31889 43,12889 IT5210025 Ansa degli Ornari (Perugia) 221 0 12,46056 43,09861 IT5210026 Monti Marzolana  Montali * 814 0 12,17056 43,06389 IT5210027 Monte Subasio (sommitÃ ) * 1221 0 12,67722 43,05472 IT5210028 Boschi e brughiere di Panicarola 274 0 12,10944 43,05694 IT5210029 Boschi e brughiere di Cima Farneto  Poggio Fiorello (Mugnano) 384 0 12,19139 43,05306 IT5210030 Fosso dell'Eremo delle Carceri (Monte Subasio) * 64 0 12,65139 43,06194 IT5210033 Boschi Sereni  Torricella (San Biagio della Valle) 421 0 12,29556 43,02944 IT5210035 Poggio Caselle  Fosso Renaro (Monte Subasio) * 273 0 12,67972 43,00972 IT5210038 Sasso di Pale * 312 0 12,77361 42,98806 IT5210039 Fiume Timia (Bevagna  Cannara) 23 0 12,59757 42,94693 IT5210040 Boschi dell'alta Valle del Nestore * 3039 0 12,05611 42,95639 IT5210042 Lecceta di Sassovivo (Foligno) * 639 0 12,76528 42,95611 IT5210043 Sorgiva dell'Aiso 0,27 0 12,60682 42,9568 IT5210046 Valnerina * 679 0 12,91575 42,81205 IT5210047 Monti Serano  Brunette (sommitÃ ) * 1900 0 12,80444 42,87611 IT5210048 Valle di Campiano (Preci) * 54 0 13,0125 42,88194 IT5210049 Torrente Argentina (Sellano) * 13 0 12,92417 42,865 IT5210050 Valle di Pettino (Campello sul Clitunno) * 844 0 12,78694 42,84083 IT5210053 Fiume e Fonti del Clitunno 16 0 12,75904 42,83618 IT5210054 Fiume Tevere tra Monte Molino e Pontecuti (Tevere Morto) 154 0 12,39806 42,80611 IT5210055 Gola del Corno  Stretta di Biselli * 1236 0 12,98111 42,79778 IT5210056 Monti lo Stiglio  Pagliaro * 1004 0 12,93222 42,79472 IT5210057 Fosso di Camposolo * 609 0 12,83556 42,80694 IT5210058 Monti Galloro  dell'Immagine * 1460 0 12,91278 42,78056 IT5210059 Marcite di Norcia * 29 0 13,06343 42,7917 IT5210060 Monte Il Cerchio (Monti Martani) * 1596 0 12,57417 42,76639 IT5210061 Torrente Naia 165 0 12,43944 42,74528 IT5210062 Monte Maggio (sommitÃ ) * 828 0 12,95833 42,74944 IT5210063 Monti Coscerno  Civitella  Aspra (sommitÃ ) * 5357 0 12,89556 42,66889 IT5210064 Monteluco di Spoleto * 504 0 12,74222 42,7225 IT5210065 Roccaporena  Monte della Sassa * 271 0 12,96611 42,70806 IT5210066 Media Val Casana (Monti Coscerno  Civitella) * 482 0 12,88139 42,695 IT5210067 Monti Pizzuto  Alvagnano * 1394 0 13,14667 42,67167 IT5210068 Laghetto e Piano di Gavelli (Monte Coscerno) * 88 0 12,90806 42,67944 IT5210069 Boschi di Montebibico (Monti Martani) * 215 0 12,69917 42,65417 IT5210077 Boschi a Farnetto di Collestrada (Perugia) 136 0 12,45861 43,08278 IT5210078 Colline Premartane (Bettona  Gualdo Cattaneo) * 2603 0 12,51139 42,96611 IT5210079 Castagneti di Morro (Foligno) * 53 0 12,84083 42,95417 IT5220001 Bagno Minerale (Parrano) * 78 0 12,10222 42,87639 IT5220002 Selva di Meana (Allerona) * 2507 0 11,94611 42,80667 IT5220003 Bosco dell'Elmo (Monte Peglia) * 1046 0 12,13972 42,80083 IT5220004 Boschi di Prodo  Corbara * 2712 0 12,24361 42,74972 IT5220005 Lago di Corbara 877 0 12,25306 42,71694 IT5220006 Gola del Forello * 237 0 12,30222 42,73667 IT5220007 Valle Pasquarella (Baschi) * 529 0 12,31472 42,70694 IT5220008 Monti Amerini * 7840 0 12,3375 42,60528 IT5220010 Monte Solenne (Valnerina) * 921 0 12,80528 42,65083 IT5220011 Zona umida di Alviano * 740 0 12,24528 42,615 IT5220012 Boschi di Farneta (Monte Castrilli) 769 0 12,44861 42,6375 IT5220013 Monte Torre Maggiore (Monti Martani) * 1450 0 12,59139 42,62472 IT5220014 Valle del Serra (Monti Martani) * 1275 0 12,68306 42,61694 IT5220015 Fosso Salto del Cieco (Ferentillo) * 873 0 12,84389 42,61889 IT5220016 Monte la Pelosa  Colle Fergiara (Valnerina) * 1163 0 12,87389 42,5825 IT5220017 Cascata delle Marmore * 159 0 12,715 42,55361 IT5220018 Lago di Piediluco  Monte Caperno * 437 0 12,76389 42,52889 IT5220019 Lago l'Aia (Narni) 121 0 12,55333 42,51833 IT5220020 Gole di Narni  Stifone 227 0 12,51056 42,50944 IT5220021 Piani di Ruschio (Stroncone) * 457 0 12,72417 42,46972 IT5220022 Lago di San Liberato 420 0 12,4375 42,4675 IT5220023 Monti San Pancrazio  Oriolo * 1351 0 12,58167 42,435 IT6000001 Fondali tra le foci del Fiume Chiarone e Fiume Fiora * 2629 11 11,47333 42,35389 IT6000002 Fondali antistanti Punta Morelle * 2728 4 11,57694 42,28694 IT6000003 Fondali tra le foci del Torrente Arrone e del Fiume Marta * 2397 5 11,64833 42,25444 IT6000004 Fondali tra Marina di Tarquinia e Punta della Quaglia * 1841 3 11,69556 42,19611 IT6000005 Fondali tra Punta S. Agostino e Punta della Mattonara * 557 5 11,73861 42,13722 IT6000006 Fondali tra Punta del Pecoraro e Capo Linaro * 1096 5 11,81944 42,03528 IT6000007 Fondali antistanti S. Marinella * 1353 3 11,92833 42,01778 IT6000008 Secche di Macchiatonda * 1696 5 11,95778 41,98361 IT6000009 Secche di Torre Flavia * 1073 3 12,03028 41,94056 IT6000010 Secche di Tor Paterno * 1381 1 12,33889 41,605 IT6000011 Fondali tra Torre Astura e Capo Portiere * 2130 3 12,77972 41,39 IT6000012 Fondali tra Capo Portiere e Lago di Caprolace (foce) * 2553 12 12,87167 41,36833 IT6000013 Fondali tra Capo Circeo e Terracina * 3847 15 13,17028 41,25028 IT6000014 Fondali tra Terracina e Lago Lungo * 2182 13 13,33306 41,27278 IT6000015 Fondali circostanti l'Isola di Palmarola * 1929 15 12,86222 40,92083 IT6000016 Fondali circostanti l'Isola di Ponza * 2207 22 12,9725 40,91361 IT6000017 Fondali circostanti l'Isola di Zannone * 512 9 13,04611 40,96306 IT6000018 Fondali circostanti l'Isola di Ventotene * 757 7 13,42139 40,79778 IT6000019 Fondali circostanti l'Isola di S. Stefano * 52 3 13,46028 40,78917 IT6010001 Medio corso del Fiume Paglia * 161 0 11,975 42,76472 IT6010002 Bosco del Sasseto * 61 0 11,9475 42,76111 IT6010004 Monte Rufeno * 1677 0 11,88972 42,79278 IT6010005 Fosso dell'Acqua Chiara * 140 0 11,88167 42,80111 IT6010006 Valle del Fossatello * 522 0 11,9175 42,79417 IT6010007 Lago di Bolsena 11475 0 11,92806 42,59306 IT6010008 Monti Vulsini * 2389 0 12,01417 42,59639 IT6010009 Calanchi di Civita di Bagnoregio * 1592 0 12,1525 42,62278 IT6010011 Caldera di Latera 1218 0 11,79639 42,61944 IT6010012 Lago di Mezzano * 149 0 11,77028 42,61278 IT6010013 Selva del Lamone * 3066 0 11,7025 42,57667 IT6010014 Il Crostoletto * 41 0 11,64361 42,55306 IT6010015 Vallerosa * 14 0 11,69 42,52861 IT6010016 Monti di Castro * 1558 0 11,59278 42,51444 IT6010017 Sistema fluviale Fiora  Olpeta * 1040 0 11,62472 42,4925 IT6010018 Litorale a nord ovest delle Foci del Fiora * 185 0 11,49528 42,36333 IT6010019 Pian dei Cangani 41 0 11,52444 42,35583 IT6010020 Fiume Marta (alto corso) 704 20 11,90611 42,44639 IT6010021 Monte Romano * 3737 0 11,90417 42,33194 IT6010022 Monte Cimino (versante nord) * 975 0 12,19778 42,42278 IT6010023 Monte Fogliano e Monte Venere * 618 0 12,14444 42,32667 IT6010024 Lago di Vico * 1501 0 12,17278 42,32194 IT6010026 Saline di Tarquinia * 150 0 11,7175 42,20028 IT6010027 Litorale tra Tarquinia e Montalto di Castro * 200 0 11,61194 42,30861 IT6010028 Necropoli di Tarquinia 191 0 11,78611 42,24333 IT6010029 Gole del Torrente Biedano * 89 0 12,04722 42,26083 IT6010030 Area di S. Giovenale e Civitella Cesi * 304 0 11,9875 42,2225 IT6010031 Lago di Monterosi 51 0 12,30083 42,20556 IT6010032 Fosso Cerreto 331 0 12,39111 42,23833 IT6010033 Mola di Oriolo * 176 0 12,09444 42,17194 IT6010034 Faggete di Monte Raschio e Oriolo * 712 0 12,1786 42,1842 IT6010035 Fiume Mignone (basso corso) 90 0 11,83833 42,21389 IT6010036 Sughereta di Tuscania 40 0 11,90583 42,42417 IT6010037 Il «Quarto » di Barbarano Romano * 981 0 12,04556 42,23361 IT6010038 Travertini di Bassano in Teverina * 101 0 12,32028 42,48611 IT6010039 Acropoli di Tarquinia * 219 0 11,78806 42,25556 IT6010040 Monterozzi * 4,78 0 11,6675 42,42139 IT6010041 Isole Bisentina e Martana * 26 0 11,90583 42,58167 IT6020004 Valle Avanzana  Fuscello 1151 0 12,85861 42,54694 IT6020006 Vallone del Rio Fuggio * 293 0 12,93556 42,5325 IT6020007 Gruppo Monte Terminillo * 3186 0 13,02444 42,49417 IT6020008 Monte Fausola 143 0 12,87972 42,54444 IT6020009 Bosco Vallonina * 1125 0 12,99139 42,50306 IT6020010 Lago di Ventina 45 0 12,75167 42,50861 IT6020011 Laghi Lungo e Ripasottile * 907 0 12,82111 42,4775 IT6020012 Piana di S. Vittorino  Sorgenti del Peschiera * 544 0 12,99611 42,3675 IT6020013 Gole del Velino * 509 0 13,0825 42,43111 IT6020014 Piana di Rascino * 245 0 13,15 42,34222 IT6020015 Complesso del Monte Nuria * 1800 0 13,08389 42,35139 IT6020016 Bosco Pago * 83 0 12,63444 42,38361 IT6020017 Monte Tancia e Monte Pizzuto * 6821 0 12,72417 42,36028 IT6020018 Fiume Farfa (corso medio  alto) * 597 0 12,7775 42,24417 IT6020019 Monte degli Elci e Monte Grottone * 515 0 12,7625 42,19417 IT6020020 Monti della Duchessa (area sommitale) * 1173 0 13,33833 42,19361 IT6020021 Monte Duchessa  Vallone Cieco e Bosco Cartore * 521 0 13,32083 42,17722 IT6020022 Inghiottitoio di Val di Varri 3,94 7 13,14278 42,19083 IT6020023 Grotta La Pila 0,68 4 12,93056 42,17556 IT6020024 Lecceta del Convento Francescano di Greccio * 84 0 12,75194 42,465 IT6020026 Forre alveali dell'Alta Sabina * 94 0 12,61972 42,38583 IT6020027 Formazioni a Buxus sempervirens del Reatino 19 0 12,88056 42,39083 IT6020028 Monte Cagno e Colle Pratoguerra * 343 0 13,11694 42,46917 IT6020029 Pareti rocciose del Salto e del Turano 174 0 12,88389 42,35194 IT6030001 Fiume Mignone (medio corso) * 482 0 12,03806 42,12889 IT6030003 Boschi mesofili di Allumiere * 628 0 11,91806 42,16361 IT6030004 Valle di Rio Fiume * 908 0 11,96694 42,08139 IT6030006 Monte Tosto * 62 0 12,05833 42,03583 IT6030007 Monte Paparano 146 0 12,08833 42,05972 IT6030008 Macchia di Manziana 801 0 12,09944 42,11528 IT6030009 Caldara di Manziana * 90 0 12,09556 42,08778 IT6030010 Lago di Bracciano 5864 0 12,23139 42,1225 IT6030011 Valle del Cremera  Zona del Sorbo * 386 0 12,40778 42,10444 IT6030012 Riserva naturale Tevere Farfa 2063 0 12,61694 42,22833 IT6030014 Monte Soratte * 445 0 12,51028 42,24306 IT6030015 Macchia di S. Angelo Romano * 798 0 12,72389 42,04306 IT6030016 Antica Lavinium  Pratica di Mare * 48 0 12,47417 41,66472 IT6030017 Maschio dell'Artemisio * 2510 0 12,76806 41,72417 IT6030018 Cerquone  Doganella * 262 0 12,785 41,76139 IT6030019 Macchiatonda * 242 0 11,9928 42,0014 IT6030021 Sughereta del Sasso 111 0 12,035 42,05361 IT6030022 Bosco di Palo Laziale * 129 0 12,09639 41,93833 IT6030023 Macchia Grande di Focene e Macchia dello Stagneto * 317 0 12,21667 41,82722 IT6030024 Isola Sacra 42 0 12,23806 41,74639 IT6030025 Macchia Grande di Ponte Galeria * 1056 0 12,28722 41,87167 IT6030027 Castel Porziano (fascia costiera) 428 0 12,37889 41,68472 IT6030028 Castel Porziano (querceti igrofili) * 328 0 12,42694 41,74667 IT6030030 Monte Gennaro (versante sud ovest) * 338 0 12,79139 42,05944 IT6030031 Monte Pellecchia * 1110 0 12,8625 42,11056 IT6030032 Torrente Licenza ed affluenti 235 0 12,8875 42,08 IT6030033 Travertini Acque Albule (Bagni di Tivoli) * 430 0 12,73944 41,94722 IT6030034 Valle delle Cannuccete * 383 0 12,91278 41,85111 IT6030035 Monte Guadagnolo * 569 0 12,92389 41,90917 IT6030036 Grotta dell'Arco  Bellegra 34 4 13,04917 41,88917 IT6030037 Monti Ruffi (versante sud ovest) * 579 0 12,96917 41,95722 IT6030038 Lago di Albano 604 0 12,66861 41,74806 IT6030039 Albano (LocalitÃ Miralago) 45 0 12,6625 41,73639 IT6030040 Monte Autore e Monti Simbruini centrali * 6685 0 13,22611 41,95 IT6030041 Monte Semprevisa e Pian della Faggeta * 1335 0 13,08472 41,58 IT6030042 Alta Valle del Torrente Rio 293 0 13,05 41,63139 IT6030044 Macchia della Spadellata e Fosso S. Anastasio * 375 0 12,59722 41,52583 IT6030045 Lido dei Gigli * 221 0 12,56639 41,525 IT6030046 Tor Caldara (zona solfatare e fossi) 43 0 12,59361 41,48861 IT6030047 Bosco di Foglino * 552 0 12,71667 41,46722 IT6030048 Litorale di Torre Astura * 201 0 12,72667 41,43417 IT6030049 Zone umide a ovest del Fiume Astura * 28 0 12,77056 41,41806 IT6030050 Grotta dell'Inferniglio * 0,33 3 13,15528 41,89111 IT6030051 Basso corso del Rio Fiumicino 83 0 12,92639 42,00806 IT6030052 Villa Borghese e Villa Pamphili * 342 0 12,44389 41,885 IT6030053 Sughereta di Castel di Decima * 538 0 12,44556 41,73861 IT6040001 Grotta degli Ausi 0,09 4 13,27169 41,50795 IT6040002 Ninfa (ambienti acquatici) 22 0 12,95528 41,57583 IT6040003 Laghi Gricilli 179 0 13,12528 41,44944 IT6040004 Bosco Polverino * 108 0 13,18528 41,43806 IT6040005 Sugherete di S. Vito e Valle Marina * 220 0 13,33417 41,37389 IT6040006 Monti Ausoni meridionali * 4235 0 13,32806 41,3575 IT6040007 Monte Leano * 743 0 13,21889 41,32917 IT6040008 Canali in disuso della bonifica Pontina 593 0 13,18472 41,36333 IT6040009 Monte S. Angelo 65 0 13,26111 41,29389 IT6040010 Lago di Fondi 702 0 13,33583 41,32139 IT6040011 Lago Lungo * 82 0 13,40139 41,27528 IT6040012 Laghi Fogliano, Monaci, Caprolace e Pantani dell'Inferno * 1429 0 12,94639 41,37139 IT6040013 Lago di Sabaudia * 395 0 13,02722 41,27889 IT6040014 Foresta Demaniale del Circeo * 3007 0 13,04417 41,33722 IT6040016 Promontorio del Circeo (Quarto Caldo) * 427 0 13,0525 41,23167 IT6040017 Promontorio del Circeo (Quarto Freddo) * 464 0 13,06417 41,23722 IT6040018 Dune del Circeo * 441 0 12,98278 41,33472 IT6040020 Isole di Palmarola e Zannone * 236 0 12,85778 40,93583 IT6040021 Duna di Capratica * 30 0 13,39056 41,27611 IT6040022 Costa rocciosa tra Sperlonga e Gaeta * 233 0 13,50167 41,22778 IT6040023 Promontorio Gianola e Monte di Scauri 224 0 13,68222 41,25083 IT6040024 Rio S. Croce 20 0 13,6945 41,26316 IT6040025 Fiume Garigliano (tratto terminale) 12 3 13,76778 41,23222 IT6040026 Monte Petrella (area sommitale) * 73 0 13,66972 41,32056 IT6040027 Monte Redentore (versante sud) 354 0 13,63972 41,29667 IT6040028 Forcelle di Campello e di Fraile 270 0 13,61111 41,32778 IT6050001 Versante meridionale del Monte Scalambra * 195 0 13,10417 41,84333 IT6050002 Monte Porciano (versante sud) * 90 0 13,205 41,75972 IT6050003 Castagneti di Fiuggi 212 0 13,21083 41,7825 IT6050004 Monte Viglio (area sommitale) * 292 0 13,37472 41,89611 IT6050005 Alta Valle del Fiume Aniene * 282 0 13,16333 41,88167 IT6050006 Grotta dei Bambocci di Collepardo 0,68 2 13,36528 41,75861 IT6050007 Monte Tarino e Tarinello (area sommitale) * 342 0 13,28694 41,93611 IT6050009 Campo Catino * 133 0 13,33611 41,84 IT6050010 Valle dell'Inferno * 722 0 13,42472 41,80917 IT6050011 Monte Passeggio e Pizzo Deta (versante sud) * 557 0 13,46194 41,78028 IT6050012 Monte Passeggio e Pizzo Deta (area sommitale) * 811 0 13,47806 41,79861 IT6050014 Vallone Lacerno (fondovalle) * 829 0 13,695 41,77722 IT6050015 Lago di Posta Fibreno 139 0 13,68194 41,70056 IT6050016 Monte Ortara e Monte La Monna * 391 0 13,37861 41,81056 IT6050021 Monte Caccume * 369 0 13,23056 41,57222 IT6050022 Grotta di Pastena 1,27 6 13,48972 41,49722 IT6050023 Fiume Amaseno (alto corso) 46 9 13,31333 41,47167 IT6050024 Monte Calvo e Monte Calvilli * 1658 0 13,44556 41,475 IT6050025 Bosco Selvapiana di Amaseno 257 0 13,31694 41,48639 IT6050026 Parete del Monte Fammera 266 0 13,715 41,35528 IT6050027 Gole del Fiume Melfa * 1181 0 13,66694 41,6025 IT6050028 Massiccio del Monte Cairo (aree sommitali) * 2787 0 13,74722 41,57028 IT6050029 Sorgenti dell'Aniene * 324 0 13,29472 41,91306 IT7110075 Serra e Gole di Celano  Val d'Arano * 2350 0 13,55194 42,12 IT7110086 Doline di Ocre * 381 0 13,47028 42,29833 IT7110088 Bosco di Oricola * 598 0 13,0325 42,08083 IT7110089 Grotte di Pietrasecca * 246 0 13,1325 42,14583 IT7110090 Colle del Rascito * 1037 0 13,69278 42,04583 IT7110091 Monte Arunzo e Monte Arezzo * 1696 0 13,3375 42,00306 IT7110092 Monte Salviano * 860 0 13,43472 41,97889 IT7110096 Gole di San Venanzio * 1215 0 13,775 42,12472 IT7110097 Fiumi Giardino  Sagittario  Aterno  Sorgenti del Pescara * 288 0 13,83194 42,14639 IT7110103 Pantano Zittola 233 0 14,10528 41,75389 IT7110104 Cerrete di Monte Pagano e Feudozzo * 921 0 14,18806 41,76583 IT7110206 Monte Sirente e Monte Velino * 26654 0 13,51889 42,21611 IT7110207 Monti Simbruini * 19886 0 13,35694 41,93556 IT7110208 Monte Calvo e Colle Macchialunga * 2709 0 13,17917 42,41639 IT7110209 Primo tratto del Fiume Tirino e Macchiozze di San Vito * 1294 0 13,81194 42,275 IT7140115 Bosco Paganello (Montenerodomo) * 593 0 14,26917 41,985 IT7140116 Gessi di Gessopalena * 402 0 14,2475 42,05972 IT7140117 Ginepreti a Juniperus macrocarpa e Gole del Torrente Rio Secco * 1311 0 14,29667 42,07944 IT7140118 Lecceta di Casoli e Bosco di Colleforeste * 596 0 14,26 42,10833 IT7140121 Abetina di Castiglione Messer Marino * 630 0 14,41694 41,90472 IT7140123 Monte Sorbo (Monti Frentani) * 1329 0 14,53222 41,99444 IT7140127 Fiume Trigno (medio e basso corso) * 996 0 14,66472 41,94417 IT7140210 Monti Frentani e Fiume Treste * 4644 0 14,53972 41,92889 IT7140211 Monte Pallano e Lecceta d'Isca d'Archi * 3270 0 14,38639 42,03861 IT7140212 Abetina di Rosello e Cascate del Rio Verde * 2012 0 14,37056 41,89222 IT7140215 Lago di Serranella e Colline di Guarenna * 1092 0 14,30028 42,13222 IT7211115 Pineta di Isernia * 32 0 14,2475 41,58778 IT7211120 Torrente Verrino 93 3 14,42778 41,75833 IT7211129 Gola di Chiauci * 120 0 14,39417 41,67722 IT7212121 Gruppo della Meta  Catena delle Mainarde * 3548 0 14,00861 41,65639 IT7212124 Bosco Monte di Mezzo-Monte Miglio-Pennataro-Monte Capraro-Monte Cavallerizzo * 3954 0 14,20861 41,76917 IT7212125 Pesche  MonteTotila * 2328 0 14,28389 41,64056 IT7212126 Pantano Zittola  Feudo Valcocchiara * 1246 0 14,09278 41,70833 IT7212128 Fiume Volturno dalle sorgenti al Fiume Cavaliere * 805 0 14,09667 41,60306 IT7212130 Bosco La Difesa  C. Lucina  La Romana 1332 0 14,195 41,60222 IT7212132 Pantano Torrente Molina 177 0 14,32528 41,62667 IT7212133 Torrente Tirino (Forra)  Monte Ferrante 145 4 14,2925 41,70722 IT7212134 Bosco di Collemeluccio  Selvapiana  Castiglione  La Cocozza * 6239 0 14,36 41,73361 IT7212135 Montagnola Molisana * 6586 0 14,39639 41,61139 IT7212139 Fiume Trigno localitÃ Cannavine 410 0 14,43667 41,70278 IT7212140 Morgia di Bagnoli * 27 0 14,45667 41,70639 IT7212168 Valle Porcina  Torrente Vandra  Cesarata * 1480 0 14,14806 41,57833 IT7212169 Monte S. Paolo  Monte La Falconara * 985 0 14,07 41,5875 IT7212170 Forra di Rio Chiaro * 47 5 14,10167 41,57889 IT7212171 Monte Corno  Monte Sammucro * 1356 0 14,01361 41,48472 IT7212172 Monte Cesima * 676 0 14,02917 41,42083 IT7212174 Cesa Martino * 1097 0 14,07972 41,52778 IT7212175 Il Serrone * 362 0 14,03639 41,53694 IT7212176 Rio S. Bartolomeo * 75 6 14,05556 41,45083 IT7212177 Sorgente sulfurea di Triverno * 1,08 0 14,115 41,5 IT7212178 Pantano del Carpino -Torrente Carpino * 194 0 14,28389 41,58611 IT7212297 Colle Geppino  Bosco Popolo 427 0 14,44167 41,53083 IT7218213 Isola della Fonte della Luna 867 0 14,17139 41,83 IT7218215 Abeti Soprani  Monte Campo  Monte Castelbarone  Sorgenti del Verde * 3033 0 14,32611 41,85472 IT7218217 Bosco Vallazzuna * 292 0 14,31111 41,88694 IT7222101 Bosco la Difesa * 458 0 14,57833 41,58389 IT7222102 Bosco Mazzocca  Castelvetere 822 0 14,87056 41,43861 IT7222103 Bosco di Cercemaggiore  Castelpagano 500 0 14,77611 41,43361 IT7222104 Torrente Tappino  Colle Ricchetta * 347 0 14,82194 41,57028 IT7222105 Pesco della Carta * 11 0 14,85861 41,46611 IT7222106 Toppo Fornelli 19 0 14,92167 41,4975 IT7222108 Calanchi Succida  Tappino * 229 0 14,89111 41,52278 IT7222109 Monte Saraceno * 241 0 14,74139 41,45556 IT7222110 S. Maria delle Grazie * 55 0 14,77583 41,51722 IT7222111 LocalitÃ Boschetto * 544 0 14,87167 41,56278 IT7222118 Rocca di Monteverde 68 0 14,64056 41,50417 IT7222124 Vallone S. Maria * 1973 0 15,0125 41,65167 IT7222125 Rocca Monforte * 26 0 14,65389 41,56389 IT7222127 Fiume Trigno (confluenza Verrino  Castellelce) 871 0 14,56889 41,81694 IT7222130 Lago Calcarelle 2,93 0 14,79917 41,45167 IT7222210 Cerreta di Acquaviva 105 0 14,725 41,86611 IT7222211 Monte Mauro  Selva di Montefalcone * 502 0 14,68417 41,84861 IT7222212 Colle Gessaro * 664 0 14,75028 41,97667 IT7222213 Calanchi di Montenero * 121 0 14,78944 41,9475 IT7222214 Calanchi Pisciarello  Macchia Manes * 523 0 14,90139 41,88139 IT7222215 Calanchi Lamaturo * 623 0 14,81444 41,85417 IT7222216 Foce Biferno  Litorale di Campomarino * 817 0 15,04111 41,96611 IT7222217 Foce Saccione  Bonifica Ramitelli * 870 0 15,09889 41,92833 IT7222236 M. di Trivento  B. Difesa C.S. Pietro  B. Fiorano  B. Ferrara * 3111 0 14,63167 41,73583 IT7222237 Fiume Biferno (confluenza Cigno  alla foce esclusa) 133 7 14,99667 41,93389 IT7222238 Torrente Rivo * 917 0 14,57 41,74083 IT7222241 La Civita * 68 0 14,45722 41,65889 IT7222242 Morgia di Pietracupa  Morgia di Pietravalle * 269 0 14,52167 41,69472 IT7222244 Calanchi Vallacchione di Lucito * 218 0 14,67222 41,72194 IT7222246 Boschi di Pesco del Corvo * 255 0 14,56 41,61139 IT7222247 Valle Biferno da confluenza Torrente Quirino al Lago Guardalfiera  Torrente Rio 368 37 14,555 41,58306 IT7222248 Lago di Occhito * 2454 0 14,92861 41,56778 IT7222249 Lago di Guardialfiera  M. Peloso * 2848 0 14,82167 41,79528 IT7222250 Bosco Casale  Cerro del Ruccolo * 866 0 14,87667 41,73194 IT7222251 Bosco Difesa (Ripabottoni) 830 0 14,80861 41,67139 IT7222252 Bosco Cerreto 1076 0 14,835 41,62583 IT7222253 Bosco Ficarola * 717 0 14,92139 41,67 IT7222254 Torrente Cigno 268 12 14,98917 41,84917 IT7222256 Calanchi di Civitacampomarano * 578 0 14,66944 41,76306 IT7222257 Monte Peloso * 32 0 14,76611 41,73667 IT7222258 Bosco S. Martino e S. Nazzario 928 0 14,75 41,80861 IT7222260 Calanchi di Castropignano e Limosano * 171 0 14,57778 41,64917 IT7222261 Morgia dell'Eremita * 12 0 14,74389 41,74361 IT7222262 Morge Ternosa e S. Michele * 78 0 14,69972 41,70278 IT7222263 Colle Crocella * 293 0 14,95222 41,66639 IT7222264 Boschi di Castellino e Morrone 2761 0 14,74111 41,66694 IT7222265 Torrente Tona * 393 9 15,07778 41,72222 IT7222266 Boschi tra Fiume Saccione e Torrente Tona * 993 0 15,08667 41,75556 IT7222267 LocalitÃ Fantina  Fiume Fortore * 365 0 15,09944 41,68306 IT7222287 La Gallinola  Monte Miletto  Monti del Matese * 25002 0 14,39083 41,465 IT7222295 Monte Vairano * 692 0 14,60278 41,55306 IT7222296 Sella di Vinchiaturo 978 0 14,59278 41,45278 IT7228221 Foce Trigno  Marina di Petacciato * 747 0 14,83361 42,04222 IT7228226 Macchia Nera  Colle Serracina * 525 0 14,67444 41,94889 IT7228228 Bosco Tanassi * 126 0 14,94444 41,89722 IT7228229 Valle Biferno dalla diga a Guglionesi * 356 12 14,89528 41,86444 IT8010004 Bosco di S. Silvestro * 81 0 14,33139 41,10222 IT8010005 Catena di Monte Cesima * 3427 0 14,01639 41,41167 IT8010006 Catena di Monte Maggiore * 5184 0 14,21417 41,20056 IT8010010 Lago di Carinola 20 0 13,96083 41,14944 IT8010013 Matese Casertano * 22216 0 14,33389 41,42611 IT8010015 Monte Massico * 3846 0 13,91917 41,17611 IT8010016 Monte Tifata * 1420 0 14,28556 41,10944 IT8010017 Monti di Mignano Montelungo * 2487 0 13,93444 41,38639 IT8010019 Pineta della Foce del Garigliano * 185 0 13,78389 41,21167 IT8010020 Pineta di Castelvolturno * 90 0 13,96778 40,99611 IT8010021 Pineta di Patria * 313 0 14,01306 40,94056 IT8010022 Vulcano di Roccamonfina * 3816 0 13,95639 41,29306 IT8010027 Fiumi Volturno e Calore Beneventano * 4924 0 14,3725 41,27 IT8010028 Foce Volturno  Variconi * 303 0 13,93111 41,02139 IT8010029 Fiume Garigliano 481 0 13,8292 41,2806 IT8020001 Alta Valle del Fiume Tammaro * 360 0 14,70556 41,34556 IT8020004 Bosco di Castelfranco in Miscano 893 0 15,10667 41,31444 IT8020006 Bosco di Castelvetere in Val Fortore 1468 0 14,92278 41,44639 IT8020007 Camposauro * 5508 0 14,59111 41,17417 IT8020008 Massiccio del Taburno * 5321 0 14,58056 41,11139 IT8020009 Pendici meridionali del Monte Mutria * 14597 0 14,55083 41,33056 IT8020014 Bosco di Castelpagano e Torrente Tammarecchia * 3061 0 14,79056 41,36167 IT8020016 Sorgenti e alta Valle del Fiume Fortore * 2512 0 14,9756 41,41577 IT8030001 Aree umide del Cratere di Agnano 44 0 14,1725 40,83056 IT8030002 Capo Miseno * 50 0 14,08583 40,78333 IT8030003 Collina dei Camaldoli * 261 0 14,19722 40,85667 IT8030005 Corpo centrale dell'Isola di Ischia * 1310 0 13,90861 40,73056 IT8030006 Costiera amalfitana tra Nerano e Positano * 980 0 14,40944 40,60806 IT8030007 Cratere di Astroni 253 0 14,14972 40,84472 IT8030008 Dorsale dei Monti Lattari * 14564 0 14,58139 40,68167 IT8030009 Foce di Licola * 147 0 14,04861 40,85417 IT8030010 Fondali marini di Ischia, Procida e Vivara * 6116 0 13,9225 40,75694 IT8030011 Fondali marini di Punta Campanella e Capri * 8491 0 14,43444 40,60306 IT8030012 Isola di Vivara 36 0 13,99278 40,74389 IT8030013 Isolotto di S. Martino e dintorni 14 0 14,04139 40,79861 IT8030014 Lago d'Averno 125 0 14,07611 40,83806 IT8030015 Lago del Fusaro * 192 0 14,05194 40,82278 IT8030016 Lago di Lucrino 10 0 14,08 40,82889 IT8030017 Lago di Miseno * 79 0 14,0725 40,79222 IT8030018 Lago di Patria * 507 0 14,03556 40,9375 IT8030019 Monte Barbaro e Cratere di Campiglione * 358 0 14,10556 40,8525 IT8030020 Monte Nuovo * 30 0 14,08806 40,835 IT8030021 Monte Somma 3076 0 14,43917 40,84722 IT8030022 Pinete dell'Isola di Ischia * 66 0 13,94056 40,73 IT8030023 Porto Paone di Nisida 4,07 0 14,16 40,795 IT8030024 Punta Campanella * 390 0 14,335 40,58111 IT8030026 Rupi costiere dell'Isola di Ischia 685 0 13,94056 40,71 IT8030027 Scoglio del Vervece 3,89 0 14,32516 40,61866 IT8030032 Stazioni di Cyanidium caldarium di Pozzuoli 4,26 0 14,1425 40,82972 IT8030034 Stazione di Cyperus polystachyus di Ischia 14 0 13,9375 40,72444 IT8030036 Vesuvio 3412 0 14,43139 40,82083 IT8030038 Corpo centrale e rupi costiere occidentali dell'Isola di Capri * 388 0 14,22389 40,54833 IT8030039 Settore e rupi costiere orientali dell'Isola di Capri * 96 0 14,25917 40,55417 IT8030040 Fondali Marini di Baia * 180 0 14,08583 40,825 IT8030041 Fondali Marini di Gaiola e Nisida * 167 0 14,17336 40,79539 IT8040003 Alta Valle del Fiume Ofanto * 590 0 15,14028 40,89167 IT8040004 Boschi di Guardia dei Lombardi e Andretta 2919 0 15,25444 40,94556 IT8040005 Bosco di Zampaglione (Calitri) 9514 0 15,48083 40,93833 IT8040006 Dorsale dei Monti del Partenio * 15641 0 14,67889 40,96306 IT8040007 Lago di Conza della Campania * 1214 0 15,3358 40,8808 IT8040008 Lago di S. Pietro  Aquilaverde 604 0 15,49806 41,02056 IT8040009 Monte Accelica * 4795 0 14,98556 40,74972 IT8040010 Monte Cervialto e Montagnone di Nusco * 11884 0 15,12222 40,79972 IT8040011 Monte Terminio * 9359 0 14,94972 40,83278 IT8040012 Monte Tuoro * 2188 0 14,94222 40,92167 IT8040013 Monti di Lauro * 7040 0 14,66361 40,84083 IT8040014 Piana del Dragone 686 0 14,94583 40,89028 IT8040017 Pietra Maula (Taurano, Visciano) * 3526 0 14,63861 40,9 IT8040018 Querceta dell'Incoronata (Nusco) 1362 0 15,1325 40,91889 IT8040020 Bosco di Montefusco Irpino 713 0 14,83028 41,04083 IT8050001 Alta Valle del Fiume Bussento * 625 0 15,55944 40,20528 IT8050002 Alta Valle del Fiume Calore Lucano (Salernitano) * 4668 0 15,30139 40,39167 IT8050006 Balze di Teggiano * 1201 0 15,44778 40,39778 IT8050007 Basso corso del Fiume Bussento 414 0 15,49694 40,10333 IT8050008 Capo Palinuro * 156 0 15,2811 40,0272 IT8050010 Fasce litoranee a destra e a sinistra del Fiume Sele * 630 0 14,94333 40,48361 IT8050011 Fascia interna di Costa degli Infreschi e della Masseta * 701 0 15,43583 40,02 IT8050012 Fiume Alento 3024 0 15,17333 40,26889 IT8050013 Fiume Mingardo * 1638 0 15,41861 40,13917 IT8050016 Grotta di Morigerati 2,94 1 15,54944 40,14417 IT8050018 Isolotti Li Galli 69 0 14,43278 40,58056 IT8050019 Lago Cessuta e dintorni * 546 0 15,78194 40,26472 IT8050020 Massiccio del Monte Eremita * 10570 0 15,34306 40,73028 IT8050022 Montagne di Casalbuono * 17123 0 15,6325 40,17778 IT8050023 Monte Bulgheria * 2400 0 15,39861 40,06917 IT8050024 Monte Cervati, Centaurino e Montagne di Laurino * 27898 0 15,43389 40,26472 IT8050025 Monte della Stella * 1179 0 15,06028 40,24583 IT8050026 Monte Licosa e dintorni * 1096 0 14,93167 40,2475 IT8050027 Monte Mai e Monte Monna * 10116 0 14,86583 40,78028 IT8050028 Monte Motola * 4690 0 15,47639 40,365 IT8050030 Monte Sacro e dintorni * 9634 0 15,34917 40,22333 IT8050031 Monte Soprano e Monte Vesole * 5674 0 15,18139 40,39389 IT8050032 Monte Tresino e dintorni * 1339 0 14,96722 40,32639 IT8050033 Monti Alburni * 23622 0 15,3483 40,4978 IT8050034 Monti della Maddalena * 8511 0 15,65361 40,37056 IT8050036 Parco marino di S. Maria di Castellabate * 5019 0 14,91778 40,28333 IT8050037 Parco marino di Punta degli Infreschi * 4914 0 15,37333 39,99222 IT8050038 Pareti rocciose di Cala del Cefalo 38 0 15,33056 40,02139 IT8050039 Pineta di Sant'Iconio 358 0 15,33361 40,02056 IT8050040 Rupi costiere della Costa degli Infreschi e della Masseta * 273 0 15,44 40,0156 IT8050041 Scoglio del Mingardo e spiaggia di Cala del Cefalo * 71 0 15,33028 40,01889 IT8050042 Stazione a Genista cilentana di Ascea * 5,39 0 15,18167 40,125 IT8050049 Fiumi Tanagro e Sele * 3677 0 15,23278 40,65806 IT8050050 Monte Sottano * 212 0 15,07528 40,41 IT8050051 Valloni della Costiera Amalfitana * 227 0 14,62083 40,65778 IT8050052 Monti di Eboli, Monte Polveracchio, Monte Boschetiello e Vallone della Caccia di Senerchia * 14307 0 15,12222 40,70944 IT8050054 Costiera Amalfitana tra Maiori e il Torrente Bonea * 413 0 14,70306 40,64806 IT8050056 Fiume Irno * 100 0 14,7739 40,69993 IT9110001 Isola e Lago di Varano * 8146 0 15,74111 41,88306 IT9110002 Valle Fortore, Lago di Occhito * 8369 0 15,155 41,70194 IT9110003 Monte Cornacchia  Bosco Faeto * 6952 0 15,15722 41,36583 IT9110004 Foresta Umbra * 20656 0 15,99278 41,83833 IT9110005 Zone umide della Capitanata * 14110 0 15,89917 41,49 IT9110008 Valloni e Steppe Pedegarganiche * 29817 0 15,78306 41,64 IT9110009 Valloni di Mattinata  Monte Sacro * 6510 0 16,01889 41,72639 IT9110011 Isole Tremiti * 372 0 15,48583 42,11472 IT9110012 Testa del Gargano * 5658 0 16,18 41,825 IT9110014 Monte Saraceno * 197 0 16,05222 41,69278 IT9110015 Duna e Lago di Lesina  Foce del Fortore * 9823 0 15,35556 41,89083 IT9110016 Pineta Marzini * 787 0 15,9875 41,92778 IT9110024 Castagneto Pia, Lapolda, Monte la Serra 689 0 15,63333 41,76694 IT9110025 Manacore del Gargano * 2063 0 16,06444 41,92972 IT9110026 Monte Calvo  Piana di Montenero * 7620 0 15,7378 41,7517 IT9110027 Bosco Jancuglia  Monte Castello 4456 0 15,55139 41,74694 IT9110030 Bosco Quarto  Monte Spigno * 7862 0 15,85083 41,75639 IT9110032 Valle del Cervaro, Bosco dell'Incoronata * 5769 0 15,43056 41,31278 IT9110033 Accadia  Deliceto * 3523 0 15,30028 41,18778 IT9110035 Monte Sambuco * 7892 0 15,04639 41,55389 IT9120001 Grotte di Castellana 61 0 17,15194 40,87194 IT9120002 Murgia dei Trulli * 5457 0 17,23611 40,85222 IT9120003 Bosco di Mesola * 3029 0 16,77944 40,86139 IT9120006 Laghi di Conversano 218 0 17,12611 40,92167 IT9120007 Murgia Alta * 125882 0 16,52361 40,92528 IT9120008 Bosco Difesa Grande * 5268 0 16,41361 40,74639 IT9120009 Posidonieto San Vito  Barletta * 12459 65 17,07361 41,08 IT9120010 Pozzo CucÃ ¹ 59 2 17,16778 40,90389 IT9120011 Valle Ofanto  Lago di Capaciotti * 7572 34 15,9875 41,19417 IT9130001 Torre Colimena * 2678 0 17,70417 40,28 IT9130002 Masseria Torre Bianca * 583 0 17,30722 40,52083 IT9130003 Duna di Campomarino * 1846 9 17,56944 40,28361 IT9130004 Mar Piccolo * 1374 0 17,32639 40,48111 IT9130005 Murgia di Sud  Est * 47601 0 17,18611 40,695 IT9130006 Pinete dell'Arco Ionico * 3686 0 16,92722 40,46694 IT9130007 Area delle Gravine * 26740 0 16,90361 40,62056 IT9130008 Posidonieto Isola di San Pietro  Torre Canneto * 3148 0 17,42972 40,31056 IT9140001 Bosco Tramazzone 4406 0 18,07556 40,57778 IT9140002 Litorale Brindisino * 7256 60 17,49278 40,85 IT9140003 Stagni e Saline di Punta della Contessa * 2858 0 18,055 40,62639 IT9140004 Bosco I Lucci 26 0 17,86194 40,575 IT9140005 Torre Guaceto e Macchia S. Giovanni * 7978 0 17,75806 40,74361 IT9140006 Bosco di Santa Teresa 39 0 17,92028 40,54056 IT9140007 Bosco Curtipetrizzi 57 0 17,92306 40,48028 IT9140009 Foce Canale Giancola * 54 0 17,8675 40,68417 IT9150001 Bosco Guarini 20 0 18,39417 39,93806 IT9150002 Costa Otranto  Santa Maria di Leuca * 6093 147,46 18,4942 40,0903 IT9150003 Aquatina di Frigole * 3163 0 18,26556 40,46917 IT9150004 Torre dell'Orso * 60 0 18,42694 40,26694 IT9150005 Boschetto di Tricase 4,15 0 18,37861 39,92556 IT9150006 Rauccio * 6590 51,46 18,1747 40,525 IT9150007 Torre Uluzzo * 351 0 17,96472 40,15694 IT9150008 Montagna Spaccata e Rupi di San Mauro * 1361 0 17,99417 40,09528 IT9150009 Litorale di Ugento * 7245 21 18,11 39,84222 IT9150010 Bosco Macchia di Ponente 13 0 18,33528 39,96917 IT9150011 Alimini * 3716 0 18,47556 40,20139 IT9150012 Bosco di Cardigliano * 54 0 18,26361 39,94583 IT9150013 Palude del Capitano * 2247 2 17,89 40,20028 IT9150015 Litorale di Gallipoli e Isola S. Andrea * 7006 0 17,99083 39,97778 IT9150016 Bosco di Otranto * 8,71 0 18,47028 40,1525 IT9150017 Bosco Chiuso di Presicce 11 0 18,28417 39,92778 IT9150018 Bosco Serra dei Cianci 48 0 18,31 39,90889 IT9150019 Parco delle Querce di Castro 4,47 0 18,42056 40,00556 IT9150020 Bosco Pecorara * 24 0 18,28722 40,06667 IT9150021 Bosco le Chiuse 37 0 18,37944 39,9125 IT9150022 Palude dei Tamari * 11 0 18,41694 40,28917 IT9150023 Bosco Danieli 14 0 18,28194 39,96222 IT9150024 Torre Inserraglio * 100 0 17,94 40,18083 IT9150025 Torre Veneri * 1742 0 18,29667 40,41806 IT9150027 Palude del Conte, dune di Punta Prosciutto * 5661 7 17,79111 40,26583 IT9150028 Porto Cesareo * 225 6 17,885 40,27528 IT9150029 Bosco di Cervalora 29 0 18,21444 40,4225 IT9150030 Bosco La Lizza e Macchia del Pagliarone * 476 0 18,24056 40,4025 IT9150031 Masseria Zanzara * 49 0 17,91472 40,29861 IT9150032 Le Cesine * 2148 0 18,35111 40,36694 IT9150033 Specchia dell'Alto * 436 0 18,26472 40,36667 IT9150034 Posidonieto Capo San Gregorio  Punta Ristola * 271 3 18,32556 39,79806 IT9150035 Padula Mancina * 92 0 18,311 39,985 IT9150036 Lago del Capraro * 39 0 18,192 40,224 IT9150041 Valloni di Spinazzola * 2729 0 16,0517 40,9811 IT9210005 Abetina di Laurenzana * 324 0 15,9442 40,4075 IT9210010 Abetina di Ruoti * 162 0 15,7231 40,6987 IT9210015 Acquafredda di Maratea * 552 0 15,66861 40,02944 IT9210020 Bosco Cupolicchio * 1763 0 16,0236 40,6375 IT9210025 Bosco della Farneta * 298 0 16,30972 40,06972 IT9210035 Bosco di Rifreddo * 520 0 15,8294 40,5653 IT9210040 Bosco Magnano * 1225 0 16,07972 40,04 IT9210045 Bosco Mangarrone (Rivello) * 370 0 15,7189 40,1119 IT9210070 Bosco Vaccarizzo * 292 0 16,03833 40,12556 IT9210075 Lago Duglia, Casino Toscano e Piana di S.Francesco * 2426 0 16,22333 39,98389 IT9210105 Dolomiti di Pietrapertosa * 1313 0 16,0592 40,5256 IT9210110 Faggeta di Moliterno * 243 0 15,8092 40,2556 IT9210115 Faggeta di Monte Pierfaone * 756 0 15,745 40,5069 IT9210120 La Falconara * 71 0 16,28028 39,93667 IT9210125 Timpa dell'Orso-Serra del Prete * 2595 9759 16,12802 39,92427 IT9210130 Bosco di Chiaromonte-Piano Iannace * 1053 7578 16,19358 39,91531 IT9210135 Piano delle Mandre * 333 2996 16,25445 39,95482 IT9210140 Grotticelle di Monticchio * 342 0 15,5486 40,9233 IT9210141 Lago La Rotonda * 71 0 15,8786 40,0561 IT9210142 Lago Pantano di Pignola 165 0 15,7461 40,5883 IT9210143 Lago Pertusillo * 2042 0 15,96139 40,28056 IT9210145 Madonna del Pollino LocalitÃ Vacuarro * 982 0 16,17472 39,95167 IT9210146 Pozze di Serra Scorzillo * 25,62 866 16,30311 39,9347 IT9210150 Monte Coccovello  Monte Crivo  Monte Crive * 2981 0 15,73194 40,0275 IT9210155 Marina di Castrocucco * 811 0 15,75028 39,94778 IT9210160 Isola di S. Ianni e Costa Prospiciente * 418 0 15,72194 39,97 IT9210165 Monte Alpi  Malboschetto di Latronico * 1561 0 15,98417 40,10972 IT9210170 Monte Caldarosa * 584 0 15,91306 40,39694 IT9210175 Valle Nera-Serra di Lagoforano * 289 3735 16,3442 39,9243 IT9210180 Monte della Madonna di Viggiano * 792 0 15,85056 40,37694 IT9210185 Monte La Spina, Monte Zaccana * 1065 0 15,92778 40,04417 IT9210190 Monte Paratiello * 1140 0 15,4025 40,7489 IT9210195 Monte Raparo * 2020 0 15,99194 40,19417 IT9210200 Monte Sirino * 2619 0 15,83028 40,12222 IT9210201 Lago del Rendina 670 0 15,74167 41,02611 IT9210205 Monte Volturino * 1858 0 15,81889 40,41167 IT9210210 Monte Vulture * 1904 0 15,6222 40,9419 IT9210215 Monte Li Foi * 970 0 15,7017 40,6525 IT9210220 Murge di S. Oronzio * 5460 0 16,1703 40,2572 IT9210240 Serra di Calvello * 1641 0 15,7775 40,44389 IT9210245 Serra di Crispo, Grande Porta del Pollino e Pietra Castello * 461 0 16,21278 39,92194 IT9210250 Timpa delle Murge * 153 0 16,25861 39,98722 IT9210265 Valle del Noce * 968 0 15,7963 39,9824 IT9210266 Valle del Tuorno  Bosco Luceto * 75 0 15,54595 40,58625 IT9220030 Bosco di Montepiano * 523 0 16,1325 40,4447 IT9220055 Bosco Pantano di Policoro e Costa Ionica Foce Sinni * 1794 7,5 16,66635 40,15419 IT9220080 Costa Ionica Foce Agri * 2415 0 16,74205 40,21105 IT9220085 Costa Ionica Foce Basento * 1393 4,9 16,8164 40,32776 IT9220090 Costa Ionica Foce Bradano * 1156 5 16,85205 40,37781 IT9220095 Costa Ionica Foce Cavone * 2044 6,2 16,78224 40,28035 IT9220130 Foresta Gallipoli  Cognato * 4289 0 16,1247 40,5353 IT9220135 Gravine di Matera * 6968 0 16,6669 40,6503 IT9220144 Lago S. Giuliano e Timmari * 2575 0 16,4853 40,6256 IT9220255 Valle Basento  Ferrandina Scalo * 733 0 16,49167 40,5225 IT9220260 Valle Basento Grassano Scalo  Grottole * 882 0 16,24417 40,59833 IT9310001 Timpone della Capanna * 29 0 16,13899 39,90003 IT9310002 Serra del Prete * 138 0 16,15609 39,91255 IT9310003 Pollinello-Dolcedorme * 140 0 16,20056 39,89111 IT9310004 Rupi del Monte Pollino * 25 0 16,18197 39,90499 IT9310005 Cima del Monte Pollino * 97 0 16,18814 39,90257 IT9310006 Cima del Monte Dolcedorme * 64 0 16,21141 39,89579 IT9310007 Valle Piana-Valle Cupa * 248 0 16,215 39,87056 IT9310008 La Petrosa * 350 0 16,23139 39,85444 IT9310009 Timpone di Porace * 45 0 16,30083 39,88389 IT9310010 Stagno di Timpone di Porace 1,57 0 16,3025 39,87056 IT9310011 Pozze Boccatore/Bellizzi 31 0 16,27111 39,92944 IT9310012 Timpa di S.Lorenzo * 150 0 16,28944 39,90417 IT9310013 Serra delle Ciavole-Serra di Crispo * 55 0 16,22002 39,91761 IT9310014 Fagosa-Timpa dell'Orso * 1413 0 16,24957 39,8942 IT9310015 Il Lago (nella Fagosa) * 2,76 0 16,23861 39,90472 IT9310017 Gole del Raganello * 228 0 16,31861 39,84222 IT9310019 Monte Sparviere * 280 0 16,35439 39,92969 IT9310020 Fonte Cardillo * 384 0 16,04556 39,76833 IT9310021 Cozzo del Pellegrino * 53 0 16,0175 39,74389 IT9310022 Piano di Marco * 263 0 16,01139 39,69667 IT9310023 Valle del Fiume Argentino * 4295 0 15,9525 39,80028 IT9310025 Valle del Fiume Lao * 1725 0 15,89639 39,84667 IT9310027 Fiume Rosa * 943 0 15,98 39,67222 IT9310028 Valle del Fiume Abatemarco * 2231 0 15,975 39,74639 IT9310029 La Montea * 203 0 15,94556 39,66194 IT9310030 Monte La Caccia * 188 0 15,91472 39,65222 IT9310031 Valle del Fiume Esaro * 174 0 15,96361 39,63111 IT9310032 Serrapodolo * 1305 0 15,92306 39,67528 IT9310033 Fondali di Capo Tirone * 101 0 15,84444 39,62028 IT9310034 Isola di Dino * 35 0 15,77417 39,87333 IT9310035 Fondali Isola di Dino-Capo Scalea * 399 0 15,78556 39,86111 IT9310036 Fondali Isola di Cirella-Diamante * 324 0 15,80667 39,69083 IT9310037 Isola di Cirella * 6,63 0 15,80167 39,69889 IT9310038 Scogliera dei Rizzi 12 0 15,90056 39,53806 IT9310039 Fondali Scogli di Isca * 72 0 16,05583 39,1475 IT9310040 Montegiordano Marina 8,23 0 16,60528 40,02778 IT9310041 Pinete di Montegiordano * 186 0 16,52181 40,03023 IT9310042 Fiumara Saraceno * 1047 0 16,47833 39,87528 IT9310043 Fiumara Avena * 965 0 16,52417 39,92194 IT9310044 Foce del Fiume Crati 226 0 16,52306 39,71528 IT9310045 Macchia della Bura 68 0 16,79917 39,6 IT9310047 Fiumara Trionto * 2438 0 16,745 39,55806 IT9310048 Fondali Crosia-Pietrapaola-Cariati * 4395 0 16,87139 39,56611 IT9310049 Farnito di Corigliano Calabro * 132 0 16,48778 39,57528 IT9310051 Dune di Camigliano 88 0 16,82861 39,565 IT9310052 Casoni di Sibari * 504 0 16,48444 39,73417 IT9310053 Secca di Amendolara * 611 0 16,73207 39,86627 IT9310054 Torrente Celati * 16 0 16,63831 39,5657 IT9310055 Lago di Tarsia * 426 0 16,29083 39,60528 IT9310056 Bosco di Mavigliano * 494 0 16,21361 39,38556 IT9310057 Orto Botanico  UniversitÃ della Calabria * 8,06 0 16,23 39,35889 IT9310058 Pantano della Giumenta * 12 0 16,00444 39,58056 IT9310059 Crello 3,27 0 16,03639 39,57528 IT9310060 Laghi di Fagnano * 19 0 16,02111 39,54944 IT9310061 Laghicello * 1,61 0 16,08528 39,42528 IT9310062 Monte Caloria * 64 0 16,02889 39,555 IT9310063 Foresta di Cinquemiglia * 394 0 16,06861 39,43917 IT9310064 Monte Cocuzzo * 45 0 16,13472 39,22194 IT9310065 Foresta di Serra Nicolino-Piano d'Albero * 201 0 16,05694 39,48806 IT9310066 Varconcello di Mongrassano * 52 0 16,07361 39,53222 IT9310067 Foreste Rossanesi * 4348 0 16,57972 39,5525 IT9310068 Vallone S. Elia * 440 0 16,69472 39,53556 IT9310070 Bosco di Gallopane * 178 0 16,57167 39,41111 IT9310071 Vallone Freddo * 187 0 16,57028 39,37444 IT9310072 Palude del Lago Ariamacina * 151 0 16,54167 39,32917 IT9310073 Macchia Sacra * 67 0 16,43 39,30639 IT9310074 Timpone della Carcara * 193 0 16,44667 39,29528 IT9310075 Monte Curcio * 3,02 0 16,425 39,31139 IT9310076 Pineta di Camigliatello * 72 0 16,44 39,33361 IT9310077 Acqua di Faggio * 97 0 16,41861 39,31972 IT9310079 Cozzo del Principe * 249 0 16,58778 39,39056 IT9310080 Bosco Fallistro * 6,51 0 16,46722 39,32417 IT9310081 Arnocampo * 359 0 16,61972 39,34056 IT9310082 S. Salvatore * 579 0 16,68444 39,36417 IT9310083 Pineta del Cupone * 758 0 16,56278 39,3675 IT9310084 Pianori di Macchialonga * 349 0 16,60778 39,36278 IT9310085 Serra Stella * 354 0 16,39417 39,31583 IT9310126 Juri Vetere Soprano * 61 0 16,63 39,28056 IT9310127 Nocelleto * 83 0 16,55806 39,24861 IT9310130 Carlomagno * 33 0 16,57306 39,28083 IT9320046 Stagni sotto Timpone S. Francesco 12 0 16,94667 39,03722 IT9320050 Pescaldo * 73 0 16,94583 39,34194 IT9320095 Foce Neto * 583 0 17,14278 39,20028 IT9320096 Fondali di Gabella Grande * 484 0 17,12639 39,12917 IT9320097 Fondali da Crotone a Le Castella * 5209 0 17,17972 38,98222 IT9320100 Dune di Marinella * 81 0 17,06866 39,42442 IT9320101 Capo Colonne 29 0 17,20556 39,02528 IT9320102 Dune di Sovereto * 104 0 17,05944 38,92167 IT9320103 Capo Rizzuto 12 0 17,09694 38,89639 IT9320104 Colline di Crotone * 607 0 17,13861 39,03944 IT9320106 Steccato di Cutro e Costa del Turchese * 258 0 16,88667 38,93 IT9320110 Monte Fuscaldo * 2827 0 16,89139 39,11389 IT9320111 Timpa di Cassiano- Belvedere * 701 0 16,91028 39,23944 IT9320112 Murgie di Strongoli * 709 0 17,01472 39,26167 IT9320115 Monte Femminamorta * 722 0 16,67139 39,10944 IT9320122 Fiume Lese * 1240 0 16,84083 39,24306 IT9320123 Fiume Lepre * 258 0 16,83583 39,21722 IT9320129 Fiume Tacina * 1202 0 16,71111 39,15222 IT9320185 Fondali di Staletti * 46 0 16,57222 38,75778 IT9330087 Lago La Vota * 297 0 16,1894 38,9397 IT9330088 Palude di Imbutillo * 33 0 16,22361 38,83011 IT9330089 Dune dell'Angitola * 383 0 16,2175 38,81528 IT9330098 Oasi di Scolacium * 75 0 16,58528 38,78861 IT9330105 Foce del Crocchio  Cropani 37 0 16,82528 38,91278 IT9330107 Dune di Isca * 18 0 16,56611 38,60111 IT9330108 Dune di Guardavalle * 34 0 16,57944 38,49278 IT9330109 Madama Lucrezia * 456 0 16,82167 38,9975 IT9330113 Boschi di Decollatura * 101 0 16,33111 39,0475 IT9330114 Monte Gariglione * 608 0 16,66028 39,14028 IT9330116 Colle Poverella * 190 0 16,55333 39,0875 IT9330117 Pinete del Roncino * 1701 0 16,59611 39,08 IT9330124 Monte ContrÃ ² * 101 0 16,37611 39,01167 IT9330125 Torrente Soleo * 451 0 16,65056 39,11444 IT9330128 Colle del Telegrafo * 376 0 16,61056 39,11472 IT9330184 Scogliera di Staletti * 21 3 16,57083 38,76028 IT9330185 Valle Uria * 159 0 16,6949 38,99 IT9340086 Lago dell'Angitola * 987 0 16,24028 38,74306 IT9340090 Fiumara di BrattirÃ ² (Valle Ruffa) * 963 0 15,9025 38,63667 IT9340091 Zona costiera fra Briatico e Nicotera * 779 32 15,82806 38,62083 IT9340092 Fondali di Pizzo Calabro * 1216 0 16,15917 38,74528 IT9340093 Fondali di Capo Vaticano * 802 0 15,82167 38,62028 IT9340094 Fondali Capo Cozzo  S. Irene * 1058 0 15,97806 38,72389 IT9340118 Bosco Santa Maria * 806 0 16,29917 38,55361 IT9340119 Marchesale * 1545 0 16,25528 38,52361 IT9340120 Lacina * 326 0 16,40694 38,59222 IT9350121 Bosco di Stilo  Bosco Archiforo * 4704 0 16,37056 38,52083 IT9350131 Pentidattilo * 104 0 15,76278 37,95472 IT9350132 Fiumara di Melito * 184 0 15,79056 37,94417 IT9350133 Monte BasilicÃ ² -Torrente Listi * 326 0 15,84194 38,15139 IT9350134 Canolo Nuovo, Zomaro, Zillastro 483 0 16,12806 38,31889 IT9350135 Vallata del Novito e Monte Mutolo * 491 0 16,23389 38,29222 IT9350136 Vallata dello Stilaro * 669 0 16,51222 38,46028 IT9350137 Prateria * 650 0 16,18694 38,46944 IT9350138 Calanchi di Maro Simone * 64 0 15,77778 37,9275 IT9350139 Collina di Pentimele * 123 0 15,67556 38,13389 IT9350140 Capo dell'Armi * 69 0 15,68222 37,95556 IT9350141 Capo S. Giovanni * 341 0 15,93611 37,92556 IT9350142 Capo Spartivento * 365 0 16,05889 37,92806 IT9350143 Saline Joniche * 30 0 15,71778 37,93472 IT9350144 Calanchi di Palizzi Marina * 1109 0 16,0075 37,92167 IT9350145 Fiumara Amendolea (incluso Roghudi, Chorio e Rota Greco) * 1560 0 15,89889 37,9625 IT9350146 Fiumara Buonamico * 1111 0 16,08583 38,13556 IT9350147 Fiumara Laverde * 546 0 16,07389 38,06472 IT9350148 Fiumara di Palizzi * 103 0 15,9825 37,94028 IT9350149 Sant'Andrea * 37 0 15,69944 38,12278 IT9350150 Contrada Gornelle * 83 0 15,81917 38,14083 IT9350151 Pantano Flumentari * 88 0 15,83083 38,20417 IT9350152 Piani di ZervÃ ² * 167 0 15,99111 38,23028 IT9350153 Monte Fistocchio e Monte Scorda * 454 0 15,98111 38,20083 IT9350154 Torrente Menta * 516 0 15,88528 38,11972 IT9350155 Montalto * 312 0 15,91444 38,15972 IT9350156 Vallone Cerasella * 256 0 16,09667 38,27028 IT9350157 Torrente Ferraina * 438 0 15,95306 38,12917 IT9350158 Costa Viola e Monte S. Elia * 446 0 15,83417 38,33972 IT9350159 Bosco di Rudina * 213 0 16,07917 38,04667 IT9350160 Spiaggia di Brancaleone * 1585 0 16,0892 37,9475 IT9350161 Torrente Lago * 165 0 15,95528 38,25222 IT9350162 Torrente S. Giuseppe * 24 0 15,81389 38,25861 IT9350163 Pietra Cappa  Pietra Lunga  Pietra Castello * 625 0 16,03028 38,16861 IT9350164 Torrente Vasi * 250 0 15,88639 38,21889 IT9350165 Torrente Portello * 30 0 15,83722 38,26694 IT9350166 Vallone Fusolano (Cinquefrondi) * 26 0 16,12167 38,40583 IT9350167 Valle Moio (Delianova) * 41 0 15,89833 38,24111 IT9350168 Fosso Cavaliere (Cittanova) * 20 0 16,09778 38,34972 IT9350169 Contrada Fossia (Maropati) * 15 0 16,10694 38,44389 IT9350170 Scala-Lemmeni * 53 0 15,90583 38,22389 IT9350171 Spiaggia di Pilati * 8,26 0 15,80139 37,91889 IT9350172 Fondali da Punta Pezzo a Capo dell'Armi * 1812 0 15,63139 38,07556 IT9350173 Fondali di Scilla * 375 0 15,71389 38,25917 IT9350174 Monte Tre Pizzi * 178 0 16,15111 38,25722 IT9350175 Piano Abbruschiato * 246 0 16,0625 38,26194 IT9350176 Monte Campanaro * 245 0 16,11611 38,36444 IT9350177 Monte Scrisi * 327 0 15,70833 38,23361 IT9350178 Serro d'Ustra e Fiumara Butrano * 2045 0 16,02194 38,11556 IT9350179 Alica * 231 0 16,01694 37,9925 IT9350180 Contrada Scala * 740 0 15,91139 38,13167 IT9350181 Monte Embrisi e Monte Torrione * 428 0 15,7744 38,03124 IT9350182 Fiumara Careri * 311 0 16,07444 38,18278 IT9350183 Spiaggia di Catona 6,96 0 15,63525 38,18589 ITA010001 Isole dello Stagnone di Marsala * 641 0 12,43917 37,87361 ITA010002 Isola di Marettimo * 1111 0 12,05028 37,96861 ITA010003 Isola di Levanzo * 552 0 12,32611 38,00167 ITA010004 Isola di Favignana * 1832 0 12,30917 37,92222 ITA010005 Laghetti di Preola e Gorghi Tondi e Sciare di Mazara * 1511 0 12,67147 37,574 ITA010006 Paludi di Capo Feto e Margi SpanÃ ² * 350 0 12,49778 37,68917 ITA010007 Saline di Trapani * 1007 0 12,49944 37,9825 ITA010008 Complesso Monte Bosco e Scorace * 606 0 12,75694 37,98833 ITA010009 Monte Bonifato * 322 0 12,9564 37,95087 ITA010010 Monte San Giuliano * 999 0 12,57111 38,04111 ITA010011 Sistema dunale Capo Granitola, Porto Palo e Foce del Belice * 538 0 12,78225 37,58122 ITA010012 Marausa: Macchia a Quercus calliprinos * 3,03 0 12,5152 37,94162 ITA010013 Bosco di Calatafimi * 241 0 12,88261 37,94203 ITA010014 Sciare di Marsala * 4577 0 12,56795 37,72207 ITA010015 Complesso Monti di Castellammare del Golfo (TP) * 2406 0 12,84972 38,01389 ITA010016 Monte Cofano e Litorale * 561 0 12,67944 38,09657 ITA010017 Capo San Vito, Monte Monaco, Zingaro, Faraglioni Scopello, Monte Sparacio * 7338 0 12,75083 38,11111 ITA010018 Foce del Torrente Calatubo e dune * 108 0 12,98389 38,04064 ITA010019 Isola di Pantelleria: Montagna Grande e Monte Gibele * 3099 0 11,99972 36,7875 ITA010020 Isola di Pantelleria  Area Costiera, Falesie e Bagno dell'Acqua * 3402 0 11,9898 36,7501 ITA010021 Saline di Marsala * 315 0 12,47276 37,88553 ITA010022 Complesso Monti di Santa Ninfa  Gibellina e Grotta di Santa Ninfa * 783 0 12,88806 37,79222 ITA010023 Montagna Grande di Salemi * 1321 0 12,7625 37,89389 ITA010024 Fondali dell'Arcipelago delle Isole Egadi * 54281 0 12,21194 37,95472 ITA010025 Fondali del Golfo di Custonaci * 4443 0 12,61667 38,08972 ITA010026 Fondali dell'isola dello Stagnone di Marsala * 3442 0 12,43806 37,87556 ITA020001 Rocca di CefalÃ ¹ * 36 0 14,02658 38,03703 ITA020002 Boschi di Gibilmanna e CefalÃ ¹ * 2570 0 14,02861 37,99306 ITA020003 Boschi di San Mauro Castelverde * 3559 0 14,18917 37,93861 ITA020004 Monte S. Salvatore, Monte Catarineci, Vallone Mandarini, ambienti umidi * 5815 0 14,07139 37,8475 ITA020005 Isola delle Femmine * 15 0 13,2359 38,2102 ITA020006 Capo Gallo * 549 0 13,29111 38,20833 ITA020007 Boschi Ficuzza e Cappelliere, Vallone Cerasa, Castagneti Mezzojuso * 4627 0 13,40472 37,88194 ITA020008 Rocca Busambra e Rocche di Rao * 6243 0 13,35917 37,85333 ITA020009 Cala Rossa e Capo Rama * 200 0 13,06698 38,12203 ITA020010 Isola di Ustica * 349 0 13,17561 38,69464 ITA020011 Rocche di Castronuovo, Pizzo Lupo, Gurghi di S. Andrea * 1795 0 13,5725 37,66639 ITA020012 Valle del Fiume Oreto * 158 0 13,33241 38,08398 ITA020013 Lago di Piana degli Albanesi * 637 0 13,29417 37,97639 ITA020014 Monte Pellegrino * 861 0 13,34694 38,17278 ITA020015 Complesso Calanchivo di Castellana Sicula * 182 0 13,98411 37,76538 ITA020016 Monte Quacella, Monte dei Cervi, Pizzo Carbonara, Monte Ferro, Pizzo Otiero * 8355 0 13,97667 37,88722 ITA020017 Complesso Pizzo Dipilo e Querceti su calcare * 4387 0 13,9825 37,91361 ITA020018 Foce del Fiume Pollina e Monte Tardara * 2095 0 14,20806 37,97528 ITA020019 Rupi di Catalfano e Capo Zafferano * 340 0 13,50861 38,10361 ITA020020 Querceti sempreverdi di Geraci Siculo e Castelbuono * 3380 0 14,10556 37,87361 ITA020021 Montagna Longa, Pizzo Montanello * 4923 0 13,13167 38,12306 ITA020022 Calanchi, lembi boschivi e praterie di Riena * 754 0 13,53583 37,74139 ITA020023 Raffo Rosso, Monte Cuccio e Vallone Sagana * 6565 0 13,23194 38,12417 ITA020024 Rocche di Ciminna * 1139 0 13,54527 37,8803 ITA020025 Bosco di S. Adriano * 6821 0 13,30056 37,63528 ITA020026 Monte Pizzuta, Costa del Carpineto, Moarda * 1949 0 13,27583 38,01528 ITA020027 Monte Iato, Kumeta, Maganoce e Pizzo Parrino * 3034 0 13,27944 37,95806 ITA020028 Serra del Leone e Monte Stagnataro * 3750 0 13,51443 37,66414 ITA020029 Monte Rose e Monte Pernice * 2529 0 13,40056 37,64056 ITA020030 Monte Matassaro, Monte Gradara e Monte Signora * 3989 0 13,17639 38,01444 ITA020031 Monte d'Indisi, Montagna dei Cavalli, Pizzo Pontorno e Pian del Leone * 2432 0 13,44423 37,66015 ITA020032 Boschi di Granza * 1878 0 13,79694 37,8475 ITA020033 Monte San Calogero (Termini Imerese) * 2799 0 13,70972 37,94 ITA020034 Monte Carcaci, Pizzo Colobria e ambienti umidi * 1869 0 13,50722 37,71472 ITA020035 Monte Genuardo e Santa Maria del Bosco * 2683 0 13,15972 37,69917 ITA020036 Monte Triona e Monte Colomba * 3313 0 13,32973 37,71014 ITA020037 Monti BarracÃ ¹, Cardelia, Pizzo Cangialosi e Gole del Torrente Corleone * 5351 0 13,32056 37,77 ITA020038 Sugherete di Contrada Serradaino * 341 0 14,14013 38,01817 ITA020039 Monte Cane, Pizzo Selva a Mare, Monte Trigna * 4944 0 13,55167 37,97194 ITA020040 Monte Zimmara (Gangi) * 1783 0 14,25333 37,74917 ITA020041 Monte San Calogero (Gangi) * 174 0 14,2205 37,78833 ITA020042 Rocche di Entella * 178 0 13,11728 37,77934 ITA020043 Monte Rosamarina e Cozzo FamÃ ² * 236 0 13,66096 37,96052 ITA020044 Monte Grifone * 1705 0 13,35639 38,05361 ITA020045 Rocca di Sciara * 400 0 13,90845 37,82788 ITA020046 Fondali dell'isola di Ustica * 16214 0 13,17403 38,66716 ITA020047 Fondali di Isola delle Femmine  Capo Gallo * 2155 0 13,27778 38,21222 ITA020051 Baia Settefrati e spiaggia di Salinelle * 68 3,5 13,9636 38,0289 ITA030001 Stretta di Longi * 946 0 14,73278 38,05222 ITA030002 Torrente Fiumetto e Pizzo d'Uncina * 1516 0 14,78778 38,01583 ITA030003 Rupi di Taormina e Monte Veneretta * 608 0 15,26333 37,86389 ITA030004 Bacino del Torrente Letojanni * 1308 0 15,26457 37,8918 ITA030005 Bosco di Malabotta * 1595 0 15,03167 37,97083 ITA030006 Rocca di Novara * 1413 0 15,15625 37,98582 ITA030007 Affluenti del Torrente Mela * 1565 0 15,30363 38,0776 ITA030008 Capo Peloro  Laghi di Ganzirri * 60 0 15,61556 38,26083 ITA030009 Pizzo Mualio, Montagna di VernÃ * 1615 0 15,26778 38,00861 ITA030010 Fiume Fiumedinisi, Monte Scuderi * 7198 0 15,34639 38,05694 ITA030011 Dorsale Curcuraci, Antennamare * 11483 0 15,495 38,20194 ITA030012 Laguna di Oliveri  Tindari * 467 0 15,04304 38,14407 ITA030013 Rocche di Alcara Li Fusi * 2183 0 14,70944 38,025 ITA030014 Pizzo Fau, Monte Pomiere, Pizzo Bidi e Serra della Testa * 8558 0 14,49361 37,92472 ITA030015 Valle del Fiume Caronia, Lago Zilio * 876 0 14,41694 37,96528 ITA030016 Pizzo della Battaglia * 894 0 14,54861 37,94861 ITA030017 Vallone Laccaretta e Urio Quattrocchi * 3569 0 14,40639 37,92139 ITA030018 Pizzo Michele * 2817 0 14,52944 38,00194 ITA030019 Tratto Montano del Bacino della Fiumara di AgrÃ ² * 4536 0 15,22417 37,95556 ITA030020 Fiume San Paolo * 1357 0 15,0983 37,95956 ITA030021 Torrente San Cataldo * 868 0 15,18806 37,89861 ITA030022 Lecceta di S. Fratello * 391 0 14,61778 37,95222 ITA030023 Isola di Alicudi * 389 0 14,34417 38,54111 ITA030024 Isola di Filicudi * 779 0 14,54917 38,57333 ITA030025 Isola di Panarea e Scogli Viciniori * 259 0 15,06594 38,63729 ITA030026 Isole di Stromboli e Strombolicchio * 1057 0 15,21139 38,79972 ITA030027 Isola di Vulcano * 1608 0 14,96472 38,40056 ITA030028 Isola di Salina (Monte Fossa delle Felci e dei Porri) * 665 0 14,82361 38,56028 ITA030029 Isola di Salina (Stagno di Lingua) * 1234 0 14,85389 38,53389 ITA030030 Isola di Lipari * 2476 0 14,93647 38,45357 ITA030031 Isola Bella, Capo Taormina e Capo S. Andrea * 22 0 15,29952 37,8519 ITA030032 Capo Milazzo * 47 0 15,23472 38,26748 ITA030033 Capo CalavÃ * 159 0 14,91499 38,18593 ITA030034 Rocche di Roccella Valdemone * 863 0 15,01308 37,92689 ITA030035 Alta Valle del Fiume Alcantara * 3631 0 14,91694 37,94944 ITA030036 Riserva naturale del Fiume Alcantara * 980 0 15,14272 37,89357 ITA030037 Fiumara di Floresta * 2096 0 15,22278 38,03944 ITA030038 Serra del Re, Monte Soro e Biviere di CesarÃ ² * 21318 0 14,70722 37,94722 ITA030039 Monte Pelato * 3908 0 14,58722 37,88944 ITA030040 Fondali di Taormina  Isola Bella * 140 0 15,30148 37,8476 ITA030041 Fondali dell'isola di Salina * 1565 0 14,85972 38,54139 ITA040001 Isola di Linosa * 435 0 12,86595 35,86194 ITA040002 Isola di Lampedusa e Lampione * 1406 0 12,56278 35,51444 ITA040003 Foce del Magazzolo, Foce del Platani, Capo Bianco, Torre Salsa * 1236 0 13,31362 37,37645 ITA040004 Foce del Fiume Verdura * 887 0 13,2327 37,4925 ITA040005 Monte Cammarata  Contrada Salaci * 2107 0 13,6025 37,61917 ITA040006 Complesso Monte Telegrafo e Rocca Ficuzza * 5289 0 13,13889 37,60194 ITA040007 Pizzo della Rondine, Bosco di S. Stefano Quisquina * 3160 0 13,52111 37,60111 ITA040008 Maccalube di Aragona * 436 0 13,5931 37,3767 ITA040009 Monte San Calogero (Sciacca) * 127 0 13,10472 37,5175 ITA040010 Litorale di Palma di Montechiaro * 1000 0 13,77642 37,1551 ITA040011 La Montagnola e Acqua Fitusa * 311 0 13,66722 37,63278 ITA040012 Fondali di Capo San Marco  Sciacca * 6302 0 13,01167 37,50444 ITA040014 Fondali delle Isole Pelagie * 4085 0 12,57532 35,49619 ITA040015 Scala dei Turchi * 30 0 13,4685 37,2938 ITA050001 Biviere e Macconi di Gela * 3663 0 14,3375 37,0325 ITA050002 Torrente Vaccarizzo (tratto terminale) * 440 0 14,10222 37,60889 ITA050003 Lago Soprano * 92 0 13,87277 37,46047 ITA050004 Monte Capodarso e Valle del Fiume Imera Meridionale * 2288 0 14,12113 37,45736 ITA050005 Lago Sfondato * 126 0 13,94667 37,58222 ITA050006 Monte Conca * 1407 0 13,70444 37,48944 ITA050007 Sughereta di Niscemi * 3213 0 14,42944 37,11389 ITA050008 Rupe di Falconara * 138 0 14,07168 37,13377 ITA050009 Rupe di Marianopoli * 1161 0 13,92047 37,58293 ITA050010 Pizzo Muculufa * 969 0 14,00139 37,21417 ITA050011 Torre Manfria * 720 0 14,14439 37,09807 ITA060001 Lago Ogliastro * 1136 0 14,56079 37,43635 ITA060002 Lago di Pergusa * 428 0 14,30467 37,51278 ITA060003 Lago di Pozzillo * 3393 0 14,59 37,65056 ITA060004 Monte Altesina * 1323 0 14,29 37,66333 ITA060005 Lago di Ancipa * 1519 0 14,54861 37,8375 ITA060006 Monte Sambughetti, Monte Campanito * 3670 0 14,37472 37,82222 ITA060007 Vallone di Piano della Corte * 450 0 14,5042 37,64504 ITA060008 Contrada Giammaiano * 577 0 14,48889 37,83861 ITA060009 Bosco di Sperlinga, Alto Salso 1781 0 14,32694 37,73806 ITA060010 Vallone Rossomanno * 2357 0 14,39556 37,44556 ITA060011 Contrada Caprara * 1131 0 14,09553 37,40524 ITA060012 Boschi di Piazza Armerina * 4610 0 14,33889 37,41139 ITA060013 Serre di Monte Cannarella * 1222 0 14,23827 37,54675 ITA060014 Monte Chiapparo * 1877 0 14,54713 37,57147 ITA060015 Contrada Valanghe * 2339 0 14,77806 37,59111 ITA070001 Foce del Fiume Simeto e Lago Gornalunga * 1837 0 15,03459 37,41256 ITA070002 Riserva naturale Fiume Fiumefreddo 108 0 15,23021 37,7917 ITA070003 La Gurna 41 0 15,21948 37,76955 ITA070004 Timpa di Acireale * 236 0 15,16945 37,63179 ITA070005 Bosco di Santo Pietro * 7236 0 14,50472 37,10778 ITA070006 Isole dei Ciclopi * 2,54 0 15,16658 37,56136 ITA070007 Bosco del Flascio * 3022 0 14,87056 37,93 ITA070008 Complesso Immacolatelle, Micio Conti, boschi limitrofi * 69 0 15,11662 37,55921 ITA070009 Fascia altomontana dell'Etna * 5951 0 14,99389 37,75389 ITA070010 Dammusi * 2051 0 14,99167 37,81333 ITA070011 Poggio S. Maria * 807 0 14,80524 37,64626 ITA070012 Pineta di Adrano e Biancavilla * 2378 0 14,93528 37,72 ITA070013 Pineta di Linguaglossa * 605 0 15,05806 37,80333 ITA070014 Monte Baracca, Contrada Giarrita * 1716 0 15,06861 37,77778 ITA070015 Canalone del Tripodo * 1946 0 15,04361 37,70472 ITA070016 Valle del Bove * 3101 0 15,03917 37,72611 ITA070017 Sciare di Roccazzo della Bandiera * 2760 0 14,89361 37,76917 ITA070018 Piano dei Grilli * 1239 0 14,85389 37,745 ITA070019 Lago Gurrida e Sciare di S. Venera * 1519 0 14,85528 37,8525 ITA070020 Bosco di Milo * 82 0 15,11266 37,7105 ITA070021 Bosco di S. Maria La Stella * 133 0 15,12266 37,63352 ITA070022 Bosco di Linera * 44 0 15,14932 37,65163 ITA070023 Monte Minardo * 501 0 14,84972 37,72694 ITA070024 Monte Arso * 124 0 14,93531 37,66233 ITA070025 Tratto di Pietralunga del Fiume Simeto * 748 0 14,84492 37,56638 ITA070026 Forre laviche del Fiume Simeto * 1377 0 14,7825 37,75139 ITA070027 Contrada Sorbera e Contrada Gibiotti * 1439 0 15,16472 37,86139 ITA070028 Fondali di Acicastello (Isola Lachea  Ciclopi) * 619 0 15,16611 37,55556 ITA080001 Foce del Fiume Irminio * 189 0 14,59575 36,77832 ITA080002 Alto corso del Fiume Irmino * 1255 0 14,76508 36,92699 ITA080003 Vallata del Fiume Ippari (Pineta di Vittoria) * 2692 0 14,50677 36,90127 ITA080004 Punta Braccetto, Contrada Cammarana * 476 0 14,45422 36,84173 ITA080005 Isola dei Porri * 16 0 14,93223 36,68543 ITA080006 Cava Randello, Passo Marinaro * 499 0 14,4675 36,86389 ITA080007 Spiaggia Maganuco * 168 0 14,81476 36,71763 ITA080008 Contrada Religione * 194 0 14,78799 36,70512 ITA080009 Cava d'Ispica * 947 0 14,87609 36,81046 ITA080010 Fondali Foce del Fiume Irminio * 1514 0 14,59111 36,76611 ITA080011 Conca del Salto * 291 4,8 14,7341 36,8187 ITA080012 Torrente Prainito * 201 5,7 14,9192 36,8736 ITA090001 Isola di Capo Passero * 37 0 15,14853 36,68434 ITA090002 Vendicari * 1517 0 15,08667 36,80611 ITA090003 Pantani della Sicilia sud orientale * 1601 0 15,02693 36,70782 ITA090004 Pantano Morghella * 263 0 15,11485 36,70171 ITA090005 Pantano di Marzamemi * 31 0 15,11486 36,73582 ITA090006 Saline di Siracusa e Fiume Ciane * 362 0 15,2425 37,04389 ITA090007 Cava Grande del Cassibile, Cava Cinque Porte, Cava e Bosco di Bauli * 5256 0 15,09611 36,97028 ITA090008 Capo Murro di Porco, Penisola della Maddalena e Grotta Pellegrino * 172 0 15,32052 37,02152 ITA090009 Valle del Fiume Anapo, Cavagrande del Calcinara, Cugni di Sortino * 4698 0 14,95694 37,10139 ITA090010 Isola Correnti, Pantani di Punta Pilieri, chiusa dell'Alga e Parrino * 146 0 15,0932 36,65827 ITA090011 Grotta Monello * 61 0 15,16504 37,01927 ITA090012 Grotta Palombara * 61 0 15,19775 37,10514 ITA090013 Saline di Priolo * 232 0 15,21333 37,14444 ITA090014 Saline di Augusta * 63 0 15,21315 37,24704 ITA090015 Torrente Sapillone * 669 0 14,91467 37,1556 ITA090016 Alto corso del Fiume Asinaro, Cava Piraro e Cava Carosello * 2327 0 15,01694 36,94 ITA090017 Cava Palombieri * 552 0 14,89919 36,86831 ITA090018 Fiume Tellesimo * 1315 0 14,87589 36,93765 ITA090019 Cava Cardinale * 2043 0 15,00861 37,045 ITA090020 Monti Climiti * 2972 0 15,12667 37,13667 ITA090021 Cava Contessa  Cugno Lupo * 1795 0 15,10923 36,98437 ITA090022 Bosco Pisano * 2082 0 14,86278 37,17361 ITA090023 Monte Lauro * 1706 0 14,8275 37,1075 ITA090024 Cozzo Ogliastri * 1598 0 15,06944 37,20139 ITA090026 Fondali di Brucoli  Agnone * 1338 0 15,15417 37,30139 ITA090027 Fondali di Vendicari * 3901 0 15,10417 36,79639 ITA090028 Fondali dell'isola di Capo Passero * 5367 0 15,13806 36,67639 ITA090030 Fondali del Plemmirio * 2423 0 15,34583 36,99444 ITB010002 Stagno di Pilo e di Casaraccio * 1882 0 8,248611 40,88306 ITB010003 Stagno e ginepreto di Platamona * 1613 0 8,521667 40,82222 ITB010004 Foci del Coghinas * 2255 0 8,853889 40,96417 ITB010006 Monte Russu * 1989 0 9,124722 41,14694 ITB010007 Capo Testa * 1216 0 9,148056 41,24056 ITB010008 Arcipelago La Maddalena * 21004 0 9,466111 41,18694 ITB010009 Capo Figari e Isola Figarolo * 851 0 9,648889 40,99472 ITB010010 Isole Tavolara, Molara e Molarotto * 16005 0 9,694722 40,89528 ITB010011 Stagno di San Teodoro * 820 0 9,6675 40,8025 ITB010042 Capo Caccia (con le Isole Foradada e Piana) e Punta del Giglio * 7410 0 8,201667 40,60944 ITB010043 Coste e Isolette a Nord Ovest della Sardegna * 3741 0 8,186389 40,93583 ITB010082 Isola dell'Asinara * 17192 0 8,221111 40,96944 ITB011102 Catena del Marghine e del Goceano * 14976 0 8,931944 40,38917 ITB011109 Monte Limbara * 16624 0 9,143056 40,83389 ITB011113 Campo di Ozieri e Pianure Comprese tra Tula e Oschiri * 20408 0 9,026389 40,68917 ITB011155 Lago di Baratz  Porto Ferro * 1309 0 8,212222 40,68556 ITB012211 Isola Rossa  Costa Paradiso * 5412 0 8,946389 41,07056 ITB012212 Sa Rocca Ulari 14,8 0,35 8,747 40,52 ITB012213 Grotta de Su Coloru 65 0,36 8,813 40,816 ITB020012 Berchida e Bidderosa * 2660 0 9,815556 40,50361 ITB020013 Palude di Osalla * 985 0 9,711667 40,35806 ITB020014 Golfo di Orosei * 28972 0 9,606944 40,16111 ITB020015 Area del Monte Ferru di Tertenia 2625 0 9,635278 39,72556 ITB020040 Valle del Temo * 1934 0 8,551667 40,34139 ITB020041 Entroterra e zona costiera tra Bosa, Capo Marargiu e Porto Tangone * 29625 0 8,465556 40,40861 ITB021101 Altopiano di Campeda * 4634 0 8,730833 40,31917 ITB021103 Monti del Gennargentu * 44733 0 9,336111 39,95111 ITB021107 Monte Albo * 8843 0 9,581667 40,49278 ITB021156 Monte Gonare * 796 0 9,1975 40,23417 ITB022212 Supramonte di Oliena, Orgosolo e Urzulei  Su Sercone * 23474 0 9,470833 40,19278 ITB022214 Lido di OrrÃ ¬ * 488 0 9,678889 39,90361 ITB022215 Riu Sicaderba * 95 0 9,480833 39,91444 ITB022217 Su de Maccioni  Texile di Aritzo * 453 0 9,1675 39,95389 ITB030016 Stagno di S'Ena Arrubia e territori limitrofi * 279 0 8,563889 39,82278 ITB030032 Stagno di Corru S'Ittiri * 5712 0 8,485 39,7369 ITB030033 Stagno di Pauli Maiori di Oristano * 401 0 8,623889 39,87056 ITB030034 Stagno di Mistras di Oristano * 1621 0 8,473611 39,90333 ITB030035 Stagno di Sale 'e Porcus * 690 0 8,436944 40,01111 ITB030036 Stagno di Cabras * 4795 0 8,4925 39,9575 ITB030037 Stagno di Santa Giusta * 1147 0 8,576944 39,86194 ITB030038 Stagno di Putzu Idu (Salina Manna e Pauli Marigosa) * 598 0 8,390833 40,03861 ITB030080 Isola di Mal di Ventre e Catalano * 26899 0 8,276389 39,88111 ITB031104 Media Valle del Tirso e Altopiano di Abbasanta  Rio Siddu * 9054 0 8,8281 40,0697 ITB032201 Riu Sos Mulinos  Sos Lavros  M. Urtigu * 27 0 8,649444 40,13028 ITB032219 Sassu  Cirras * 251 0 8,556389 39,84194 ITB032228 Is Arenas * 4065 0 8,475833 40,05306 ITB032229 Is Arenas S'Acqua e S'Ollastu * 326 0 8,466944 39,68139 ITB032239 San Giovanni di Sinis 2,82 0 8,439167 39,88028 ITB032240 Castello di Medusa * 493 0 8,968 39,8852 ITB040017 Stagni di Murtas e S'Acqua Durci * 744 0 9,634444 39,51722 ITB040018 Foce del Flumendosa  Sa Praia * 519 0 9,63 39,4275 ITB040019 Stagni di Colostrai e delle Saline * 1151 0 9,593889 39,34528 ITB040020 Isola dei Cavoli, Serpentara, Punta Molentis e Campulongu * 9281 0 9,5583 39,1178 ITB040021 Costa di Cagliari * 2624 0 9,446944 39,14806 ITB040022 Stagno di Molentargius e territori limitrofi * 1275 0 9,177222 39,21917 ITB040023 Stagno di Cagliari, Saline di Macchiareddu, Laguna di Santa Gilla * 5983 0 9,044167 39,21639 ITB040024 Isola Rossa e Capo Teulada * 3715 0 8,651111 38,90583 ITB040025 Promontorio, dune e zona umida di Porto Pino * 2697 0 8,596111 38,97861 ITB040026 Isola del Toro * 63 0 8,408611 38,86028 ITB040027 Isola di San Pietro * 9274 0 8,263056 39,14389 ITB040028 Punta S'Aliga * 694 0 8,421667 39,16333 ITB040029 Costa di Nebida * 8433 0 8,448333 39,32389 ITB040030 Capo Pecora * 3823 0 8,440278 39,46833 ITB040031 Monte Arcuentu e Rio Piscinas * 11486 0 8,540833 39,56833 ITB040051 Bruncu de Su Monte Moru  Geremeas (Mari Pintau) * 139 0 9,365556 39,16944 ITB040071 Da Piscinas a Riu Scivu * 2899 0 8,45 39,51806 ITB040081 Isola della Vacca * 60 0 8,448611 38,93806 ITB041105 Foresta di Monte Arcosu * 30369 0 8,846389 39,12861 ITB041106 Monte dei Sette Fratelli e Sarrabus * 9296 0 9,421389 39,28167 ITB041111 Monte Linas  Marganai * 23673 0 8,636944 39,39389 ITB041112 Giara di Gesturi * 6396 0 8,942778 39,76639 ITB042207 Canale su Longuvresu * 8,57 0 8,895278 39,03139 ITB042208 Tra Poggio la Salina e Punta Maggiore * 11 0 8,357222 39,08333 ITB042209 A Nord di Sa Salina (Calasetta) * 4,74 0 8,359444 39,09722 ITB042210 Punta Giunchera * 54 0 8,428611 39,10472 ITB042216 Capo di Pula * 1576 0 9,0402 39,0019 ITB042218 Stagno di PiscinnÃ ¬ * 445 0 8,780556 38,91278 ITB042220 Serra is Tres Portus (Sant'Antioco) * 261 0 8,446389 38,98861 ITB042223 Stagno di Santa Caterina * 625 0 8,498333 39,07361 ITB042225 Is Pruinis * 94 0 8,459722 39,04111 ITB042226 Stagno di Porto Botte * 1222 0 8,573611 39,03583 ITB042230 Porto Campana * 203 0 8,870833 38,8875 ITB042231 Tra Forte Village e Perla Marina * 0,32 1 8,929986 38,93103 ITB042233 Punta di Santa Giusta (Costa Rei) * 5,48 0 9,569444 39,23694 ITB042234 Monte Mannu  Monte Ladu (colline di Monte Mannu e Monte Ladu) * 206 0 8,981111 39,51944 ITB042236 Costa Rei 0,52 0 9,571111 39,24583 ITB042237 Monte San Mauro * 645 0 9,053889 39,61556 ITB042241 Riu S. Barzolu * 281 0 9,237222 39,33444 ITB042242 Torre del Poetto 9,37 0 9,163333 39,18944 ITB042243 Monte Sant'Elia, Cala Mosca e Cala Fighera * 27 0 9,156944 39,18639 ITB042247 Is Compinxius  Campo Dunale di Bugerru  Portixeddu * 611 0 8,426389 39,42944 ITB042250 Da Is Arenas a Tonnara (Marina di Gonnesa) * 532 0 8,428889 39,27944 ITB042251 Corongiu de Mari * 114 0 8,5626 39,3258 MT0000001 L-InÃ §awi ta GÃ §ajn Barrani * 54,56 14,2711 36,0689 MT0000002 L-InÃ §awi ta Pembroke * 96,75 14,4808 35,9342 MT0000003 Il-Ballut tal-Wardija 20,37 14,3856 35,9394 MT0000004 Il-Maqluba (limiti tal-Qrendi) * 2,62 14,4583 35,8319 MT0000005 L-InÃ §awi tar-Ramla 7,42 14,2839 36,0625 MT0000006 Is-Simar (limiti ta San Pawl il-BaÃ §ar) * 58,38 14,3794 35,9464 MT0000007 Is-Salini * 23,67 14,4225 35,9469 MT0000008 L-GÃ §adira s-Safra * 1,54 14,445 35,9522 MT0000009 L-InÃ §awi tar-Ramla tat-Torri u tal-Irdum tal-Madonna 74,95 14,3739 35,9906 MT0000010 Ix-XagÃ §ra tal-Kortin 12,61 14,39 35,9564 MT0000011 GÃ §ar Dalam * 0,17 14,5281 35,8364 MT0000012 Wied il-MiÃ ¼ieb * 24,66 14,3642 35,9528 MT0000013 IÃ -Ã ittadella 2,07 14,2403 36,0475 MT0000014 Il-Ballut ta Marsaxlokk 23,3 14,5511 35,8406 MT0000015 L-InÃ §awi tal-GÃ §adira * 97,75 14,3461 35,9719 MT0000016 Filfla u l-GÃ ¼ejjer ta Madwarha 6,58 14,4092 35,7883 MT0000017 Kemmuna u l-GÃ ¼ejjer ta Madwarha * 294,66 14,3372 36,0131 MT0000018 L-InÃ §awi tal-Buskett u tal-Girgenti * 244,71 14,4031 35,8581 MT0000019 L-InÃ §awi tad-Dwejra u tal-Qawra, inkluÃ ¼ Ã ¦aÃ ¡ret il- Ã eneral * 86,93 14,1939 36,0489 MT0000020 L-InÃ §awi tax-Xlendi u tal-Wied tal-Kantra * 296,3 14,2147 36,0314 MT0000021 L-InÃ §awi tal-ImÃ ¡iebaÃ § u tal-MiÃ ¡nuna * 176,4 14,3861 35,9656 MT0000022 Il-GÃ ¼ejjer ta San Pawl (Selmunett) 10,75 14,4019 35,9669 MT0000023 Il-MagÃ §luq tal-BaÃ §ar ta Marsaskala * 4,42 14,5625 35,8622 MT0000024 Rdumijiet ta Malta: Ir-Ramla taÃ -Ã irkewwa sal-Ponta ta BengÃ §isa * 2 317,25 14,3372 35,8972 MT0000025 L-GÃ §ar tal-Iburdan u l-InÃ §awi tal-Madwar 69,13 14,3864 35,8739 MT0000026 Il-Qortin tal-Magun u l-Qortin il-Kbir * 53,49 14,3106 36,05 MT0000034 L-InÃ §awi ta Ta Ã enÃ  * 140,22 14,2619 36,0192 MT0000101 Ã »ona fil-BaÃ §ar Bejn Rdum Majjiesa u Ras ir-Raheb * 848,72 14,3267 35,9247 MT0000102 Ã »ona fil-BaÃ §ar fl-InÃ §awi ta GÃ §ar Lapsi u ta Filfla * 2 450,51 14,4217 35,8008 MT0000103 Ã »ona fil-BaÃ §ar fl-InÃ §awi tad-Dwejra (GÃ §awdex) * 228,61 14,1861 36,0525 MT0000104 Ã »ona fil-BaÃ §ar fl-InÃ §awi ta MÃ ¡arr ix-Xini (GÃ §awdex) * 30,56 14,2733 36,0186 MT0000105 Ã »ona fil-BaÃ §ar fil-Grigal ta Malta * 15 519,38 14,3911 36,0139 MT0000106 Il-BaÃ §ar tat-Tramuntana * 31920 14,26 36,2093 MT0000110 Il-BaÃ §ar tan-Nofsinhar * 83540 14,2972 35,5511 MT0000113 Il-BaÃ §ar tal-Punent * 23100 14,0929 35,8581 PTCON0001 Peneda / GerÃ ªs * 88 837,02 0 -8,1219 41,7886 PTCON0002 Montesinho / Nogueira * 107 712,84 0 -6,88364 41,85427 PTCON0003 AlvÃ £o / MarÃ £o * 58 783,78 0 -7,81214 41,36611 PTCON0004 Malcata * 79 404,81 0 -6,96517 40,3585 PTCON0005 Paul de Arzila * 661,8 0 -8,55495 40,16925 PTCON0006 ArquipÃ ©lago da Berlenga 95,77 0 -9,51004 39,41562 PTCON0007 S. Mamede * 115 675,53 0 -7,37599 39,3471 PTCON0008 Sintra / Cascais * 16 631,88 0 -9,46265 38,85865 PTCON0009 EstuÃ ¡rio do Tejo * 44 011,28 0 -8,94628 38,82809 PTCON0010 ArrÃ ¡bida / Espichel * 20 661,92 0 -9,05915 38,47212 PTCON0011 EstuÃ ¡rio do Sado * 30 967,84 0 -8,72593 38,47443 PTCON0012 Costa Sudoeste * 118 263,49 0 -8,77497 37,49411 PTCON0013 Ria Formosa / Castro Marim * 17 519,23 0 -7,71558 37,06529 PTCON0014 Serra da Estrela * 88 287,41 0 -7,53297 40,42072 PTCON0015 Serras d'Aire e Candeeiros * 44 226,8 0 -8,79627 39,51685 PTCON0016 Cambarinho * 23,31 0 -8,19799 40,6701 PTCON0018 Barrinha de Esmoriz * 396,15 0 -8,64498 40,97023 PTCON0021 Rios Sabor e MaÃ §Ã £s * 33 301,06 0 -6,61708 41,47569 PTCON0022 Douro Internacional * 35 718,6 0 -6,77339 41,09025 PTCON0023 Morais * 12 979,57 0 -6,83714 41,52366 PTCON0025 Montemuro * 38 803,95 0 -7,98565 41,01056 PTCON0026 Rio Vouga * 2 768,85 0 -8,45715 40,66988 PTCON0027 Carregal do Sal 9 552,97 0 -7,88009 40,41461 PTCON0028 Gardunha * 5 935,26 0 -7,51092 40,09897 PTCON0029 CabeÃ §Ã £o * 48 608,61 0 -8,00817 39,10656 PTCON0030 Caia * 31 087,07 0 -7,08862 38,9708 PTCON0031 Monfurado * 23 946,49 0 -8,1167 38,5833 PTCON0032 Rio Guadiana / Juromenha 2 464,4 0 -7,2715 38,65556 PTCON0033 Cabrela * 56 487,48 0 -8,36308 38,4849 PTCON0034 Comporta / GalÃ © * 32 051,07 0 -8,58722 38,29142 PTCON0035 Alvito/Cuba * 922,98 0 -7,99303 38,29818 PTCON0036 Guadiana * 38 461,99 0 -7,77191 37,65061 PTCON0037 Monchique * 76 540,74 0 -8,57746 37,3536 PTCON0038 Ribeira de Quarteira * 582,41 0 -8,19323 37,14802 PTCON0041 Samil * 92,84 0 -6,74552 41,78298 PTCON0042 Minas de St. AdriÃ £o * 3 507,03 0 -6,45563 41,536 PTCON0043 Romeu * 4 768,34 0 -7,07526 41,4998 PTCON0044 Nisa / Lage da Prata * 12 658,59 0 -7,6828 39,48076 PTCON0045 SicÃ ³ / AlvaiÃ ¡zere * 31 677,09 0 -8,40985 39,82435 PTCON0046 Azabuxo-Leiria * 136,49 0 -8,76601 39,74932 PTCON0047 Serras da Freita e Arada * 28657 0 -8,18063 40,86021 PTCON0048 Serra de Montejunto * 3 830,49 0 -9,04262 39,19226 PTCON0049 Barrocal * 20 860,36 0 -8,09981 37,2076 PTCON0050 Cerro da CabeÃ §a * 574,02 0 -7,782 37,11247 PTCON0051 Complexo do AÃ §or * 1 363,12 0 -7,91883 40,21447 PTCON0052 Arade / Odelouca 2 138,74 0 -8,49796 37,1996 PTCON0053 Moura / Barrancos * 43 308,73 0 -7,06342 38,08164 PTCON0054 FernÃ £o Ferro / Lagoa de Albufeira * 4 318,37 0 -9,14145 38,55787 PTCON0055 Dunas de Mira, GÃ ¢ndara e Gafanhas * 20 529,36 0 -8,79957 40,36176 PTCON0056 Peniche / Sta Cruz * 8 285,54 0 -9,35037 39,2857 PTCON0057 CaldeirÃ £o * 47 347,54 0 -8,04814 37,30206 PTCON0058 Ria de Alvor * 1 454,21 0 -8,61456 37,14087 PTCON0059 Rio Paiva * 14 561,59 0 -7,962 40,91337 PTCON0060 Serra da LousÃ £ * 15 157,34 0 -8,19788 40,08344 PTCON0061 Ria de Aveiro * 33 127,49 0 -8,65571 40,68487 UKGIB0001 Rock of Gibraltar * 200,5 3,5 -5,3453 36,1343 UKGIB0002 Southern Waters of Gibraltar * 5 486,5 0 -5,3374 36,0952